

EXHIBIT 10.69







Dated  17 October 2014


For
UGI INTERNATIONAL ENTERPRISES, INC.
arranged by
CREDIT SUISSE AG, LONDON BRANCH
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
and
NATIXIS, NEW YORK BRANCH
as Mandated Lead Arrangers
with
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
acting as Agent
and
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
acting as Security Agent
_____________________________________________
SENIOR SECURED BRIDGE FACILITY AGREEMENT
_____________________________________________







--------------------------------------------------------------------------------




CONTENTS
Clause    Page
1. Definitions and Interpretation
1


2.The Facility
30


3.Purpose
32


4.Conditions of Utilisation
32


5.Utilisation
34


6.Repayment
35


7.Illegality, Voluntary Prepayment and Cancellation
41


8.Mandatory Prepayment and Cancellation
42


9.Restrictions
44


10.Interest
46


11.Interest Periods
47


12.Changes to the Calculation of Interest
47


13.Fees
49


14.Tax Gross Up and Indemnities
50


15.Increased Costs
57


16.Other Indemnities
59


17.Mitigation by the Lenders
61


18.Costs and Expenses
61


19.Representations
63


20.Information Undertakings
70


21.General Undertakings
72


22.Events of Default
78


23.Changes to the Lenders
83


24.Restriction on Debt Purchase Transactions
88


25.Changes to the Obligors
89


26.Role of the Agent, the Arranger and Others
90


27.Conduct of business by the Finance Parties
99


28.Sharing among the Finance Parties
99


29.Payment Mechanics
101


30.Set-Off
104


31.Notices
105


32.Calculations and Certificates
108


33.Partial Invalidity
108


34.Remedies and Waivers
108


35.Amendments and Waivers
108


36.Confidentiality
113


37.Disclosure of Lender details by Agent
116


38.Counterparts
117


39.Governing Law
118


40.Enforcement
118


SCHEDULE 1 The Original Parties
120


Part I The Borrower
120




1

--------------------------------------------------------------------------------




Part II The Original Lenders
121


SCHEDULE 2 Conditions Precedent
122


Part I - Conditions Precedent to signing of the Agreement
122


Part II - Conditions Precedent to the Utilisation
124


SCHEDULE 3 Requests
128


Part IA Utilisation Request
128


Part IB Selection Notice Applicable to the Loan
129


SCHEDULE 4 Form Of Transfer Certificate
130


SCHEDULE 5 Form Of Assignment Agreement
133


SCHEDULE 6 Timetable
136


SCHEDULE 7 Form Of Increase Confirmation
137


SCHEDULE 8 Form of Notifiable Debt Purchase Transaction Notice
140


Part I Form of Notice on Entering into Notifiable Debt Purchase Transaction
140


Part II Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Sponsor Affiliate
141


SCHEDULE 9 Restrictive Covenants and Events of Default
142


Part I New York Law Definitions
142


Part II General Undertakings and Mandatory Offers
165


Part III Reports
187


Part IV Events of Default
189


SCHEDULE 10 Form of Exchange Request
191


SIGNATURES
194





THIS AGREEMENT is dated 17 October 2014 and made between:
(1)
UGI INTERNATIONAL ENTERPRISES, INC. as borrower (the "Borrower");

(2)
CREDIT SUISSE AG, LONDON BRANCH, BANK OF AMERICA MERRILL LYNCH INTERNATIONAL
LIMITED and NATIXIS, NEW YORK BRANCH as mandated lead arrangers (whether acting
individually or together, the "Arranger");

(3)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the "Original Lenders");

(4)
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH as agent of the other Finance Parties
(the "Agent"); and

(5)
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH as security trustee for the Secured
Parties (the "Security Agent").

IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Acceptable Bank" means:
(a)
each Original Lender and/or its Affiliate;

(b)
a bank or financial institution which has a rating for its long-term unsecured
and non credit‑enhanced debt obligations of A or higher by S&P or Fitch or A2 or
higher by Moody's or a comparable rating from an internationally recognised
credit rating agency; or

(c)
any other bank or financial institution approved by the Agent from time to time.

"Accountants' Report" means the financial due diligence report by KPMG dated 29
April 2014 relating to the Target and its Subsidiaries and addressed to, and/or
capable of being relied upon, by the Reliance Parties.
"Accounting Principles" means:
(a)
in respect of the Parent Guarantor, generally accepted accounting principles in
the USA; and

(b)
in respect of the Borrower, generally accepted accounting principles in the USA
and/or IFRS.

"Acquisition" means the acquisition by Bidco of 100% of the Target Shares.
"Acquisition Agreement" means the share purchase agreement in the form provided
to the Lenders on 30 September 2014 and made between the Vendor and Bidco.
"Acquisition Costs" means all fees, commissions, costs and expenses, stamp,
registration and other Taxes incurred by the Borrower or any other member of the
Group in connection with the Acquisition or the negotiation, preparation,
execution, notarisation and registration of the Finance Documents, together with
all fees, commissioner costs and expenses incurred by the Target Group in
connection with the Finance Documents.
"Acquisition Documents" means the Acquisition Agreement and any other document
designated as an "Acquisition Document" by the Agent and the Borrower.
"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with the relevant Base Currency in the London
foreign exchange market at or about 11:00 a.m. on a particular day.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Annual Financial Statements" has the meaning given to it in Clause 20
(Information Undertakings).
"Anti-Corruption Laws" means any anti-corruption or bribery law, rule, or
regulation of any jurisdiction applicable to any of the Parent Guarantor, the
Borrower and each other member of the Group, including, without limitation, the
United Kingdom's Bribery Act of 2010, enacted into force on April 8, 2010; the
Council of Europe Criminal Law Convention on Corruption entered into force July
1, 2002; the Council of Europe Civil Law Convention on Corruption entered into
force November 1, 2003; the United Nations Convention against Corruption adopted
October 31, 2003; the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions adopted November 21, 1997; the
U.S. Foreign Corrupt Practices Act of 1977 (as amended), and any implementing
legislation with respect to any of the above, including any laws, statutes,
regulations and rules issued by any governmental authority of similar purpose
and scope.
"Anti-Money Laundering Laws" means the Bank Secrecy Act and implementing
regulations and the applicable anti-money laundering statutes of jurisdictions
where any of the Parent Guarantor, the Borrower and its Subsidiaries conduct
business and the rules and regulations thereunder.
"Anti-Terrorism Laws" means any applicable law or regulation related to money
laundering or financing terrorism including without limitation (i) the Patriot
Act, (ii) the Bank Secrecy Act, (iii) the Trading with the Enemy Act (50 U.S.C.
§ 1 et seq., as amended) and Executive Order 13224 (effective September 24,
2001) and (iv) the Money Laundering Control Act of 1986.
"Applicable High Yield Standard Indenture" means the standard for indentures in
the European high-yield market for issuers of comparable credit rating, taking
into account the prevailing market conditions.
"Applicable Premium" means, with respect to any Exchange Note or Takeout Demand
Failure Bridge Loan (as the case may be) on any date prior to the third (3rd)
anniversary of the Closing Date, the greater of:
(a)
1% of the principal amount of such Exchange Note or Takeout Demand Failure
Bridge Loan (and any Bridge Term Loan upon issuance in exchange for such Takeout
Demand Failure Bridge Loan) (as the case may be); and

(b)
the excess (to the extent positive) of:

(i)
the present value at such date of (1) the price of such Exchange Note, or
Takeout Demand Failure Bridge Loan (and any Bridge Term Loan upon issuance in
exchange for such Takeout Demand Failure Bridge Loan) (as the case may be) at
the third (3rd) anniversary of the Closing Date of par plus the premium set
forth in the table in paragraph (b)(iv)(C) of Clause 6.4 (Exchange of Bridge
Term Loan for Exchange Notes) excluding accrued and unpaid interest, plus (2)
all required interest payments due on such Exchange Note or Takeout Demand
Failure Bridge Loan (and any Bridge Term Loan upon issuance in exchange for such
Takeout Demand Failure Bridge Loan) (as the case may be) to but excluding the
third (3rd) anniversary of the Closing Date, computed at such date using a
discount rate equal to the Bund Rate at such date plus 50 basis points; over

(ii)
the outstanding principal amount of such Exchange Note or Takeout Demand Failure
Bridge Loan (and any Bridge Term Loan upon issuance in exchange for such Takeout
Demand Failure Bridge Loan) (as the case may be),

as calculated by the Borrower or on behalf of the Borrower by such person as the
Borrower shall designate.
"Asset Management Affiliate" means a person established primarily for the
purpose of making, purchasing or investing in loans or debt securities that
manages assets on behalf of third parties that are not Affiliates of a Lender
and which is managed or controlled independently (and where customary
information barriers are in place) from funds or partnerships managed or
controlled by a Lender or any of its Affiliates.
"Asset Sale" has the meaning given to that term in Part 1 (New York Law
Definitions) of Schedule 9 (Restrictive Covenants and Events of Default).
"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 5 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Agreement.
"Auditors" means an internationally recognised firm of independent accountants
or any other firm approved by the Majority Lenders (such approval not to be
unreasonably withheld or delayed).
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means the period from and including the date of this
Agreement to and including the earlier of (a) the end of the Certain Funds
Period and (b) the Bridge Facility Refinancing Date (or such other date as may
be agreed between the Borrower and all of the Arrangers).
"Available Commitment" means, in relation to the Facility, a Lender's Commitment
minus its participation in any outstanding Loan under the Facility.
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
"Bank Levy" means (i) the UK bank levy as set out in the Finance Act 2011; (ii)
the French “taxe bancaire de risque systémique” as set out in Article 235 ter ZE
of the French general tax code (code général des impôts); and (iii) any
substantially similar bank levy in any other jurisdiction to those referred to
in (i) or (ii) above already in existence at the date of this Agreement.
"Bank Secrecy Act" means the Currency and Foreign Transactions Reporting Act,
Pub. L. No. 91-508, Title II (1970), as amended by Title III of the Patriot Act.
"Base Case Model" means the financial model in agreed form as emailed to the
Arrangers by the Borrower on 10 October 2014 with the Excel attachment entitled
“9.15.2014 v27”.
"Base Currency" means Euro.
"Bidco" means UGI Bordeaux Holdings SAS, a société par actions simplifiée,
incorporated under the laws of France, having its registered office at Immeuble
les Renardières, 3 place de Saverne, 92400 Courbevoie, and registered with the
Nanterre Trade and Companies Register under number 452 431 232.
"Break Costs" means the amount (if any) by which:
(a)
the interest (excluding the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in the
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
the Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

"Bridge Facility Fee Letter" means the fee letter dated 1 July 2014 among the
Borrower, the Arrangers, the Original Lenders and the Agent, as amended from
time to time.
"Bridge Facility Refinancing Date" means the date on which the Commitments under
the Facility have been reduced to zero with the proceeds of one or more
offerings of Senior Secured Notes.
"Bridge Term Loan" has the meaning given to that term in Clause 6.2 (Bridge Term
Loan).
"Bund Rate" means as of any date, the rate per annum equal to the equivalent
yield to maturity as of such date of the Comparable German Bund Issue, assuming
a price for the Comparable German Bund Issue (expressed as a percentage of its
principal amount) equal to the Comparable German Bund Price for such relevant
date, where:
(a)
"Comparable German Bund Issue" means the German Bundesanleihe security selected
by any Reference German Bund Dealer as having a fixed maturity most nearly equal
to the period from such date to the third anniversary of the Closing Date, and
that would be utilised, at the time of selection and in accordance with
customary financial practice, in pricing new issues of euro denominated
corporate debt securities in a principal amount approximately equal to the then
outstanding principal amount of the Loan and of a maturity most nearly equal to
the third anniversary of the Closing Date; provided, however, that, if the
period from such date to the third anniversary of the Closing Date is less than
one year, a fixed maturity of one year shall be used;

(b)
"Comparable German Bund Price" means, with respect to any relevant date, the
average of all Reference German Bund Dealer Quotations for such date (which, in
any event, must include at least two such quotations), after excluding the
highest and lowest such Reference German Bund Dealer Quotations, or if the
Borrower obtains fewer than four such Reference German Bund Dealer Quotations,
the average of all such quotations;

(c)
"Reference German Bund Dealer" means any dealer of German Bundesanleihe
securities appointed by the Borrower in good faith; and

(d)
"Reference German Bund Dealer Quotations" means, with respect to each Reference
German Bund Dealer and any relevant date, the average as determined by the
Borrower of the bid and offered prices for the Comparable German Bund Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Borrower by such Reference German Bund Dealer at 3:30 p.m.
Frankfurt, Germany time on the third Business Day preceding the relevant date.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Paris, Frankfurt am Main (solely for the
purposes of calculating Business Days under paragraph (b) of Clause 6.4
(Exchange of Bridge Term Loan for Exchange Notes) and paragraph (b) of Clause
7.3 (Voluntary Prepayment of Loan)), New York and:
(a)
(in relation to any date for payment or purchase of a currency other than Euro)
the principal financial centre of the country of that currency; or

(b)
(in relation to any date for payment or purchase of Euro) any TARGET Day.

"Certain Funds Event of Default" means in relation to a Certain Funds Loan:
(a)
the documents and other evidence required to be delivered under Clause 4.1
(Initial conditions precedent) have not been delivered in form and substance
satisfactory to the Agent (acting reasonably);

(b)
a Major Representation is not true and correct in any material respect on the
date first made and on the date that Certain Funds Loan is made (save to the
extent such Major Representation is already qualified by materiality);

(c)
a Major Default is continuing or will result from the making of that Certain
Funds Loan;

(d)
there has been a Change of Control or a sale of all or substantially all of the
assets or business of the Group (whether in a single transaction or series of
transactions);

(e)
the Borrower or Bidco fails to exercise any right under an Acquisition Document
to terminate the Acquisition following the occurrence of an event, matter or
circumstance that would entitle any of them to exercise such termination right
without the prior written consent of all of the Arrangers; or

(f)
it is or it becomes contrary to any law or regulation in an applicable
jurisdiction for that Lender to fund, issue or maintain the proposed Certain
Funds Utilisation or to participate in it (which shall only affect that Lender’s
obligation to fund).

"Certain Funds Loan" means the Loan made or to be made under the Facility during
the Certain Funds Period.
"Certain Funds Period" means the period commencing on the date of this Agreement
and ending on the earliest of (i) 6.00 p.m. on the Closing Date; and (ii) 6.00
p.m. on 30 January 2015.
"Certain Funds Utilisation" means the Loan made or to be made during the Certain
Funds Period.
"Change of Control" means:
(a)
prior to the Changeover Date:

(i)
any person or group of persons acting in concert gains direct or indirect
control of the Parent Guarantor; or

(ii)
the Parent Guarantor ceases to directly or indirectly beneficially own 100 per
cent. of the issued share capital of the Borrower and/or ceases to have the
ability to determine the composition of the majority of the board of directors
or equivalent body of the Borrower; or

(i)
the Borrower ceases to directly or indirectly beneficially own 100 per cent. of
the issued share capital of the Target and/or ceases to have the ability to
determine the composition of the majority of the board of directors or
equivalent body of the Target.

For the purposes of this definition:
"control" of the Parent Guarantor means:
(i)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

(A)
cast, or control the casting of, more than 30% of the maximum number of votes
that might be cast at a general meeting of the Parent Guarantor;

(B)
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent Guarantor; or

(C)
give directions with respect to the operating and financial policies of the
Parent Guarantor with which the directors or other equivalent officers of the
Parent Guarantor are obliged to comply; or

(ii)
the holding beneficially of more than 30% of the issued share capital of the
Parent Guarantor (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital); and

"acting in concert" means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in the Parent Guarantor by any of
them, either directly or indirectly, to obtain or consolidate control of the
Parent Guarantor;
(b)
after the Changeover Date, a "Change of Control" as defined in Schedule 9
(Restrictive Covenants and Events of Default).

"Changeover Date" means the earlier of (i) the Initial Maturity Date and (ii)
the Full Takeout Demand Failure (as defined in Part I (New York Law Definitions)
of Schedule 9 (Restrictive Covenants and Events of Default)).
"Charged Property" means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Clean-Up Date" means the date falling 60 days after the Closing Date.
"Clean-Up Default" means any Default or any Event of Default (other than clauses
(7) and (8) under Part IV (Events of Default) of Schedule 9 (Restrictive
Covenants and Events of Default) and Clause 22.7 (Unlawfulness and invalidity)),
subsisting on the Closing Date but prior to the Clean-Up Date to the extent that
it (or any representation or undertaking or Event of Default relating thereto)
relates to the Target or any of its Subsidiaries, provided that:
(a)
no Material Adverse Effect has occurred or could reasonably be expected to occur
as a result of the occurrence of that Clean-Up Default;

(b)
that Clean-Up Default has not been knowingly procured or approved by the
Borrower; and

(c)
that Clean-Up Default is capable of being remedied prior to the Clean-Up Date
and reasonable steps are being made to remedy it.

"Closing Date" means the date on which Completion occurs.
"Code" means the US Internal Revenue Code of 1986, as amended.
"Commitment" means:
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading "Commitment" in Part II of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase); and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § I et
seq.), as amended from time to time, and any successor statute.
"Completion" means the completion of the Acquisition in accordance with the
Acquisition Agreement.
"Confidential Information" means all information relating to any Obligor, the
Parent Guarantor, the Group, the Target Group, the Finance Documents, the
Acquisition, the Facility or the Senior Secured Notes of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or the Facility from
either:
(a)
any member of the Group, the Target Group or any of its Affiliates or advisers,
or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or the Target Group or any
of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 36 (Confidentiality); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or the Target Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group or the Target Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the relevant Lender.
"Constitutional Documents" means the constitutional documents of the Borrower,
the Parent Guarantor and Bidco.
"Conversion Date" means any the date on which a Lender shall be required to
extend the Repayment Date in accordance with Clause 6.2 (Bridge Term Loans).
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
"Default" means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) (including, for the avoidance of doubt the Events
of Default set out in Part IV of Schedule 9 (Restrictive Covenants and Events of
Default)) which would (with the expiry of a grace period, the giving of notice,
the making of any determination under the Finance Documents or any combination
of any of the foregoing in each case as specified in Clause 22 (Events of
Default)) be an Event of Default provided that any such event or circumstance
which expressly requires the satisfaction of any condition as to materiality
before it may become an Event of Default shall not be a Default until such
condition is satisfied.
"Defaulting Lender" means any Lender (other than a Lender which is a Sponsor
Affiliate):
(a)
which has failed to make its participation in the Loan available or has notified
the Agent or the Borrower (which has notified the Agent) that it will not make
its participation in the Loan available by the Utilisation Date of the Loan in
accordance with Clause 5.4 (Lenders' participation);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
"Disposal" means any sale, lease, transfer or other disposal of any assets,
whether in a single transaction or series of transactions (whether related or
not) and whether voluntary or involuntary.
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems‑related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(iv)
from performing its payment obligations under the Finance Documents; or

(v)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"EBITDA" means, for the most recent fiscal year, the consolidated operating
profit before Taxation (excluding the results from discontinued operations):
(a)
before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments whether paid, payable or
capitalised in respect of that relevant period;

(b)
not including any accrued interest owing to any member of the Restricted Group;

(c)
after adding back any amount attributable to the amortisation, depreciation or
impairment of assets (and taking no account of the reversal of any previous
impairment charge made in that fiscal year);

(d)
before taking into account any exceptional, one-off, non-recurring or
extraordinary items;

(e)
before deducting any Acquisition Costs;

(f)
after deducting the amount of any profit (or adding back the amount of any loss)
of any member of the Restricted Group which is attributable to minority
interests;

(g)
after deducting the amount of any profit of a Non-Restricted-Group Entity in
which a member of the Restricted Group has an ownership interest to the extent
that the amount of such profit included in the financial statements of the
Restricted Group exceeds the amount actually received in cash by members of the
Restricted Group through distributions by the Non-Restricted-Group Entity;

(h)
before taking into account any unrealised gains or losses on any derivative
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);

(i)
before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset at any time after 30 September 2013; and

(j)
before taking into account any gain arising from any Debt Purchase Transaction
entered into by a member of the Group.

"Environment" means humans, animals, plants and all other living organisms,
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or

(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Restricted Group
conducted on or from the properties owned or used by any member of the
Restricted Group.
"Environmental Report" means the environmental report by Environ dated 10 March
2014 relating to the Target and its Subsidiaries and addressed to, and/or
capable of being relied upon, by the Reliance Parties.
"Equity Documents" means the Shareholder Loan Instruments, the Constitutional
Documents (other than the constitutional documents of the Parent Guarantor) and
any other document designated as an equity document by the Borrower and the
Agent.
"ERISA" means the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended from time to time, and any applicable regulations
promulgated thereunder.
"ERISA Affiliate", with respect to any Obligor, means any person that for the
purposes of Title IV of ERISA is from time to time a member of the controlled
group of any Obligor or under common control with any Obligor within the meaning
of section 414 of the Code.
"ERISA Event" means:
(a)
(iii)    the occurrence of a reportable event, within the meaning of section
4043(c) of ERISA, with respect to any Plan unless the 30-day notice requirement
with respect to such event has been waived by the PBGC; or

(iv)
the requirements of section 4043(b) of ERISA applied with respect to a
contributing sponsor, as defined in section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days;

(b)
the application for a minimum funding waiver with respect to a Plan;

(c)
the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in section 4041(e) of
ERISA);

(d)
the cessation of operations at a facility of any Obligor or any ERISA Affiliate
in the circumstances described in section 4062(e) of ERISA;

(e)
the withdrawal by any Obligor or any ERISA Affiliate from a Plan during a plan
year for which it was a substantial employer, as defined in section 4001(a)(2)
of ERISA;

(f)
the conditions for imposition of a lien under section 303(k) of ERISA shall have
occurred with respect to any Plan;

(g)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to section 307 of ERISA; or

(h)
the institution by the PBGC of proceedings to terminate a Plan pursuant to
section 4042 of ERISA, the termination of, or the appointment of a trustee to
administer, such Plan.

"EURIBOR" means, in relation to the Loan in Euro:
(a)
the applicable Screen Rate;

(b)
(if no Screen Rate is available for the Interest Period of the Loan) the
Interpolated Screen Rate for the Loan,

as of the Specified Time on the Quotation Day for euro and for a period equal in
length to the Interest Period of the Loan and, if that rate is less than zero,
EURIBOR shall be deemed to be zero.
"Euro", "EUR" or "€" means the single currency of a Participating Member State.
"Event of Default" means any event or circumstance specified as such in
Clause 22 (Events of Default).
"Exchange" has the meaning given to it in Clause 6.4 (Exchange Notes of Bridge
Term Loan for Exchange Notes).
"Exchange Date" means the date an Exchange occurs pursuant to this Agreement.
"Exchange Notes" means the note (or, if more than one such note is outstanding a
note) to be issued under the Exchange Notes Indenture in exchange for any
portion of the Loan on or after the Initial Maturity Date.
"Exchange Notes Indenture" means an indenture to be entered into between, among
others, the Borrower and the Exchange Notes Trustee in accordance with Clause
6.4(a) (Exchange Notes Indenture).
"Exchange Notes Trustee" means a trustee acceptable to the Borrower and the
Agent which agrees to act as trustee pursuant to the Exchange Notes Indenture on
the terms thereof.
"Exchange Request" means a written or telecopy notice in the form attached
hereto as Schedule 10 (Form of Exchange Request).
"Extension Default" means the occurrence of any Event of Default under any of
clauses (7) or (8) of Part IV (Events of Default and Remedies) of Schedule 9
(Restrictive Covenants and Events of Default) and Clause 22.2 (Non-Payment) in
relation to an Obligor or the Parent Guarantor that remains unremedied and
unwaived.
"Facility" means the credit facility made available under this Agreement as
described in Clause 2.1 (The Facility).
"Facility Office" means:
(a)
in respect of a Lender, the office or offices notified by that Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement; or

(b)
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means:
(a)
the Bridge Facility Fee Letter and any letter or letters dated on or about the
date of this Agreement between the Arranger and the Borrower (or the Agent and
the Borrower or the Security Agent and the Borrower) setting out any of the fees
referred to in Clause 13 (Fees); and

(b)
any agreement setting out fees payable to a Finance Party referred to in
paragraph (e) of Clause 2.2 (Increase) of this Agreement or under any other
Finance Document.

"Final Maturity Date" means the date falling seven years after the Closing Date.
"Finance Document" means this Agreement, the UGI Guarantee, any Fee Letter, the
Intercreditor Agreement, any Transaction Security Document, the Utilisation
Request and any other document designated as a "Finance Document" by the Agent
and the Borrower.
"Finance Lease" means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.
"Finance Party" means the Agent, an Arranger, the Security Agent or a Lender.
"Financial Indebtedness" means any indebtedness for or in respect of (and
without double counting):
(a)
moneys borrowed and debit balances at banks or other financial institutions;

(b)
any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

(c)
any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument (but not Trade Instruments);

(d)
the amount of any liability in respect of Finance Leases;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);

(f)
any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);

(g)
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of an underlying liability (but not, in any
case, Trade Instruments) of an entity which is not a member of the Restricted
Group which liability would fall within one of the other paragraphs of this
definition;

(h)
any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Repayment Date (or are otherwise classified as
borrowings under the Accounting Principles);

(i)
any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reason behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 120 days after the date of supply to it;

(j)
any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and

(k)
the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above,

but excluding Financial Indebtedness owed by a Restricted Subsidiary to another
Restricted Subsidiary.
"Financial Quarter" means the period commencing on the day after one Quarter Day
and ending on the next Quarter Day.
"Fitch" means Fitch Ratings Ltd.
"Funds Flow Statement" means the funds flow statement in the agreed form.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
"Group" means the Borrower (including Target from the date of first utilisation
of the Loan) and each of its Subsidiaries for the time being.
"Group Structure Chart" means the group structure chart in the agreed form.
"Holder" has the meaning given to such term in the Exchange Notes Indenture.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"IFRS" has the meaning given to that term in Part 1 (New York Definitions) at
Schedule 9 (Restrictive Covenants and Events of Default).
"Impaired Agent" means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender"; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 7 (Form of Increase Confirmation).
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
"Indebtedness" has the meaning given to it in Schedule 9 (Restrictive Covenants
and Events of Default).
"Information Memorandum" means the document in the form approved by the Borrower
concerning the Parent Guarantor and the Group prepared at the request of
Borrower and on its behalf and distributed by the Arranger in connection with
the syndication of the Facility.
"Information Package" means the Reports and the Base Case Model.
"Initial Loan" means, prior to the extension in accordance with Clause 6.2
(Bridge Term Loan), the loan made available by the Lenders to the Borrowers on
the Utilisation Date pursuant to a Utilisation Request.
"Initial Maturity Date" means the date falling 12 months after the Closing Date.
"Insolvency Event" in relation to an entity means that the entity:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

"Insufficiency" means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in section 4001(a)(18) of ERISA.
"Insurance Report" means the insurance report dated 13 February 2014, prepared
by Marsh relating to the Target and its Subsidiaries and addressed to, and/or
capable of being relied upon, by the Reliance Parties.
"Intellectual Property" means:
(a)
any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

(b)
the benefit of all applications and rights to use such assets of each member of
the Group (which may now or in the future subsist).

"Intercreditor Agreement" means the intercreditor agreement dated on or prior to
the Closing Date to be entered into between, among others, the Borrower, the
Security Agent, the Agent, the Lenders, the Arrangers and the Obligors.
"Intercreditor Principles" means the intercreditor principles agreed between the
Borrower and the Original Lenders on or prior to the date of this Agreement.
"Interest Period" means, in relation to the Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).
"Interest Rate Cap" means:
(a)
6.50 per cent. (or 6.75 per cent. six months after 2 July 2014) if:

(v)
Moody’s has issued a rating with respect to the Senior Secured Notes and such
rating at the time of the issuance of the Senior Secured Notes is Ba3 or higher
with a stable outlook or better; and

(vi)
Fitch has issued a rating with respect to the Senior Secured Notes and such
rating at the time of the issuance of the Senior Secured Notes is BB- or higher
with a stable outlook or better; and

(b)
8.00 per cent. (or 8.50 per cent. six months after 2 July 2014) if the ratings
thresholds referred to in (a)(i) and (a)(ii) above have not been met.

"Interpolated Screen Rate" means, in relation to EURIBOR for the Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of the Loan; and

(b)
the applicable Screen Rate for the shortest Period (for which that Screen Rate
is available) which exceeds the Interest Period of the Loan,

each as of the Specified Time on the Quotation Day for the currency of the Loan.
"Investment" has the meaning given to that term in Schedule 9 (Restrictive
Covenants and Events of Default).
"IT Report" means the IT report dated 29 April 2014, prepared by KPMG relating
to the Target and its Subsidiaries and addressed to, and/or capable of being
relied upon, by the Reliance Parties.
"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity in which the interests of all members of the Group are not more
than 50%.
"Laws" means all international, foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration there.
"Legal Due Diligence Report" means the legal due diligence and human resources
report dated 30 April 2014 prepared by Gide Loyrette Nouel in relation to the
Acquisition and addressed to, and/or capable of being relied upon by, the
Reliance Parties.
"Legal Opinion" means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent).
"Legal Reservations" means:
(a)
the principle that equitable remedies (or remedies that are analogous to
equitable remedies in other jurisdictions) may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration, examinership, reorganisation and other laws generally affecting
the rights of creditors;

(b)
the time barring of claims under the Limitation Acts and other applicable
statutes of limitation, the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of UK stamp duty may be void and
defences of set-off or counterclaim;

(c)
the principle that in certain circumstances Security granted by way of fixed
charge may be recharacterised as a floating charge or that Security purported to
be constituted as an assignment may be recharacterised as a charge;

(d)
the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and therefore void;

(e)
the principle that an English court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;

(f)
the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
the contract or agreement over which Security has purportedly been created;

(g)
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

(h)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

"Lender" means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 2.2 (Increase) or Clause 23 (Changes
to the Lenders),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
"Limitation Acts" means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
"LMA" means the Loan Market Association.
"Loan" means the Initial Loan, a Takeout Demand Failure Bridge Loan or a Bridge
Term Loan.
"Major Default" means (with respect to each of the Borrower, the Parent
Guarantor and Bidco only) any event or circumstance constituting an Event of
Default under any of Clause 22.2 (Non-payment), Clause 22.3 (Other Obligations)
insofar as it relates to a breach of any Major Undertaking, Clause 22.4
(Misrepresentation) insofar as it relates to a breach of any Major
Representation, Clause 22.6 (Unlawfulness and invalidity), Clause 22.8
(Repudiation and rescission of agreements) and clauses (7) and (8) under Part IV
(Events of Default) of Schedule 9 (Restrictive Covenants and Events of Default)
(each inclusive).
"Majority Lenders" means a Lender or Lenders whose Commitments aggregate more
than 50% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 50% of the Total Commitments immediately
prior to that reduction).
"Major Representation" means a representation or warranty (with respect to each
of the Borrower, the Parent Guarantor and Bidco only) under any of Clauses 19.1
(General) to 19.8 (Insolvency), 19.18 (Ranking), 19.27 (Anti-Corruption Laws and
Sanctions), 19.28 (Anti-Terrorism Laws), 19.29 (US government regulations) and
19.31 (Solvency) (each inclusive).
"Major Undertaking" means with respect to each of the Borrower and Bidco only,
any of Clause 21.8 (Change of business), paragraph (b) of Clause 21.18
(Acquisition and Equity Documents) and the provisions of the paragraphs entitled
“Restricted Payments” (with respect to the Borrower only) and “Merger,
Consolidation and Sale of Assets” of Part II (General Undertakings and Mandatory
Offers) of Schedule 9 (Restrictive Covenants and Events of Default).
"Mandatory Prepayment Account" means an interest bearing account:
(a)
held in London by the Borrower with the Agent or the Security Agent or an
Affiliate thereof;

(b)
identified in a letter between the Borrower and the Agent as a Mandatory
Prepayment Account;

(c)
subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Agent and the Security Agent; and

(d)
from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,

as the same may be redesignated, substituted or replaced from time to time.
"Margin" means 4.00 per cent per annum for the period from and including the
Closing Date to but excluding the date falling three Months after the Closing
Date. Thereafter, if the Loan has not been repaid in full within such three
Month period, the Margin will increase by 50 basis points from and including the
last day of such three Month period and will increase by an additional 50 basis
points from and including the last day of each subsequent three Month period
until the Initial Loan is repaid in full or the Initial Loan is converted into a
Bridge Term Loan in accordance with Clause 6.2 (Bridge Term Loan). For the
avoidance of doubt, the Margin is subject to the Interest Rate Cap.
"Margin Stock" means Margin Stock or Margin Security within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System of the US (or any successor).
"Market Disruption Event" has the meaning given to it in Clause 12.2 (Market
disruption).
"Material Adverse Effect" means any event or circumstance which (after taking
into account all of the relevant circumstances):
(a)
is materially adverse to:

(vii)
the business, assets or financial condition of the Parent Guarantor Group (taken
as a whole);

(viii)
the ability of the Parent Guarantor and the Obligors (taken as a whole) to
perform their payment obligations under the Finance Documents; or

(b)
subject to the Legal Reservations and the completion of any Perfection
Requirements which are not overdue, affects the validity or enforceability of,
or the effectiveness or ranking of any Security granted or purported to be
granted pursuant to any of, the Finance Documents in any way which is materially
adverse to the interests of the Finance Parties under the Finance Documents
taken as a whole and, if capable of remedy, is not remedied within 15 Business
Days of the Borrower becoming aware of the issue or being so notified by the
Agent.

"Material Company" means, at any time:
(a)
an Obligor;

(b)
from the date of first utilisation of the Loan, Target;

(c)
a member of the Group:

(iii)
which holds shares in a Material Company; or

(iv)
for the most recent fiscal year has earnings before interest, tax, depreciation
and amortisation calculated on the same basis as EBITDA representing 5 per cent.
or more of EBITDA, or has gross assets or turnover (excluding intra-Group items)
representing 5 per cent., or more of the gross assets or turnover of the
Restricted Group, calculated on a consolidated basis.

Compliance with the conditions set out in paragraph (c)(ii) above shall be
determined by reference to the latest audited financial statements of the
Borrower. However, if a Restricted Subsidiary has been acquired since the date
as at which the latest audited consolidated financial statements of the Borrower
were prepared, the financial statements shall be deemed to be adjusted in order
to take into account the acquisition of that Restricted Subsidiary.
A report by the Auditors of the Borrower that a Restricted Subsidiary is or is
not a Material Company shall, in the absence of manifest error, be conclusive
and binding on all Parties.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period. "Monthly" shall
be construed accordingly.
"Moody's" means Moody's Investor Services, Inc.
"Multiemployer Plan" means a multiemployer plan, as defined in section
4001(a)(3) of ERISA, to which any Obligor or any ERISA Affiliate is making or
accruing an obligation to make contributions.
"Multiple Employer Plan" means a single employer plan, as defined in section
4001(a)(15) of ERISA, that is subject to Title IV of ERISA and that (i) is
maintained for employees of any Obligor or any ERISA Affiliate and at least one
person (other than the Obligors and the ERISA Affiliates) or (ii) was so
maintained and in respect of which any Obligor or any ERISA Affiliate could have
liability under section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
"New Lender" has the meaning given to it in Clause 23.1 (Assignments and
transfers by the Lenders).
"Non-Consenting Lender" has the meaning given to that term in 35.6 (Replacement
of Lender).
"Non-Obligor" means a member of the Group that is not an Obligor.
"Non-Restricted Group Entity" means any investment in any entity (which is not
itself a member of the Restricted Group (including associates and Joint
Ventures)) in which any member of the Restricted Group has an ownership
interest.
"Notifiable Debt Purchase Transaction" has the meaning given to that term in
paragraph (b) of Clause 24.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Sponsor Affiliates).
"Notes Issuer" means the Borrower or any of its direct or indirect Subsidiaries
(including, after the Closing Date, the Target), Affiliates or any special
purpose or orphan companies formed by or at the direction of the Borrower or any
of its Affiliates, in each case in its capacity as issuer of the Senior Secured
Notes.
"Obligor" means the Borrower or an entity which has provided Transaction
Security over any or all of its assets in connection with this Agreement.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury (or any successor thereto).
"Original Financial Statements" means Parent Guarantor's consolidated audited
financial statements for the last Financial Year ended 30 September 2013.
"Original Jurisdiction" means, in relation to the Borrower, the Parent Guarantor
or Bidco, the jurisdiction under whose laws the Borrower, the Parent Guarantor
or Bidco is incorporated as at the date of this Agreement.
"Parent Guarantor" means UGI Corporation, of 460 North Gulph Road, King of
Prussia, Pennsylvania, 19406, USA registered in Pennsylvania with registration
number 2069197.
"Parent Guarantor Group" means the Parent Guarantor and the Group for the time
being.
"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.
"PBGC" means the Pension Benefit Guaranty Corporation (or any successor).
"Perfection Requirements" means the making or procuring of appropriate
registrations, filings, endorsements, stampings and/or notifications of the
Transaction Security Documents and/or the Transaction Security created
thereunder.
"Permitted Collateral Lien" has the meaning given to that term in Schedule 9
(Restrictive Covenants and Events of Default).
"Permitted Lien" means a "Permitted Lien" as defined in Schedule 9 (Restrictive
Covenants and Events of Default).
"Permitted Refinancing Indebtedness" has the meaning given to it in Schedule 9
(Restrictive Covenants and Events of Default).
"Person" means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organisation, bank, business association, firm, joint venture or
Governmental Authority.
"Plan" means a Single Employer Plan or a Multiple Employer Plan.
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Quasi-Security" means any transaction in which a member of the Restricted Group
agrees to:
(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Restricted Group;

(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set off or made subject to a combination of accounts; or

(d)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined: two TARGET Days before the first day of that period unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
"Reference Banks" means Natixis and any such other banks as may be appointed by
the Agent in consultation with the Borrower.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Interbank Market" means the European interbank market.
"Relevant Jurisdiction" means, in relation to each Obligor and the Parent
Guarantor:
(a)
its jurisdiction of incorporation;

(b)
any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated; and

(c)
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

"Reliance Parties" means the Agent, the Arrangers, the Security Agent, each
Original Lender and each person which becomes a Lender within 6 months of the
Closing Date.
"Repayment Date" means the Initial Maturity Date or, if the Loan is extended
into the Bridge Term Loan, the Final Maturity Date.
"Repeating Representations" means each of the representations set out in
Clause 19.2 (Status) to Clause 19.7 (Governing law and enforcement),
Clause 19.10 (No default), paragraph (f) of Clause 19.11 (No Misleading
Information), paragraphs (a) and (b) of Clause 19.12 (Original Financial
Statements) in each case only in respect of the Original Financial Statements,
Clause 19.18 (Ranking) to Clause 19.20 (Legal and beneficial ownership),
Clause 19.21 (Shares), Clause 19.26 (Centre of main interests and
establishments), Clause 19.28 (Anti-Terrorism Laws) and Clause 19.29 (US
government regulations).
"Replacement Debt" means Permitted Refinancing Indebtedness where the proceeds
are applied within one Business Day of the incurrence of the Permitted
Refinancing Indebtedness (provided that the Borrower shall use its reasonable
endeavours to procure that it is applied on the same day) in prepayment,
purchase, defeasance or redemption of (a) the Senior Secured Notes or any Term
Debt; or (b) any Permitted Refinancing Indebtedness.
"Replacement Financing" has the meaning given to that term in Clause 8.3
(Financing Proceeds).
"Reports" means the Accountants' Report, the Strategic Report, the Tax Due
Diligence Report, the Legal Due Diligence Report, the Environmental Report, the
Insurance Report, the IT Report and the Structure Memorandum.
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Restricted Group" means the Borrower and each Restricted Subsidiary.
"Restricted Subsidiary" has the meaning given to that term in Schedule 9
(Restrictive Covenants and Events of Default).
"S&P" means Standard and Poor's Rating Group, a division of the McGraw Hill
Corporation.
"Sanctioned Country" means a country or territory which at any time is the
subject or target of any Sanctions.
"Sanctioned Person" means, at any time, any (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or any similar list
maintained by the European Union or any EU member state, (b) any Governmental
Authority of any Sanctioned Country, (c) any Person located, organised or
resident in a Sanctioned Country or (d) any Person directly or indirectly 50
percent or more owned by, or otherwise controlled by, any Person referenced in
clauses (a) or (b).
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, France or Her Majesty’s Treasury
of the United Kingdom.
"Screen Rate" means in relation to EURIBOR, the euro interbank offered rate
administered by the Banking Federation of the European Union (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page EURIBOR01 of the Reuters screen (or any replacement Reuters
page which displays that rate), or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower.
"SEC" means the Securities and Exchange Commission of the United States or any
successor thereto.
"Secured Parties" means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.
"Securities" means the debt securities issued pursuant to Clause 6.4 (Exchange
of Bridge Term Loan for Exchange Notes).
"Securities Act" means the U.S. Securities Act of 1933, as amended.
"Securities Notice" means at any time, on no more than three occasions,
beginning on the earlier of (a) nine months from 2 July 2014 and (b) the date on
which the condition for regulatory approval of the Acquisition is satisfied and
ending on the Initial Maturity Date, the notice from an Arranger (appointed on 2
July 2014) to the Borrower which causes the Borrower to issue the Senior Secured
Notes to third parties, the Arrangers and/or their affiliates, as specified in
the Securities Notice, the gross proceeds of which will immediately be applied
to refinance or reduce the Commitments.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Selection Notice" means a notice substantially in the form set out in
Schedule 3 Part IB (Requests) given in accordance with Clause 11 (Interest
Periods) in relation to the Facility.
"Senior Secured Notes" means one or more tranches of high yield secured notes
governed by New York law issued or to be issued by the Notes Issuer and that
amounts of Senior Secured Notes so issued will (i) in the event of an issuance
occurring prior to the Closing Date, reduce, pro tanto (and terminate if reduced
to EUR0) the Commitments or (ii) in the event of an issuance occurring after the
Closing Date, to refinance, on the same basis, any amounts drawn under the
Facility.
"Shareholder Loan" means any loan made in cash to the Borrower by a Holding
Company or other direct or indirect shareholder of the Borrower or any of their
respective affiliates (not being a member of the Group) and which are
subordinated pursuant to the terms of the Intercreditor Agreement or otherwise
to the satisfaction of the Agent (acting on the instructions of the Majority
Lenders acting reasonably) and which are not prohibited under the undertakings
contained in Schedule 9 (Restrictive Covenants and Events of Default).
"Shareholder Loan Instrument" means any agreement evidencing a Shareholder Loan.
"Single Employer Plan" means a single employer plan, as defined in section
4001(a)(15) of ERISA, that is subject to title IV of ERISA that (a) is
maintained for employees of any Obligor or any ERISA Affiliate and no person
other than the Obligors and the ERISA Affiliates or (b) was so maintained and in
respect of which any Obligor or any ERISA Affiliate could have liability under
section 4069 of ERISA in the event such plan has been or were to be terminated.
"Specified Time" means a time determined in accordance with Schedule 6
(Timetables).
"Sponsor Affiliate" means the Parent Guarantor or any Subsidiary of the Parent
Guarantor which is not a member of the Group.
"Strategic Report" means the strategic report by BCG dated March 2014 relating
to the Target and its Subsidiaries.
"Structural Intra-Group Loan Agreement" means each agreement evidencing the
terms of a Structural Intra-Group Loan.
"Structural Intra-Group Loans" means:
(a)
the loan between UGI Europe Inc. as lender to UGI International Holdings BV as
borrower;

(b)
the loan between UGI International Holdings BV as lender to Bidco as borrower,

in each case as specified in the Structure Memorandum.
"Structure Memorandum" means the structure paper prepared by the Borrower in the
agreed form that is acceptable to the Lenders in their sole discretion and
addressed to, and capable of being relied upon, by the Reliance Parties.
"Subsidiary" means, in relation to any company or corporation, a company or
corporation:
(a)
which is controlled, directly or indirectly, by the first mentioned company or
corporation; or

(b)
more than half the issued voting share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

(c)
which is a Subsidiary or another Subsidiary of the first mentioned company or
corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or control the composition of its board of directors or equivalent
body or similarly directs its affairs.
"Takeout Demand Failure" means a failure to issue Senior Secured Notes in
accordance with the terms of the Bridge Facility Fee Letter for any reason
within 10 days from the delivery of a Securities Notice as notified to the Agent
by the relevant Underwriter.
"Takeout Demand Failure Bridge Loan" has the meaning given to that term in
Clause 6.5 (Takeout Demand Failure Bridge Loan).
"Target" means Totalgaz, a French société en nom collectif incorporated and
organised under the laws of France, registered with the trade and commercial
registry of Nanterre under number 582 018 966, having its registered office at
Immeuble Wilson, 48 Avenue de Général de Gaulle, 92800 Puteaux, France.
"Target Group" means the Target and its Subsidiaries.
"Target Shares" means the shares comprising the share capital and voting rights
in the Target acquired or to be acquired by Bidco pursuant to the terms of the
Acquisition Agreement.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in Euro.
"Tax" or "Taxes" means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).
"Tax Due Diligence Report" means the tax due diligence report dated 6 May 2014
prepared by Fidal in relation to the Acquisition and addressed to, and/or
capable of being relied upon by, the Reliance Parties.
"Term Debt" means on any date, Financial Indebtedness with a scheduled maturity
date 12 Months or more from the date on which such Financial Indebtedness was
incurred.
"Total Commitments" means the aggregate of the Commitments, being an amount of
up to €300,000,000 at the date of this Agreement.
"Trade Instruments" means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Restricted Group arising in the ordinary course of trading of that member
of the Restricted Group.
"Transaction Costs" means (1) all Acquisition Costs, (1) all fees, costs and
expenses and Taxes incurred by the Group in connection with (A) any Replacement
Debt, (B) any transaction pursuant to which additional debt is raised in the
debt capital markets (including, for the avoidance of doubt, by way of borrowing
under any credit facility) and (C) any acquisition, disposal or
recapitalisation.
"Transaction Documents" means the Finance Documents, the Acquisition Documents,
the Shareholder Loan Instruments, the Constitutional Documents, the Exchange
Notes and each Structural Intra-Group Loan Agreement.
"Transaction Security" means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.
"Transaction Security Documents" means each of the documents listed as being a
Transaction Security Document in Schedule 2 (Conditions Precedent), together
with any other document entered into by any Obligor creating or expressed to
create any Security over all or any part of its assets in respect of the
obligations of any of the Obligors under any of the Finance Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

"Treasury Transactions" means any derivative transaction (including, for the
avoidance of doubt, a foreign exchange transaction) entered into in connection
with protection against or benefit from fluctuation in any rate or price.
"UGI Guarantee" means the guarantee granted by the Parent Guarantor in favour of
the Agent in relation to the obligations of the Obligors to the Finance Parties
under the Finance Documents dated on or around the date of this Agreement.
"Underwriters" means Credit Suisse Securities (Europe) Limited, Merrill Lynch
International and Natixis.
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor or the
Parent Guarantor under the Finance Documents.
"Unrestricted Subsidiary" has the meaning given to that term in Part I (New York
Law Definitions) of Schedule 9 (Restrictive Covenants and Events of Default).
"US" and "USA" means the United States of America or any of its states and
territories and the District of Columbia.
"US Bankruptcy Code" means Title 11 of the United States Code entitled
Bankruptcy, as amended, or any successor thereof.
"US Obligor" means an Obligor organised under the laws of the US, any State of
the US or the District of Columbia.
"US Solvent" and "US Solvency" mean, with respect to any person on any date of
determination, that on such date (a) the fair value of the assets of such person
and its Restricted Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of such person
and its Restricted Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
such person and its Restricted Subsidiaries, on a consolidated basis, do not
intend to, and do not believe that they will, incur debts or liabilities beyond
their ability to pay such debts and liabilities as they mature and (d) such
person and its Restricted Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standards No. 5).
"US Tax Obligor" means:
(a)
the Borrower which is a "United States person" as defined in Section 7701(a)(30)
of the Code; or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

"Utilisation Date" means the date on which the relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the relevant form set out
in Part I of Schedule 3 (Requests).
"VAT" means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

"Vendor" means Total Marketing Services S.A., a French société anonyme with a
capital of 324,158,696 euros, having its registered office at 24 Cours Michelet,
92800 Puteaux registered with the Trade and Companies Registry of Nanterre under
number 542934921.
"Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
title IV of ERISA.
1.2
Construction

(a)
Unless a contrary indication appears, a reference in this Agreement to:

(vi)
the "Agent", the "Arranger", any "Exchange Notes Trustee", any "Finance Party",
any "Lender", any "Obligor", any "Party", any "Secured Party", the "Security
Agent" or any other person shall be construed so as to include its successors in
title, permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents and, in the case of the Security Agent,
any person for the time being appointed as Security Agent or Security Agents in
accordance with the Finance Documents;

(vii)
a document in "agreed form" is a document which is previously agreed in writing
by or on behalf of the Borrower and the Agent or if not so agreed is in the form
specified by the Agent;

(viii)
"assets" includes present and future properties, revenues and rights of every
description;

(ix)
a "Finance Document" or a "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;

(x)
a "group of Lenders" includes all the Lenders;

(xi)
"guarantee" means (other than the UGI Guarantee)) any guarantee, bond, indemnity
or similar assurance against loss, or any obligation, direct or indirect, actual
or contingent, to purchase or assume any indebtedness of any person or to make
an investment in or loan to any person or to purchase assets of any person
where, in each case, such obligation is assumed in order to maintain or assist
the ability of such person to meet its indebtedness;

(xii)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(xiii)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(xiv)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(xv)
a provision of law is a reference to that provision as amended or re-enacted;
and

(xvi)
a time of day is a reference to New York time unless otherwise agreed.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived.

(e)
"Principal" of the Loan or Exchange Note at any time means the principal of the
Loan or Exchange Note plus (in the case of an Exchange Note), the premium, if
any, payable on such Exchange Note that is due or overdue or is to become due at
such time.

1.3
Exchange rate fluctuation

(a)
When applying any monetary limits, thresholds and other exceptions to the
representations and warranties, undertakings and Events of Default under the
Finance Documents, the equivalent to an amount in the Base Currency shall be
calculated at the Agent's Spot Rate of Exchange as at the date of the Group
incurring or making the relevant disposal, acquisition, investment, lease, loan,
debt or guarantee or taking any other relevant action.

(b)
No Event of Default or breach of any representation or warranty or undertaking
under the Finance Documents shall arise merely as a result of a subsequent
change in the Base Currency equivalent of any relevant amount due to
fluctuations in exchange rates.

1.4
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.5
Certificates

Where any natural person gives a certificate or other document or otherwise
gives a representation or statement on behalf of any of the parties to the
Finance Documents pursuant to any provision thereof and such certificate or
other document, representation or statement proves to be incorrect, the
individual shall incur no personal liability in consequence of such certificate,
other document, representation or statement being incorrect save where such
individual acted fraudulently in giving such certificate, other document,
representation or statement (in which case any liability of such individual
shall be determined in accordance with applicable law).
1.6
Intercreditor Agreement

This Agreement is subject to the Intercreditor Agreement. In the event of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.
SECTION 2
THE FACILITY
2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available a credit
facility denominated in Euro in an aggregate amount equal to the Total
Commitments.
2.2
Increase

(c)
The Borrower may by giving prior notice to the Agent by no later than the date
falling 15 Business Days after the effective date of a cancellation of:

(iii)
the Available Commitments of a Defaulting Lender in accordance with Clause 7.5
(Right of cancellation in relation to a Defaulting Lender); or

(iv)
the Commitments of a Lender in accordance with paragraph (a) of Clause 7.4
(Right of cancellation and repayment in relation to a Single Lender); or

(v)
the Commitments of a Lender in accordance with Clause 7.1 (Illegality),

request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount up to the amount of the Available
Commitments or Commitments so cancelled as follows:
(vi)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Borrower (each of which shall not be a Sponsor
Affiliate or a member of the Group) and (in the case of the Commitments), each
of which confirms in writing (whether in the relevant Increase Confirmation or
otherwise) its willingness to assume and does assume all the obligations of a
Lender corresponding to that part of the increased Commitments which it is to
assume, as if it had been an Original Lender;

(vii)
each of the Obligors and the Parent Guarantor and any Increase Lender shall
assume obligations towards one another and/or acquire rights against one another
as the Obligors and the Parent Guarantor and the Increase Lender would have
assumed and/or acquired had the Increase Lender been an Original Lender;

(viii)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(ix)
the Commitments of the other Lenders shall continue in full force and effect;
and

(x)
any increase in the Total Commitments shall take effect on the date specified by
the Borrower in the notice referred to above or any later date on which the
conditions set out in paragraph (b) below are satisfied.

(d)
An increase in the Total Commitments will only be effective on:

(i)
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender; and

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:

(A)
the Increase Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

(B)
the Agent being satisfied that it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender.
The Agent shall promptly notify the Borrower and the Increase Lender upon being
so satisfied.

(e)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

(f)
The Borrower shall promptly on demand pay the Agent and the Security Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
either of them and, in the case of the Security Agent, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.2.

(g)
The Increase Lender shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee in an amount equal to the fee which
would be payable under Clause 23.4 (Assignment or transfer fee) if the increase
was a transfer pursuant to Clause 23.6 (Procedure for transfer) and if the
Increase Lender was a New Lender.

(h)
The Borrower may pay to the Increase Lender a fee in the amount and at the times
agreed between the Borrower and the Increase Lender in a Fee Letter.

(i)
Clause 23.5 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the "New Lender" were references to that "Increase Lender"; and

(iii)
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

2.3
Finance Parties' rights and obligations

(c)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(d)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor or the Parent Guarantor
shall be a separate and independent debt.

(e)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3.
PURPOSE

3.1
Purpose

(j)
The Borrower shall apply all amounts borrowed by it under the Facility towards
(i) payment to the Vendor of the purchase price for the Acquisition under the
Acquisition Agreement; and (ii) payment of the Acquisition Costs, as described
in the Funds Flow Statement.

(k)
For the avoidance of doubt, the maximum aggregate amount of the outstanding Loan
of all the Lenders shall not exceed the Total Commitments.

3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

(f)
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to the Loan if on or before the Utilisation Date for
the Loan the Agent has received (or (acting on the instruction of the Majority
Lenders) has waived receipt of or is satisfied that it will, on or before the
first Utilisation Date, receive) all of the documents and other evidence listed
in Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Agent (acting reasonably). The Agent shall notify the Borrower and the Lenders
promptly in writing upon being so satisfied.

(g)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

4.2
Maximum number of Loans

The Borrower may only deliver one Utilisation Request.
4.3
Loan during the Certain Funds Period

(a)
Subject to Clause 4.1 (Initial conditions precedent), during the Certain Funds
Period, the Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to a Certain Funds Utilisation if on the date of the
Utilisation Request and on the proposed Utilisation Date no Certain Funds Event
of Default is continuing or would result from the proposed Loan.

(b)
During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (a) above, a Lender is not obliged to comply with Clause 5.4 (Lenders'
participation) and subject as provided in Clause 7.1 (Illegality) and Clause 8.1
(Exit)), none of the Finance Parties shall be entitled to:

(i)
cancel any of its Commitments to the extent to do so would prevent or limit the
making of a Certain Funds Utilisation;

(ii)
rescind, terminate or cancel this Agreement or the Facility or exercise any
similar right or remedy or make or enforce any claim under the Finance Documents
it may have to the extent to do so would prevent or limit the making of a
Certain Funds Utilisation;

(iii)
refuse to participate in the making of a Certain Funds Utilisation (including
invoking any provision of this Agreement which provides that the Loan can only
be made if a Default has not occurred and is not continuing and if the
representations and warranties set out in Clause 19 (Representations) that are
repeated or deemed to be repeated on the date of the Utilisation Request, on
each Utilisation Date and on the last day of each Interest Period are true);

(iv)
exercise any right of set-off or counterclaim in respect of the Loan to the
extent to do so would prevent or limit the making of a Certain Funds
Utilisation; or

(v)
take any action or make or enforce any claim under or in respect of this
Agreement to the extent that such action, claim or enforcement would directly or
indirectly prevent or limit the making of the Loan or which would restrict the
Loan under the Facility which are or would otherwise be permitted during the
Certain Funds Period,

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period to the extent that the relevant circumstances
are continuing.
SECTION 3
UTILISATION
5.
UTILISATION

5.1
Delivery of the Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of the duly
completed Utilisation Request not later than the Specified Time (or such later
time as the Agent may agree acting on the instructions of all the Lenders).
5.2
Completion of the Utilisation Request for Loan

(c)
The Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the amount of the Loan complies with Clause 5.3 (Currency and amount); and

(iii)
the proposed Interest Period complies with Clause 11 (Interest Periods).

5.3
Currency and amount

The currency specified in the Utilisation Request must be Euro and must be in a
minimum amount of €100,000,000 and must not exceed the Total Commitments.
5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, and subject to
Clause 6.1 (Repayment of Loans), each Lender shall make its participation in the
Loan available by the Utilisation Date through its Facility Office by 10:00am
London time.

(b)
The amount of each Lender's participation in the Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

5.5
Limitations on Loan

The Facility may only be utilised on the Closing Date.
5.6
Cancellation of Commitment

The Commitments which, at 6.00pm on the Closing Date, are unutilised shall be
immediately cancelled in full.
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
REPAYMENT

6.1
Repayment of Loan

(d)
Subject to Clause 6.2 (Bridge Term Loan) the Borrower shall repay to the Agent
for the rateable account of the Lenders the aggregate outstanding principal
amount of the Loan owed by the Borrower on the Initial Maturity Date.

(e)
The Borrower may not reborrow any part of the Facility which is repaid.

6.2
Bridge Term Loan

(a)
Each Lender shall be required to extend the Repayment Date of its portion of the
Initial Loan pursuant to paragraph (b) below on each of:

(vi)
the Initial Maturity Date, if the Loan has not been repaid in full; and

(vii)
the date on which a Takeout Demand Failure occurs (but only with respect to the
principal amount of the relevant Takeout Demand Failure Bridge Loan),

provided, in each case, that no Extension Default exists and is continuing.
(b)
If the conditions to the extension of the Repayment Date specified in
paragraph (a) are satisfied: (i) the Repayment Date of the portion of the Loan
shall be extended to the Final Maturity Date without requirement for any action
from the Finance Parties; (ii) the portion of the Loan shall thereafter be a
Bridge Term Loan under and governed by this Agreement and have the same terms as
the Initial Loan unless otherwise provided in this Agreement; and (iii) no Event
of Default shall have deemed to have occurred as a result of the Borrower not
having repaid the Initial Loan or any Takeout Demand Failure Bridge Loan on a
Conversion Date.

6.3
Repayment of Bridge Term Loan

The Borrower shall repay to the Agent for the ratable account of the Lenders the
aggregate outstanding amount of Bridge Term Loan on the Final Maturity Date.
6.4
Exchange of Bridge Term Loan for Exchange Notes

(a)
Exchange Note Indenture

(i)
The Borrower shall negotiate in good faith with the Arrangers the form of an
Exchange Note Indenture with respect to the Exchange Notes, which Exchange Note
Indenture shall be governed by New York law and shall be on the terms of and
conditions substantially consistent with the Applicable High Yield Standard
Indenture, as adjusted for changes in the capital structure of the Group or any
law or regulation applicable to the Group and to the extent reasonably required
to adjust for market conditions at the time of issuance and as may otherwise be
mutually agreed. The Exchange Note Indenture will include covenants and "change
of control" provisions (as defined in a manner consistent with this Agreement)
at a redemption price of 101% (or 100% for Exchange Notes held by the Original
Lenders or their Affiliates (other than any Asset Management Affiliates)) of par
plus accrued interest and provide for events of default as specified in
Schedule 9 (Restrictive Covenants and Events of Default) to this Agreement, as
adjusted for changes in the capital structure of the Group or any law or
regulation applicable to the Group and to the extent reasonably required to
adjust for market conditions at the time of issuance and as may otherwise be
mutually agreed.

(ii)
The Borrower and the Arrangers agree to negotiate and finalise the Exchange Note
Indenture to be entered into pursuant to paragraph (a) no later than 30 days
prior to the Initial Maturity Date or such other date as the Borrower and the
Arrangers may agree; provided that the Borrower may defer only the first
issuance of Exchange Notes until such time as the Borrower shall have received
requests to issue an aggregate principal amount of the Loan to be so exchanged
that equals or exceeds the minimum amount specified in Clause 6.4(b) (Exchange
Notes) below.

(iii)
The Exchange Notes Indenture shall be fully executed and delivered, and the
Exchange Notes will be fully executed and deposited into escrow, not later than
30 days prior to the Initial Maturity Date or such later date as the Arrangers
may agree.

(iv)
In connection with the execution of the Exchange Notes Indenture, the Borrower
shall furnish (i) an opinion from New York law legal counsel in form and
substance reasonably satisfactory to the Exchange Notes Trustee, stating that,
upon issuance of Exchange Notes in consideration for an equal amount of Bridge
Term Loan, the Exchange Notes Indenture constitutes a legal, valid and binding
obligation of the Borrower, the Co-Issuer (if applicable pursuant to Clause
6.4(b)(ii)(E) below) and the Parent Guarantor, enforceable against each of the
Borrower, the Co-Issuer (if applicable pursuant to Clause 6.4(b)(ii)(E) below)
and the Parent Guarantor in accordance with its terms, (ii) an opinion from
Pennsylvania legal counsel in form and substance reasonably satisfactory to the
Exchange Notes Trustee, stating that the Borrower has legal capacity to enter
into such Exchange Notes Indenture in each case subject to customary
reservations and assumptions, and (iii) if applicable pursuant to Clause
6.4(b)(ii)(E) below, an opinion from legal counsel of the jurisdiction of
incorporation of the Co-Issuer in form and substance reasonably satisfactory to
the Exchange Notes Trustee, stating that, the Co-Issuer has legal capacity to
enter into such Exchange Notes Indenture in each case subject to customary
reservations and assumptions.

(b)
Exchange Notes

(i)
Each Lender may from time to time on any Business Day on or after the Initial
Maturity Date elect pursuant to an Exchange Request given in accordance with
Clause 6.4(c) (Manner of Exchange of Bridge Term Loan) below, to exchange all or
any portion of its Bridge Term Loan (if any) then outstanding for one or more
Exchange Notes (each such exchange being referred to herein as an "Exchange");
provided that the minimum principal amount of any Exchange shall be 20.0 per
cent. of the principal amount of the Bridge Term Loan outstanding; provided that
if the Borrower receives a request to issue an aggregate principal amount of
Exchange Notes of less than 20.0 per cent. of the principal amount of the Bridge
Term Loan outstanding, the Borrower may defer the issuance of such Exchange
Notes until such time as it shall have received requests to issue an aggregate
principal amount of Exchange Notes of at least 20.0 per cent. of the principal
amount of the Bridge Term Loan outstanding and each subsequent Exchange shall be
for a principal amount of at least 20.0 per cent. of the principal amount of the
Bridge Term Loan outstanding.

(ii)
The Exchange Notes shall:

(A)
rank pari passu with the Bridge Term Loan to the extent that any Bridge Term
Loan remains outstanding;

(B)
be issued pursuant to and shall be governed by and construed solely in
accordance with the Exchange Notes Indenture;

(C)
be guaranteed by the same entities that guarantee the Bridge Term Loan and will
be secured by the same assets securing the Bridge Term Loan;

(D)
require that the Borrower submit to the non-exclusive jurisdiction and venue of
the U.S. Federal and state courts of the State of New York and will waive any
right to trial by jury; and

(E)
be jointly issued by a wholly-owned finance subsidiary of the Borrower that
qualifies as a "C" corporation (the "Co-Issuer"), if the Borrower changes its
legal form into a limited liability company (through a merger or otherwise) and
any of the Arrangers considers the Co-Issuer as reasonably necessary for the
marketing of the Exchange Notes.

(iii)
The principal amount of the Exchange Notes in any Exchange will equal 100 per
cent. of the aggregate principal amount of the participation in the Bridge Term
Loan for which they are exchanged and shall be issued at par.

(iv)
Each Exchange Note in an Exchange shall:

(A)
be denominated in Euro;

(B)
bear interest from and including the Exchange Date to and including the Final
Maturity Date at a fixed rate per annum (calculated on the basis of actual
number of days elapsed over a year of 360 days) that is equal to the then
applicable Margin which would have been payable under the Bridge Term Loan which
was exchanged for such Exchange Note (which for the avoidance of doubt will be
equal to the Interest Rate Cap) (excluding default interest); such interest will
be payable either (a) in respect of Exchange Notes bearing a fixed rate of
interest, semi-annually or (b) in respect of Exchange Notes bearing a floating
rate of interest, quarterly;

(C)
for so long as they are held by the Original Lenders or their Affiliates (other
than any Asset Management Affiliates), be redeemable at the option of the
Borrower, in whole or in part, at any time at par plus accrued and unpaid
interest to the redemption date; provided, however, that (other than Exchange
Notes that are held by the Original Lenders or their Affiliates (other than any
Asset Management Affiliates)) (i) in respect of Exchange Notes bearing a fixed
rate of interest, such Exchange Notes shall be callable (x) until and prior to
the date that is three years after the Closing Date at par plus accrued interest
plus the Applicable Premium and (y) thereafter at par plus a premium as
specified below, which premium shall decline on each yearly anniversary of the
Closing Date as follows:

Date
Premium
From (and including) the third anniversary of the Closing Date to (but
excluding) the fourth anniversary of the Closing Date
50% of the Interest Rate Cap
From (and including) the fourth anniversary of the Closing Date to (but
excluding) the fifth anniversary of the Closing Date
33 1/3% of the Interest Rate Cap
From (and including) the fifth anniversary of the Closing Date to (but
excluding) the sixth anniversary of the Closing Date
16 2/3% of the Interest Rate Cap
From (and including) the sixth anniversary of the Closing Date and thereafter
zero

and (ii) in respect of Exchange Notes bearing a floating rate of interest, such
Exchange Notes will be callable (x) until and prior to the date that is one year
after the Closing Date at par plus accrued interest plus the Applicable Premium
and (y) thereafter at a par plus a premium equal to 1% of the principal amounts
of such Exchange Notes, declining to 0% of the principal amount of such Exchange
Notes from the second anniversary of the Closing Date, in each case plus accrued
interest;
(D)
prior to the third anniversary of the Closing Date, be redeemable by the
Borrower in an aggregate amount up to 35% of such Exchange Notes with proceeds
from an equity offering at a price equal to par plus the coupon on such Exchange
Notes.

(v)
The Borrower shall offer to purchase the Exchange Notes at par plus accrued
interest with the net cash proceeds of any Asset Sale in excess of amounts
either reinvested in the business of the Borrower and its subsidiaries or used
to repay certain then outstanding indebtedness within specified time periods,
subject to certain exceptions and baskets, in each case substantially consistent
with the Applicable High Yield Standard Indenture, subject to any requirement to
prepay any amounts outstanding under this Agreement with such net proceeds.

(vi)
Notwithstanding anything in this Agreement to the contrary, holders of Exchange
Notes will have the absolute and unconditional right to transfer such Exchange
Notes in compliance with applicable law to any third parties.

(c)
Manner of Exchange of Bridge Term Loan

(iv)
Subject to Clause 6.4(b) (Exchange Notes) above, in order to effect an Exchange
a Lender shall provide the Agent and Borrower with a duly completed Exchange
Request, in the form in Schedule 10 (Form of Exchange Request ) of this
Agreement, at least ten Business Days prior to an Exchange Date (which shall
also be a Business Day) selected by such Lender for an Exchange in compliance
with Clause 6.4(b) (Exchange Notes) above. Each Exchange Request under this
Clause 6.4 shall specify the following:

(A)
the Lender's legal name;

(B)
the Exchange Date selected by such Lender;

(C)
subject to Clause 23 (Changes to the Lenders), the name of the proposed
registered Holder of the Exchange Notes to be issued pursuant to the Exchange
Request, and the address for delivery of the Exchange Notes to be delivered
thereto;

(D)
the principal amount of that Lender's Loan to be repaid and the corresponding
principal amount of Exchange Notes to be issued pursuant to the Exchange
Request, provided that the principal amount into which the Loan may be exchanged
shall be at least 20.0 per cent. of the principal amount of the Bridge Term Loan
outstanding;

(E)
the amount of each Exchange Note requested (which shall be at least €100,000 and
integral multiples of €1,000 in excess thereof); and

(F)
that the Exchange Request is delivered pursuant to this Clause 6.4.

In addition, such Lender shall provide such other information reasonably
requested by the Agent.
(v)
Upon receipt of an Exchange Request under this Clause 6.4, the Agent shall send
written or telecopy notice of such proposed Exchange to the Exchange Notes
Trustee, with a copy to the Borrower, that shall specify the information
contained in such Exchange Request, and the Borrower shall deliver the Exchange
Note(s) to the Exchange Notes Trustee for authentication and thereafter use all
reasonable endeavours to deliver them to the registered Holder or Holders
thereof on the date specified in the Exchange Request.

(vi)
Upon delivery of the Exchange Notes pursuant to this Clause 6.4, the Agent shall
cancel the relevant portion of the Loan so exchanged.

(d)
Not a registered security

(i)
Each Lender acknowledges that none of the Exchange Notes will be registered
under the Securities Act and represents and agrees that it may only acquire
Exchange Notes for its own account and that it will not, directly or indirectly,
transfer, sell, assign, pledge or otherwise dispose of the Exchange Notes (or
any interest therein) unless such transfer, sale, assignment, pledge or other
disposition is made (i) pursuant to an effective registrations statement under
the Securities Act or (ii) pursuant to an available exemption from registration
under, and otherwise in compliance with, the Securities Act. Each of the Lenders
acknowledges that the Exchange Notes will bear a legend restricting the transfer
thereof in accordance with the Securities Act.

(ii)
Subject to the provisions of the previous paragraph, the Borrower and the Parent
Guarantor agree that, with the consent of the Agent, each Lender will be able to
sell or transfer all or any part of the Exchange Notes to any third party in
compliance with applicable laws.

(e)
Co-operation

(i)
Prior to the Changeover Date, the Borrower agrees to furnish the Underwriters
with all information which the Underwriters reasonably deem appropriate in
connection with the Replacement Financing and will provide the Underwriters
access to its and its affiliates' officers, directors, employees, accountants,
counsel and other representatives, it being understood that the Underwriters
will rely upon such information without assuming responsibility for the
independent verification or investigation thereof.

(ii)
Prior to the Changeover Date, the Borrower agrees that upon the request of the
Underwriters the Borrower shall commence promptly, and shall use commercially
reasonable efforts to cause the Notes Issuer or the Borrower or one of their
respective affiliates to commence promptly (i) the preparation of a
Rule 144A/Regulation S preliminary offering memorandum or other private
placement memorandum, as appropriate, suitable for use in a customary high-yield
road show relating to any such Replacement Financing, which shall include,
without limitation, (A) financial statements, pro forma financial statements,
business and other financial data of the type customary for offerings in the
United States and European high-yield markets to the extent reasonably necessary
to allow counsel for the Borrower and counsel for the Underwriters to provide a
customary "Rule 10b-5" disclosure letter and reasonably necessary for the
Underwriters to receive customary comfort (including "negative assurance"
comfort) and use commercially reasonable efforts to cause auditors of the
Borrower and the Target to provide drafts of customary comfort letters
(including "negative assurance" comfort) which such auditors are prepared to
issue upon completion of customary procedures on the dates of the pricing and
the closing of such offering Securities and (B) all other non-financial
disclosures to the extent reasonably necessary to allow your counsel and counsel
for the Underwriters to provide a customary "Rule 10b-5" disclosure letter (the
"Offering Memorandum"), (ii) the application process in respect of any listing
of the Securities on the unregulated market of the Luxembourg Stock Exchange (or
such other mutually acceptable stock exchange as may be agreed between the
Underwriters and you) and (iii) the application for a rating of the Securities
from two of either Fitch, S&P or Moody's, including the preparation of materials
for a presentation to such rating agencies and all other information that the
rating agencies will reasonably require.

(iii)
Prior to the Changeover Date, the Borrower shall further use commercially
reasonable efforts to cause its subsidiaries in France, the United Kingdom, the
Netherlands and Germany to become guarantors of the Notes as necessary and
provide the same Security in respect of the Senior Secured Notes as the
Transaction Security provided in respect of the Bridge Facility to achieve the
targeted ratings outcome as agreed between the Borrower and the Underwriters,
provided that in no case shall the Parent Guarantor be required to guarantee the
Senior Secured Notes and provided further that the provision of any guarantee
shall not be reasonably expected to result in (i) a violation of applicable laws
or regulations, including any breach of corporate benefit, financial assistance,
fraudulent preference or thin capitalisation laws or regulations which, in any
case, cannot be prevented or otherwise avoided through measures reasonably
available to the relevant entity providing such guarantee or (ii) any liability
for the officers, directors or shareholders of the relevant entity providing
such guarantee.

(iv)
After the Changeover Date, the Borrower shall use all reasonable commercial
endeavors to procure that the management of the Borrower be available to
participate in one or more roadshows or other marketing processes in connection
with the extension and resale of the Bridge Term Loans or the issuance and/or
resale of the Exchange Notes (including, in the case of Exchange Notes, make
available written disclosure materials substantially similar to the information
contained in a typical offering memorandum used in a customary high yield debt
offering, which offering material shall be kept current) until the date that the
Arrangers and their respective Affiliates hold no Bridge Term Loans and/or
Exchange Notes.

(v)
After the Changeover Date, the Borrower shall use all commercially reasonable
endeavors to ensure that the Exchange Notes are rated by Fitch and Moody's.

(f)
Interest

Accrued interest on a Bridge Term Loan exchanged for Exchange Notes shall be
cancelled and the Exchange Notes received in such exchange shall bear interest
from and including the most recent date to which interest has been paid on the
Bridge Term Loan so exchanged at the rate per annum applicable to such Exchange
Notes.
6.5
Takeout Demand Failure Bridge Loan

Upon the occurrence of a Takeout Demand Failure, the portion of the principal
amount of the Loan intended to be refinanced pursuant to the Securities Notice
related to such Takeout Demand Failure shall be automatically exchanged into a
loan (each, a "Takeout Demand Failure Bridge Loan"). Each Takeout Demand Failure
Bridge Loan shall be governed by this Agreement and have the same terms as the
Initial Loan unless otherwise provided in this Agreement.
7.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

7.1
Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in the Loan (or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so):
(c)
that Lender, shall promptly notify the Agent upon becoming aware of that event;

(d)
upon the Agent notifying the Borrower, the Available Commitment of that Lender
will be immediately cancelled; and

(e)
to the extent that the Lender's participation has not been transferred pursuant
to Clause 35.6 (Replacement of Lender), the Borrower shall repay that Lender's
participation in the Loan made to the Borrower on the last day of the Interest
Period for the Utilisation Date occurring after the Agent has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law) and that Lender's corresponding Commitment(s)
shall be cancelled in the amount of the participations repaid.

7.2
Voluntary cancellation

The Borrower may, if it gives the Agent not less than five Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of €1,000,000) of the Available
Facility. Any cancellation under this Clause 7.2 (Voluntary cancellation) shall
reduce the Commitments of the Lenders rateably under the Facility.
7.3
Voluntary prepayment of Loan

(g)
Subject to paragraph (b) below, the Borrower may, if it gives the Agent not less
than three Business Day's (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (being a minimum
amount of €1,000,000) at a price equal to 100 per cent. of the principal amount
thereof plus accrued and unpaid interest to the date of repayment (plus any
other amounts due under any Finance Document).

(h)
From and after the date of a Takeout Demand Failure, (other than any
participations in the Loan that are held by the Original Lenders or their
Affiliates) if the Takeout Demand Failure Bridge Loan (and the Bridge Term Loan
upon issuance in exchange for such Takeout Demand Failure Bridge Loan) bears
interest at a fixed rate, such Loan shall be callable (x) until and prior to the
date that is three years after the Closing Date at par plus accrued interest
plus the Applicable Premium and (y) thereafter at par plus the premium set forth
in the table in paragraph (b)(iv)(C) of Clause 6.4 (Exchange of Bridge Term Loan
for Exchange Notes).

7.4
Right of cancellation and repayment in relation to a single Lender

(a)
If:

(vii)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (c) of Clause 14.2 (Tax gross-up); or

(viii)
any Lender claims indemnification from the Borrower under Clause 14.3 (Tax
indemnity) or Clause 15.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Loan.
(b)
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Borrower in that notice), the Borrower shall repay that
Lender's participation in the Loan together with all interest and other amounts
accrued under the Finance Documents.

7.5
Right of cancellation in relation to a Defaulting Lender

(a)
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent 5 Business Days'
notice of cancellation of the Available Commitment of that Lender.

(b)
On the notice referred to in paragraph (a) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

(c)
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (a) above, notify all the Lenders.

8.
MANDATORY PREPAYMENT AND CANCELLATION

8.1
Exit

Upon the occurrence of:
(c)
a Change of Control; or

(d)
the sale of all or substantially all of the assets of the Restricted Group
and/or the Parent Guarantor whether in a single transaction or a series of
related transactions,

the Facility will be cancelled and the outstanding Loan, together with accrued
interest, and all other amounts accrued under the Finance Documents, shall
become immediately due and payable.
8.2
Disposals

The Borrower shall, and shall procure that each member of the Restricted Group
shall, comply with the requirements of the paragraph entitled "Asset Sales" of
Part II (General Undertaking and Mandatory Offers) of Schedule 9 (Restrictive
Covenants and Events of Default).
8.3
Financing Proceeds

For the purposes of this Clause 8.3:
"Replacement Financing" means:
(d)
any (1) offering by the Borrower or any of its direct or indirect Subsidiaries
(including, after the Closing Date, the Target), Affiliates or any special
purpose or orphan companies formed by or at the direction of the Borrower or any
of its Affiliates of (x) the Senior Secured Notes or (y) any other debt
securities or (2) any incurrence by the Borrower or any of its direct or
indirect Subsidiaries (including, after the Closing Date, the Target),
Affiliates or any special purpose or orphan companies formed by or at the
direction of the Borrower or any of its Affiliates of Financial Indebtedness
under any credit facility, in each case to finance the Acquisition or to
refinance any amounts drawn under this Facility; or

(e)
an offering of Senior Secured Notes in an aggregate principal amount greater
than €300 million, but not to exceed €650 million, for the purposes described in
paragraph (a) above and to refinance term debt at AGZ Holding or its
Subsidiaries (but not, for the avoidance of doubt, any other debt of the Parent
Guarantor or any of its Subsidiaries or any other purpose).

"Financing Proceeds" means 100% of the net cash proceeds of any:
(a)
offering of the Senior Secured Notes;

(b)
borrowing or issuance of additional Financial Indebtedness in connection with
any Replacement Financing; and

(c)
sale or issuance by the Borrower of additional equity or capital contribution or
other raising of equity funds by the Borrower in the domestic or international
equity markets.

The Borrower shall cancel Commitments and prepay the Loan, as referred to in
Clause 8.4 (Application of mandatory prepayments) with an amount equal to any
Financing Proceeds.
8.4
Application of mandatory prepayments and cancellations

(a)
Subject to the Intercreditor Agreement and paragraph (c) below any cancellation
and if applicable, prepayment made under Clause 8.2 (Disposals) or Clause 8.3
(Financing Proceeds) shall be offered or applied in prepayment of the
outstanding Loan pro rata.

(b)
Subject to paragraph (c) below, the Borrower may elect, by no less than
two Business Days' notice in writing to the Agent (or such shorter period as the
Majority Lenders may agree), that any prepayment due under Clause 8.2
(Disposals) or Clause 8.3 (Financing Proceeds) be made on the last day of the
Interest Period relating to the Loan. If the Borrower makes that election, then
an amount of the Loan equal to the amount of the relevant repayment (and the
Commitments of each Lender) will be cancelled rateably and, if applicable, be
due and payable on the last day of its Interest Period.

(c)
If the Borrower has made an election under paragraph (b) above but an Event of
Default has occurred and is continuing, that election shall no longer apply and
a proportion of the Loan in respect of which the election was made equal to the
amount of the relevant prepayment shall be immediately due and payable (unless
the Majority Lenders otherwise agree in writing).

8.5
Mandatory Prepayment Accounts

(a)
The Borrower shall ensure that amounts in respect of which the Borrower has made
an election under paragraph (b) of Clause 8.4 (Application of mandatory
prepayments and cancellations) are paid into a Mandatory Prepayment Account as
soon as practicable after receipt by a member of the Restricted Group.

(b)
The Borrower irrevocably authorises the Agent to apply amounts credited to the
Mandatory Prepayment Account to pay amounts due and payable under Clause 8.4
(Application of mandatory prepayments) and otherwise under the Finance
Documents.

(c)
A Lender, the Security Agent or Agent with which a Mandatory Prepayment Account
is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.

(d)
The Borrower shall use all reasonable endeavours to ensure that any transaction
giving rise to a prepayment obligation is structured in such a way that it will
not be unlawful for the Borrower or members of the Restricted Group to move the
relevant proceeds received between members of the Group to enable a mandatory
prepayment to be lawfully made and the proceeds lawfully applied as provided
under this Clause 8 (Mandatory Prepayment and Cancellation) and/or to minimise
the costs and Taxes of making such mandatory prepayment (including using all
reasonable endeavours to fund such payment from surplus cash in the Group that
is not so trapped provided doing so would not be materially prejudicial to
overall Group liquidity or the availability of such cash to members of the Group
requiring funds). If, however the costs and Taxes of making (or moving the funds
to make) such mandatory prepayment would exceed 5 per cent. of the amount of
such payment at that time or after the Borrower has used all such reasonable
endeavours and taken such reasonable steps, it will still:

(i)
be unlawful (including, without limitation, by reason of thin capitalisation,
financial assistance, corporate benefit restrictions on upstreaming cash intra
Group and the fiduciary and statutory duties of the directors or other officers
of any member of the Group) or breach contractual restrictions (that were not
entered into for the purpose of limiting such prepayment) for such a prepayment
to be made and/or cash cover to be provided and the proceeds so applied
(including where counsel to the Group has advised that there is a reasonable
likelihood of personal liability of management or shareholders); or

(ii)
be unlawful (including, without limitation, by reason of thin capitalisation,
financial assistance, corporate benefit restrictions on upstreaming cash intra
Group and the fiduciary and statutory duties of the directors or other officers
of any member of the Group) or breach contractual restrictions (that were not
entered into for the purpose of limiting such prepayment) to make funds
available to a member of the Group that could make such a prepayment and/or
provide such cash cover (including where counsel to the Group has advised that
there is a reasonable likelihood of personal liability of management or
shareholders),

then such prepayment shall not be required to be made (and, for the avoidance of
doubt, the relevant amount shall be available for the working capital purposes
of the Group and shall not be required to be paid to a Mandatory Prepayment
Account or any other blocked account) provided always that if the restriction
preventing such payment/provision of cash cover or giving rise to such liability
is subsequently removed, any relevant proceeds will immediately be applied in
prepayment in accordance with this Clause 8 (Mandatory Prepayment and
Cancellation) at the end of the relevant Interest Period(s) to the extent that
such payment has not otherwise been made.
(e)
The obligation to make a mandatory prepayment under Clause 8.1 (Exit) and Clause
8.3 (Financing Proceeds) shall not be subject to any limitation set out under
paragraph (d) above.

9.
RESTRICTIONS

9.1
Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, voluntary prepayment and cancellation),
paragraph (d) of Clause 8.4 (Application of Mandatory prepayments and
cancellations) or Clause 8.5 (Mandatory Prepayment Accounts) shall (subject to
the terms of those Clauses) be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment of the Facility and/or the Loan.
9.2
Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
9.3
Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Loan or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.
9.4
No reinstatement of Commitments

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.
9.5
Agent's receipt of Notices

If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation), paragraph (d) of Clause 8.4 (Application of Mandatory
prepayments and cancellations) or Clause 8.5 (Mandatory Prepayment Accounts), it
shall promptly forward a copy of that notice or election to either the Borrower
or the affected Lender as appropriate.
9.6
Effect of Repayment and Prepayment on Commitments

If all or part of any Lender's participation in the Loan is repaid or prepaid
and is not available for redrawing, an amount of that Lender's Commitment (equal
to the amount of the participation which is repaid or prepaid) will be deemed to
be cancelled on the date of repayment or prepayment. Any cancellation under this
Clause 9.6 shall reduce the Commitments of the Lenders rateably.
SECTION 5
COSTS OF UTILISATION
10.
INTEREST

10.1
Calculation of interest

(d)
Subject to paragraph (c) below, the rate of interest on the Initial Loan from
and including the Closing Date to but excluding a Conversion Date is the
percentage rate per annum which is the aggregate of the applicable:

(vi)
Margin; and

(vii)
EURIBOR.

(e)
The rate of interest on each Bridge Term Loan for each Interest Period is the
fixed percentage rate per annum equal to the Interest Rate Cap.

(f)
Notwithstanding anything to the contrary set forth above, at no time will the
interest rate in effect on the Loan exceed the applicable Interest Rate Cap
(excluding default interest). In no event shall the interest rate on the Loan
(along with any fees or expenses due under the Finance Documents (if required to
be included in any limit under applicable law)) exceed the highest rate
permitted under applicable law.

10.2
Payment of interest

The Borrower shall pay accrued interest on the Loan on the last day of each
Interest Period (and, if the Interest Period is longer than three Months, on the
dates falling at three Monthly intervals after the first day of the Interest
Period).
10.3
Default interest

(f)
If the Borrower fails to pay any amount payable by it under the Finance Document
on its due date, interest shall accrue on any overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is 1% higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted the Loan in the currency of the overdue amount for successive
Interest Periods, each of a duration selected by the Agent (acting reasonably).
Any interest accruing under this Clause 10.3 shall be immediately payable by the
Borrower on demand by the Agent.

(g)
If any overdue amount consists of all or part of the Loan which became due on a
day which was not the last day of an Interest Period relating to the Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to the Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. per annum higher than the rate which would have
applied if the overdue amount had not become due.

(h)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

10.4
Notification of rates of interest

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
11.
INTEREST PERIODS

11.1
Selection of Interest Periods and Terms

(d)
The Borrower may select an Interest Period for the Loan in the Utilisation
Request for the Loan or in a Selection Notice.

(e)
Each Selection Notice for the Loan is irrevocable and must be delivered to the
Agent by the Borrower was made not later than the Specified Time.

(f)
If the Borrower fails to deliver a Selection Notice to the Agent in accordance
with paragraph (b) above, the relevant Interest Period will be 3 Months.

(g)
Subject as provided below, the Borrower may select an Interest Period of one,
three or six Months or any other period agreed between the Borrower and the
Agent (acting on the instructions of all the Lenders in relation to the relevant
Loan).

(h)
Subject as provided below in this Clause 11.1, prior to a Conversion Date, each
Interest Period will be for one, three or six months or such other period agreed
between the Borrower and the Agent.

(i)
The last Interest Period beginning prior to a Conversion Date shall end on a
Conversion Date.

(j)
Each Interest Period beginning on or after a Conversion Date will, subject as
provided below, be six months.

(k)
An Interest Period for the Loan shall not extend beyond a Conversion Date and an
Interest Period for the Bridge Term Loan shall not extend beyond the Final
Maturity Date.

(l)
The Interest Period for the Loan shall start on the first Utilisation Date or a
Conversion Date (for a Bridge Term Loan) or (if already made) on the last day of
the relevant preceding Interest Period.

11.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).
12.
CHANGES TO THE CALCULATION OF INTEREST

12.1
Absence of quotations

Subject to Clause 12.2 (Market disruption) if EURIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable EURIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.
12.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to the Loan for any Interest
Period, then the rate of interest on each Lender's share of the Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(viii)
the Margin; and

(ix)
the rate notified to the Agent by that Lender as soon as practicable and in any
event by close of business on the date falling one Business Day after the
Quotation Day (or, if earlier, on the date falling one Business Days prior to
the date on which interest is due to be paid in respect of that Interest
Period), to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in the Loan from whatever source it may
reasonably select.

(b)
If:

(i)
the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above is less than EURIBOR; or

(ii)
a Lender has not notified the Agent of a percentage rate per annum pursuant to
paragraph (a)(ii) above,

the cost to that Lender of funding its participation in the Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
EURIBOR.
(c)
If a Market Disruption Event occurs the Agent shall, as soon as is practicable,
notify the Borrower.

(d)
In this Agreement:

"Market Disruption Event" means:
(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine EURIBOR for the relevant currency and
the Interest Period; or

(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in the Loan exceed 35 per cent. of the Loan) that the cost
to it of funding its participation in the Loan from whatever source it may
reasonably select would be in excess of EURIBOR.

12.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

12.4
Break Costs

(a)
The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of the
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for the Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

13.
FEES

13.1
Bridge Facility Fee Letter

The Borrower shall pay fees as described in the Bridge Facility Fee Letter or
other applicable Fee Letter subject to any right of credit or rebate under the
Bridge Facility Fee Letter.
13.2
Agency fee

The Borrower shall pay (or procure the payment of) to the Agent (for its own
account) an agency fee in the amount and at the times agreed in a Fee Letter.
13.3
Security Agent fee

The Borrower shall pay (or procure the payment of) to the Security Agent (for
its own account) of the Security Agent fee in the amount and at the times agreed
in a Fee Letter.
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
14.
TAX GROSS UP AND INDEMNITIES

14.1
Definitions

In this Agreement:
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).
Unless a contrary indication appears, in this Clause 14, a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
14.2
Tax gross-up

(a)
The Borrower, and the Borrower shall procure that each Obligor, shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law.

(b)
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.

(c)
Except (i) as provided by paragraph (e) of Clause 14.9 (US tax forms) below or
(ii) on account of a Tax specified in paragraph (b)(i) of Clause 14.3 (Tax
Indemnity), if a Tax Deduction is required by law to be made by the Borrower,
the amount of the payment due from the Borrower shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(d)
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(e)
As soon as practicable after making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Borrower shall deliver to
the Agent for the Finance Party entitled to the payment other evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

14.3
Tax indemnity

(a)
Except as provided by paragraph (b) or Clause 14.9 (US tax forms) below, the
Borrower shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 14.2 (Tax gross-up); or

(B)
would have been compensated for by an increased payment under Clause 14.2 (Tax
gross-up) but was not so compensated because one of the exceptions in paragraph
(c) of Clause 14.9 (US tax forms) applied;

(C)
relates to a FATCA Deduction required to be made by a Party; or

(D)
is suffered or incurred with respect to any Bank Levy.

(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

(d)
A Protected Party shall, on receiving a payment from the Borrower under this
Clause 14.3, notify the Agent.

14.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.
14.5
Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.
14.6
VAT

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(iii)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(iv)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

(d)
Any reference in this Clause 14.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply, or (as appropriate) receiving the supply,
under the grouping rules (as provided for in Article 11 of Directive
2006/112/EC, or as implemented by a Member State).

(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

14.7
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA;

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

(e)
If the Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

(i)
where the Borrower is a US Tax Obligor and the relevant Lender is an Original
Lender, the date of this Agreement;

(ii)
where a Borrower is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

(iii)
the date a new US Tax Obligor accedes as a Borrower; or

(iv)
where a Borrower is not a US Tax Obligor, the date of a request from the Agent,
supply to the Agent:

(A)
a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

(B)
any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

(f)
The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the relevant Borrower.

(g)
If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to paragraph (e) above is
or becomes materially inaccurate or incomplete, that Lender shall promptly
update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

(h)
The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraph (e), (f)
or (g) above.

14.8
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

14.9
US tax forms

(a)
Each Lender that is a United States person shall, on or prior to the date of the
execution and delivery of this Agreement in the case of an Original Lender and
on the date of the Transfer Certificate or Assignment Agreement pursuant to
which it becomes a Lender in the case of any Lender other than an Original
Lender, and from time to time thereafter as reasonably requested in writing by
the Agent or the Borrower (but only so long as such Lender remains lawfully able
to do so), provide both the Agent and the Borrower with two properly completed
and duly executed Internal Revenue Service Forms W-9, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is a United States person and is not subject to United States
backup withholding tax on payments made by the Borrower that is a United States
person pursuant to this Agreement. For purposes of this Clause 14.9, the term
"United States person" shall have the meaning specified in Section 7701(a)(30)
of the Code.

(b)
Each Lender that is not a United States person shall, on or prior to the date of
the execution and delivery of this Agreement in the case of an Original Lender
and on the date of the Transfer Certificate or Assignment Agreement pursuant to
which it becomes a Lender in the case of any other Lender, and from time to time
thereafter as reasonably requested in writing by the Agent or the Borrower, as
applicable (but only so long thereafter such Lender remains lawfully able to do
so):

(i)
in the case of a Lender claiming the benefits of an exemption from or reduction
in United States federal withholding tax pursuant to a double taxation agreement
between the United States and the jurisdiction of which such Lender is or is
treated as a resident, provide both the Agent and the Borrower with two properly
completed and duly executed Internal Revenue Service Forms W-8BEN, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
federal withholding tax under an applicable double taxation agreement on
payments made by the Borrower that is a United States person pursuant to this
Agreement; or

(ii)
in the case of a Lender claiming the benefits of an exemption from United States
federal withholding tax because the payments otherwise subject to such
withholding tax are effectively connected with the Lender's conduct of a trade
or business within the United States, provide both the Agent and the Borrower
with two properly completed and duly executed Internal Revenue Service Forms
W-8ECI, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such payments are effectively connected with the
conduct of a trade or business within the United States; or

(iii)
in the case of a Lender claiming the benefits of the exemption from United
States federal withholding tax pursuant to Section 881(c) of the Code with
respect to payments of portfolio interest made by the Borrower that is a United
States person pursuant to this Agreement, provide both the Agent and the
Borrower with (x) a certificate to the effect that such Lender is not (i) a
"bank" (within the meaning of Section 881(c)(3)(A) of the Code), (ii) a
10-percent shareholder of the Borrower (within the meaning of Section
881(c)(3)(B) of the Code nor (iii) a controlled foreign corporation related to
the Borrower (as such term is described in Section 881(c)(3)(C) of the Code),
and (y) two properly completed and duly executed copies of Internal Revenue
Service Forms W-8BEN-E or any successor or other form prescribed by the Internal
Revenue Service, certifying that the Lender is a non-United States person; or

(iv)
in the case of a Lender that is a foreign intermediary or foreign flow-through
entity for United States federal income tax purposes, provide both the Agent and
the Borrower with respect to such Lender two properly completed and duly
executed Internal Revenue Service Forms W-8IMY or any successor or other form
prescribed by the Internal Revenue Service, as a basis for claiming exemption
from United States federal withholding tax on payments made pursuant to this
Agreement by the Borrower that is a United States person, together with any
supplementary information such Lender is required to transmit with such form
and, in the case of either a nonqualified intermediary or a non-withholding
foreign partnership that is a foreign flow-through entity, with respect to each
beneficiary or member of such Lender, two copies of the forms or certificates
described in paragraph (i), (ii) or (iii) above or this paragraph (iv) of this
Clause 14.9(b), as applicable.

(c)
The Agent if not a United States person shall, on or prior to the date of
becoming a Party and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long as the Agent remains lawfully able to
do so), provide the Borrower two properly completed and duly executed Internal
Revenue Service Forms W-8IMY or any successor form prescribed by the Internal
Revenue Service, as a basis for claiming exemption from United States federal
withholding tax on payments made pursuant to this Agreement by a US Tax Obligor,
together with any supplementary information the Agent is required to transmit
with such form, (i) certifying that the Agent is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a United States person with respect to such payments (and the Borrower and the
Agent agree to so treat the Agent as a United States person with respect to such
payments as contemplated by section 1.1441-1T)(b)(2)(iv) of the US Treasury
regulations) or (ii) certifying that the Agent is a “qualified intermediary”
assuming primary withholding responsibility with respect to all withholding
taxes under chapters 3, 4 and 61 of the Code.

(d)
Any successor Agent that is a United States person shall, on or prior to the
date of becoming a successor Agent and from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long as such Agent
remains lawfully able to do so), provide the Borrower with two properly
completed and duly executed Internal Revenue Service Forms W-9, certifying that
such Agent is a United States person and is not subject to United States backup
withholding tax on payments made by a US Tax Obligor pursuant to this Agreement.

(e)
If the Agent or a Lender fails to provide the Agent and the Borrower with the
appropriate Internal Revenue Service form or, if applicable, the certificate,
each as described above and each being properly completed and duly executed, or
to update them as requested in writing by the Agent or the Borrower, as
applicable, (other than if the failure to furnish such form or certificate is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which the form or certificate originally was
required to be provided or if such form, certificate or other document otherwise
is not required under paragraph (a) or (b) of this Clause 14.9 (US tax forms)),
United States backup withholding tax and United States federal withholding tax,
in each case, imposed on any amount paid by the Borrower that is a United States
person under this Agreement, shall be excluded from the gross-up at Clause 14.2
(Tax gross-up) and the indemnity at Clause 14.3 (Tax indemnity) under this
Agreement by reason of such failure unless and until the Agent or such the
Lender provides the appropriate Internal Revenue Service form or certificate
that is properly completed and duly executed and establishing (x) an exemption
from United States backup withholding tax and (y) a complete exemption from, or
a reduction of, United States federal withholding tax on any amount paid by the
Borrower under this Agreement, whereupon United States federal withholding tax
at such reduced rate only (to the extent a complete exemption is not available
to the Agent or such Lender) shall be excluded from such gross-up and indemnity
for periods governed by such form and certificate. If any Internal Revenue
Service form provided by a Lender pursuant to this Clause 14.9 at the time such
Lender first becomes a Lender hereunder (or upon a change of its lending office)
or when it first provides such form indicates a United States federal
withholding tax rate in excess of zero, in respect of amounts paid by the
Borrower under this Agreement, then United States federal withholding tax at
such rate in excess of 0 shall be excluded from the gross-up at Clause 14.2 (Tax
gross-up) and the indemnity at Clause 14.3 (Tax indemnity) under this Agreement
unless and until the Lender provides the appropriate form certifying that a
lesser rate applies, whereupon United States federal withholding tax at the
lesser rate only shall be excluded from the gross-up and indemnity for periods
governed by such form; provided, however, that if at the date a Lender
transferee or a Lender assignee under a Transfer Certificate or Assignment
Agreement becomes a party to this Agreement or at a time a Lender changes its
lending office, the Lender transferor, the Lender assignor or the Lender
changing its lending office was entitled to payments under Clauses 14.2 (Tax
gross-up) or 14.3 (Tax indemnity) in respect of United States federal
withholding tax in connection with interest paid at such date, then, to that
extent, the payments under Clause 14.2 (Tax gross-up) or the indemnity under
Clause 14.3 (Tax indemnity) shall include (in addition to withholding taxes that
may be imposed in the future or other amounts otherwise included therein) an
amount of United States federal withholding tax applicable with respect to the
Lender transferor or the Lender assignor on such date.

(f)
In addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such additional documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholdings or at a reduced rate of withholding or as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation described in this
paragraph (f) (other than, for the avoidance of doubt, the documentation set
forth in paragraph (a), (b), (c) and (d) of this Clause 14.9 (US tax forms))
shall not be required if such completion, execution or submission would require
the disclosure of information that a Lender reasonably considers to be
confidential.

(g)
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower that is a United
States person contained in this Clause 14.9 (US tax forms) shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and the termination of this Agreement.

15.
INCREASED COSTS

15.1
Increased costs

(c)
Subject to Clause 15.3 (Exceptions) the Borrower shall, (or shall procure that
an Obligor will) within three Business Days of a demand by the Agent, pay for
the account of a Finance Party the amount of any Increased Costs incurred by
that Finance Party or any of its Affiliates as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
or

(ii)
compliance with any law or regulation made after the date of this Agreement; or

(iii)
the implementation or application of, or compliance with, Basel III or CRD IV
(only to the extent it implements Basel III) or any law or regulation that
implements or applies Basel III or CRD IV (only to the extent it implements
Basel III).

(d)
In this Agreement

(i)
"Increased Costs" means:

(A)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(B)
an additional or increased cost; or

(C)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document;
and
(ii)
"Basel III" means:

(A)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated; and

(B)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011 as amended, supplemented or restated; and

(C)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

(iii)
"CRD IV" means:

(A)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(B)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

15.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs and setting
out in reasonable detail the amount thereof and the method by which they have
been calculated provided that no such details will need to be provided by such
Finance Party if this would breach any of its regulatory or confidential
obligations or if commercially sensitive.

15.3
Exceptions

(a)
Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(iv)
attributable to a Tax Deduction required by law to be made by the Borrower;

(v)
attributable to a FATCA Deduction required to be made by a Party;

(vi)
compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 14.3 (Tax indemnity) applied);

(vii)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation or any terms of any Finance Documents; or

(viii)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) (Basel II) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
affiliates); or

(ix)
is suffered or incurred with respect to any Bank Levy.

(b)
In this Clause 15.3 reference to a "Tax Deduction" has the same meaning given to
the term in Clause 14.1 (Definitions).

16.
OTHER INDEMNITIES

16.1
Currency indemnity

(c)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(iv)
making or filing a claim or proof against that Obligor; or

(v)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower, and the Borrower shall procure that each Obligor, shall as an
independent obligation, within three Business Days of demand, indemnify the
Arranger and each other Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(d)
The Borrower, and the Borrower shall procure that each Obligor, waives any right
it may have in any jurisdiction to pay any amount under the Finance Documents in
a currency or currency unit other than that in which it is expressed to be
payable.

16.2
Other indemnities

(c)
The Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify the Arranger and each other Secured
Party against any cost, loss or liability incurred by it as a result of:

(i)
the occurrence of any Event of Default;

(ii)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 28 (Sharing among the Finance Parties);

(iii)
funding, or making arrangements to fund, its participation in the Loan requested
by the Borrower in the Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

(iv)
the Loan (or part of the Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

(d)
The Borrower shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate,
against any cost, loss or liability incurred by that Finance Party or its
Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of the Acquisition or the funding of the
Acquisition (including but not limited to those incurred in connection with any
litigation, arbitration or administrative proceedings or regulatory enquiry
concerning the Acquisition), unless such loss or liability is caused by the
gross negligence or wilful misconduct of that Finance Party or its Affiliate (or
employee or officer of that Finance Party or Affiliate) or arises from any loss
of profit incurred in connection with the Facility and any losses, liabilities
or expenses connected with syndicating or attempting to syndicate the Facility.
Any Affiliate or any officer or employee of a Finance Party or its Affiliate may
rely on this Clause 16.2 subject to Clause 1.3 (Third party rights) and the
provisions of the Third Parties Act.

16.3
Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against:
(a)
any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

(iv)
investigating any event which it reasonably believes is a Default;

(v)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(vi)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

(b)
any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent's gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 29.11 (Disruption to
Payment Systems etc.) notwithstanding the Agent's negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the Agent) in acting as Agent under the Finance Documents.

16.4
Indemnity to the Security Agent

(a)
The Borrower shall (and shall procure that each Obligor will jointly and
severally) promptly indemnify the Security Agent and every Receiver and Delegate
against any cost, loss or liability incurred by any of them as a result of:

(vii)
any failure by the Borrower to comply with its obligations under Clause 18
(Costs and expenses);

(viii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(ix)
the taking, holding, protection or enforcement of the Transaction Security,

(x)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent and each Receiver and Delegate by the Finance
Documents or by law;

(xi)
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or

(xii)
acting as Security Agent, Receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Charged Property (otherwise, in each case,
than by reason of the relevant Security Agent's, Receiver's or Delegate's gross
negligence or wilful misconduct).

(b)
The Borrower expressly acknowledges and agrees that the continuation of its
indemnity obligations under this Clause 16.4 will not be prejudiced by any
release or disposal of any member of the Group.

(c)
The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 16.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

17.
MITIGATION BY THE LENDERS

17.1
Mitigation

(e)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
Facility ceasing to be available or any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality), Clause 14
(Tax gross-up and indemnities) or Clause 15 (Increased Costs) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

(f)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

17.2
Limitation of liability

(a)
The Borrower shall (or shall procure that an Obligor will) promptly indemnify
each Finance Party for all costs and expenses reasonably incurred by that
Finance Party as a result of steps taken by it under Clause 17.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

18.
COSTS AND EXPENSES

18.1
Transaction expenses

The Borrower shall promptly on demand and in any event within three Business
Days of demand pay (or procure payment) the Agent, the Arranger and the Security
Agent the amount of all reasonable costs and expenses (including legal fees) and
disbursements subject to the limits as agreed between the Agent and the Borrower
reasonably incurred by any of them or their Affiliates (and, in the case of the
Security Agent, by any Receiver or Delegate) in connection with the negotiation,
preparation, printing, execution and perfection of:
(c)
this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

(d)
any other Finance Documents executed after the date of this Agreement.

18.2
Amendment costs

If:
(a)
the Borrower requests an amendment, waiver or consent; or

(b)
an amendment is required pursuant to Clause 29.10 (Change of currency),

the Borrower shall, within three Business Days of demand, reimburse each of the
Agent and the Security Agent for the amount of all reasonable costs and expenses
(including legal fees subject to any applicable arrangements agreed in writing)
reasonably incurred by the Agent and the Security Agent (and, in the case of the
Security Agent, by any Receiver or Delegate) in responding to, evaluating,
negotiating or complying with that request or requirement.
18.3
Enforcement and preservation costs

The Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, pay to the Arranger and each other Secured Party
the amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement of the preservation of any rights under any
Finance Document and the Transaction Security and any proceedings instituted by
or against the Security Agent as a consequence of taking or holding the
Transaction Security or enforcing these rights.
SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
19.
REPRESENTATIONS

19.1
General

Save as expressly stated to the contrary, the Borrower makes the representations
and warranties set out in this Clause 19 (Representations) to each Finance Party
at the times specified in Clause 19.32 (Times when representations made) and the
Borrower acknowledges that the Finance Parties have entered into this Agreement
in reliance on these representations and warranties.
19.2
Status

(a)
Each of the Borrower, the Parent Guarantor and each Material Company is a
limited liability corporation (or in the case of a US entity, a corporation),
duly incorporated and validly existing under the law of its Original
Jurisdiction.

(b)
Each of the Borrower, the Parent Guarantor and each Material Company and each of
their Restricted Subsidiaries has the power to own its assets and carry on its
business in all material respects as it is being conducted.

19.3
Binding obligations

Subject to the Legal Reservations and the Perfection Requirements:
(a)
the obligations expressed to be assumed by it, the Parent Guarantor and each
Material Company in each Transaction Document to which it, the Parent Guarantor
and each Material Company is a party are legal, valid, binding and enforceable
obligations; and

(b)
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it, the Parent Guarantor and each Material Company is
a party creates the security interests which that Transaction Security Document
to which it is a party purports to create and those security interests are valid
and effective.

19.4
Non-conflict with other obligations

The entry into and performance by it, the Parent Guarantor and each Material
Company of, and the transactions contemplated by, the Transaction Documents to
which it is a party and the granting of the Transaction Security do not and will
not conflict with:
(h)
any law or regulation applicable to it, the Parent Guarantor and each Material
Company in any material respect;

(i)
the constitutional documents of the Borrower, the Parent Guarantor and each
Material Company; or

(j)
any agreement or instrument binding upon it, the Parent Guarantor and each
Material Company or any member of the Restricted Group or any of its or any
member of the Restricted Group's assets or constitute a default or termination
event (however described) under any such agreement or instrument to an extent
which has or is reasonably likely to have a Material Adverse Effect.

19.5
Power and authority and due execution

(a)
Each of the Borrower, the Parent Guarantor and each Material Company has the
power to enter into, perform and deliver, and has taken all necessary action to
authorise its entry into, performance by it and delivery of the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

(b)
Each of the Borrower, the Parent Guarantor and each Material Company has duly
executed and delivered each of the Transaction Documents to which it is or will
be a party.

(c)
No limit on the Borrower's, the Parent Guarantor's and each Material Company's
powers will be exceeded as a result of the borrowing, grant of security or
giving of guarantees or indemnities contemplated by the Transaction Documents to
which the Borrower, the Parent Guarantor and each Material Company is a party.

19.6
Validity and admissibility in evidence

(a)
Subject to the Legal Reservations, all Authorisations required:

(i)
to enable each of the Borrower, the Parent Guarantor and each Material Company
lawfully to enter into, exercise its rights and comply with its obligations in
the Transaction Documents to which it is a party; and

(ii)
to make the Transaction Documents to which each of the Borrower, the Parent
Guarantor and each Material Company is a party admissible in evidence in its
Relevant Jurisdictions,

have been obtained or effected and are in full force and effect except for those
necessary to satisfy the Perfection Requirements which will be satisfied
promptly after execution of the relevant documents.
(b)
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Restricted Group have been obtained or effected and
are in full force and effect save to the extent that the failure to obtain or
effect those Authorisations has or is reasonably likely to have a Material
Adverse Effect.

19.7
Governing law and enforcement

Subject to the Legal Reservations:
(a)
the choice of the governing law of the Finance Documents (to which it, the
Parent Guarantor and each Material Company is a party) will be recognised and
enforced in its Relevant Jurisdictions; and

(b)
any judgment obtained in relation to a Finance Document (to which it, the Parent
Guarantor and each Material Company is a party) in the jurisdiction of the
governing law of that Finance Document and any judgment obtained in relation to
a Transaction Security Document will be recognised and enforced in its Relevant
Jurisdictions.

19.8
Insolvency

None of the actions described at clause (7) and none of the orders or decrees
described at clause (8) of Part IV (Events of Default and Remedies) of Schedule
9 (Restrictive Covenants and Events of Default) have been taken or (to the
knowledge of the Borrower) have been threatened, made or issued in relation to
it, the Parent Guarantor or a Material Company.
19.9
No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except for the Perfection Requirements and
payment of associated fees which shall be completed and paid promptly (and in
any event within the periods prescribed by law) after the date of the relevant
Finance Document.
19.10
No default

(a)
No Event of Default and, on the date of this Agreement and the Closing Date, no
Default is continuing or could reasonably be expected to result from the making
of the Loan or the entry into, the performance of, or any transaction
contemplated by, any Transaction Document.

(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Material Companies or the Parent Guarantor
or to which its (or any of its Material Companies or the Parent Guarantor's)
assets are subject which has or could reasonably be expected to have a Material
Adverse Effect.

19.11
No misleading information

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement (or, in relation to the Information Memorandum, prior to the date
of the Information Memorandum):
(a)
all material factual written information contained in the Information Memorandum
or the Information Package was true and accurate in all material respects as at
the date of the relevant report or document containing the information or (as
the case may be) as at the date the information is expressed to be given;

(b)
the Base Case Model has been prepared in accordance with the Accounting
Principles as applied to the Original Financial Statements, and the financial
projections contained in the Base Case Model have been prepared on the basis of
recent historical information and are based on reasonable assumptions believed
to be fair and reasonable by the Borrower at the time of being made.

(c)
any financial projection or forecast contained in the Information Memorandum or
the Information Package has been prepared on the basis of recent historical
information and on the basis of assumptions believed to be fair and reasonable
by the Borrower at the time of being made (as at the date of the relevant report
or document containing the projection or forecast) and arrived at after careful
consideration;

(d)
the expressions of opinion or intention provided by or on behalf of the
Borrower, the Parent Guarantor and Bidco for the purposes of the Information
Memorandum or the Information Package were made after careful consideration and
(as at the date of the relevant report or document containing the expression of
opinion or intention) were fair and based on reasonable grounds;

(e)
no event or circumstance has occurred or arisen and no information has been
omitted from the Information Memorandum or the Information Package and no
information has been given or withheld that results in the information,
opinions, intentions, forecasts or projections contained in the Information
Memorandum or the Information Package being untrue or misleading in any material
respect; and

(f)
all other written information provided by the Parent Guarantor or any member of
the Group (including its advisers) to a Finance Party or the provider of any
Report was true, complete and accurate in all material respects as at the date
it was provided and is not misleading in any respect.

19.12
Original Financial Statements

(a)
The Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied and give a true and fair view of its
financial condition and results of operations as at the date they were prepared
during the relevant financial year.

(b)
There has been no material adverse change in the assets, business or
consolidated financial condition of the Parent Guarantor Group since the date of
the Original Financial Statements.

(c)
The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

19.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which are reasonably likely to be
determined adversely to it and which, if so adversely determined, are reasonably
likely to have a Material Adverse Effect have (to the best of its knowledge and
belief (having made due and careful enquiry)) been started or threatened in
writing against it or any of its Restricted Subsidiaries.
19.14
No breach of laws

(a)
It has not (and to the best of its knowledge and belief (having made due and
careful enquiry) none of its Restricted Subsidiaries has) breached any law or
regulation which breach has or could reasonably be expected to have a Material
Adverse Effect.

(b)
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Restricted Group which have or are reasonably likely to have a Material Adverse
Effect.

19.15
Environmental laws

(a)
It and each member of the Restricted Group is in compliance with Clause 21.4
(Environmental compliance) and to the best of its knowledge and belief (having
made due and careful enquiry) no circumstances have occurred which would prevent
such compliance in a manner or to an extent which has or could reasonably be
expected to have a Material Adverse Effect.

(b)
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened in writing against
any member of the Restricted Group where that claim has or could reasonably be
expected, if determined against that member of the Restricted Group, to have a
Material Adverse Effect.

19.16
Taxation

(a)
It is not (and none of its Restricted Subsidiaries are) overdue in the filing of
any Tax returns and it is not (and none of its Restricted Subsidiaries are)
overdue in the payment of any amount in respect of Tax in each case which would
result in liabilities of or claims against any members of the Restricted Group
to an extent which could reasonably be expected to have a Material Adverse
Effect.

(b)
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or against any member of the Restricted Group) with
respect to Taxes which would be reasonably likely to give rise to a liability
of, or claim against, any member of the Restricted Group which would have a
Material Adverse Effect.

(c)
It is resident for Tax purposes only in its Original Jurisdiction.

19.17
Security and Financial Indebtedness

(a)
No Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Restricted Group other than as permitted under this
Agreement and under Schedule 9 (Restrictive Covenants and Events of Default).

(b)
No member of the Restricted Group has any Financial Indebtedness outstanding
other than as permitted under this Agreement and under Schedule 9 (Restrictive
Covenants and Events of Default).

19.18
Ranking

Subject to the Legal Reservations and the Perfection Requirements, the
Transaction Security has or will have the ranking in priority which it is
expressed to have in the Transaction Security Documents and it is not subject to
any prior ranking or pari passu ranking Security other than any Permitted Lien
or as otherwise set forth in the Transaction Security Documents.
19.19
Good title to assets

It and each of its Restricted Subsidiaries has a good, valid and marketable
title to, or valid leases or licences of, and all appropriate Authorisations to
use, the assets necessary to carry on its business as presently conducted where
failure to do so would be reasonably likely to have a Material Adverse Effect.
19.20
Legal and beneficial ownership

(a)
It and each of its Material Companies is the sole legal and beneficial owner of
the respective shares and other material assets over which it purports to grant
Security.

(b)
All the Target Shares are, or will on the Closing Date be, beneficially and,
(subject to stamping of the relevant stock transfer forms and the necessary
registration in the shareholder's register of the Target) legally owned by Bidco
free from any claims, third party rights or competing interests other than any
Permitted Liens.

19.21
Shares

(a)
The shares of any member of the Restricted Group which are subject to the
Transaction Security are fully paid and not subject to any option to purchase or
similar rights.

(b)
The constitutional documents of companies whose shares are subject to the
Transaction Security do not and could not restrict or inhibit any transfer of
those shares on creation or enforcement of the Transaction Security (other than
to the extent such restrictions or inhibitions are required by applicable law).

(c)
There are no agreements in force or corporate resolutions passed which provide
for the issue or allotment of, or grant any person the right to call for the
issue or allotment of, any share or loan capital of any member of the Group
(including any option or right of pre-emption or conversion).

19.22
Intellectual Property

It and each of its Material Companies:
(a)
is the sole legal and beneficial owner of or has licensed to it all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted;

(b)
does not (nor does any of its Restricted Subsidiaries), in carrying on its
businesses, infringe any Intellectual Property of any third party in any respect
which has or could reasonably be expected to have a Material Adverse Effect; and

(c)
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it where failure to do
so could reasonably be expected to have a Material Adverse Effect.

19.23
Group Structure Chart

Assuming the Closing Date has occurred, the Group Structure Chart delivered to
the Agent pursuant to Schedule 2 (Conditions Precedent) is (to the best of its
knowledge, information and belief in the case of information relating to the
Target Group) true, complete and accurate in all material respects.
19.24
Acquisition Documents, Disclosures and Other Documents

(a)
The Acquisition Documents contain all the material terms of the Acquisition.

(b)
The Equity Documents and the Structural Intra-Group Loans contain all the
material terms of all the agreements and arrangements between the Borrower and
any member of the Group in relation to the investment (whether by way of equity,
debt or otherwise) in connection with the Acquisition.  

19.25
Pensions

All pension schemes operated by or maintained for the benefit of it or any of
its Subsidiaries and/or any of their respective employees are fully funded to
the extent required by applicable local law and regulation where failure to do
so would have a Material Adverse Effect.
19.26
Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation"), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its Original
Jurisdiction.
19.27
Anti-Corruption Laws and Sanctions

The Borrower and the Parent Guarantor maintain in effect policies and procedures
designed to ensure compliance by the Parent Guarantor, the Borrower and each of
their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions. The Parent Guarantor,
the Borrower and each of their Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects, and no action, suit or proceeding by or before any Governmental
Authority involving the Parent Guarantor, the Borrower and each of their
Subsidiaries with respect to Anti-Corruption Laws or Sanctions is pending nor,
to the best knowledge of the Borrower, threatened. None of the Parent Guarantor,
the Borrower nor any of their Subsidiaries nor, to the knowledge of the Parent
Guarantor, the Borrower or such Subsidiary, any of their respective directors,
officers or employees nor any of their respective agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No part of the proceeds of the Loans will be
used by the Borrower in violation of Anti-Corruption Laws or applicable
Sanctions.
19.28
Anti-Terrorism Laws

Neither it, the Parent Guarantor nor any other member of the Group nor any of
its or their respective officers, directors, brokers or agents has:
(a)
violated any Anti-Terrorism Laws;

(b)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law; or

(c)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

19.29
US government regulations

(a)
Neither it, nor any of its Subsidiaries, nor the Parent Guarantor is an
"investment company", or a company "controlled" by an "investment company," as
such terms are defined in the Investment Company Act of 1940, as amended.  

(b)
Neither it nor the Parent Guarantor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System of the United States of
America) as in effect from time to time, and no proceeds of the Loan will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

19.30
Employee Benefit Plans

(a)
No ERISA Event has occurred or is reasonably expected to occur that has resulted
in or is reasonably expected to result in a Material Adverse Effect.

(b)
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) for each Plan that has been filed with the Employee Benefits Security
Administration of the United States of America, is complete and accurate and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

(c)
Neither it, nor any of its Subsidiaries, nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan to the extent such incurrence would have or be reasonably likely to have a
Material Adverse Effect.

(d)
Except as would not reasonably be expected to have a Material Adverse Effect,
neither it, nor any of its Subsidiaries, nor any ERISA Affiliate has been
notified in writing by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganisation or has been terminated, within the
meaning of Title IV of ERISA, and no such Multiemployer Plan is reasonably
expected to be in reorganisation or to be terminated, within the meaning of
Title IV of ERISA.

19.31
Solvency

The Borrower and Parent Guarantor are US Solvent.
19.32
Times when representations made

(a)
All the representations and warranties in this Clause 19 are made by the
Borrower on the date of this Agreement and on the Closing Date.

(b)
The Repeating Representations are deemed to be made by the Borrower on the date
of the Utilisation Request, on each Utilisation Date and on the first day of
each Interest Period (except that those contained in paragraphs (a) and (b) of
Clause 19.12 (Original Financial Statements) will only be made once in respect
of each set of financial statements on the date such financial statements are
delivered under this Agreement).

(c)
Each representation and warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

20.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
20.1
Information – miscellaneous

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
(c)
as soon as reasonably practicable after they are dispatched, copies of all
documents required by law to be dispatched by the Borrower to its shareholders
generally (or any class of them) or dispatched by the Borrower or any Obligor to
its creditors generally (or any class of them);

(d)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect;

(e)
(and shall procure that another member of the Group will) promptly upon becoming
aware of or receiving a request for (as the case may be):

(iii)
details of any material breach of the terms of the Acquisition Documents or any
material claim made by or against it under the terms of the Acquisition
Documents of which it is aware; and

(iv)
details of any material changes in the corporate structure of the Group from
that set out in the most recently delivered Group Structure Chart together with,
if requested, an updated Group Structure Chart;

(f)
promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents;

(g)
promptly upon the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with the provisions of the Senior Secured Notes, the
details of any such designation or redesignation; and

(h)
on each anniversary of the date of this Agreement, a list of its Material
Companies.

20.2
Notification of default

(c)
The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

(d)
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

20.3
Information Undertakings applicable

For so long as any amount is outstanding under the Finance Documents or any
Commitment is in force:
(k)
the Borrower shall comply with the undertakings and provisions expressed to be
applicable to it set out in Part III of Schedule 9 (Restrictive Covenants and
Events of Default); and

(l)
the Borrower shall deliver to the Agent, within 30 days after the occurrence
thereof, written notice in the form of a director's certificate of any event
which is, or with the giving of notice or lapse of time or both would become, an
Event of Default, its status and what action the Borrower or any other member of
the Group is taking or proposes to take in respect thereof.

20.4
"Know your customer" checks

(d)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
(e)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

(f)
In relation to each Obligor that is not the Borrower, the Borrower shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender in order for the
Agent or such Lender to carry out and be satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

20.5
Patriot Act

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender is required to obtain, verify and record
information that identifies each Obligor and such information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the Patriot Act. The Borrower shall,
and shall cause the Parent Guarantor and each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the Agent
or any other Finance Party in order to assist the Agent and the other Finance
Parties in maintaining compliance with the Patriot Act.
21.
GENERAL UNDERTAKINGS

The undertakings in this Clause 21 remain in full force and effect from the date
of this Agreement for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force save that the following undertakings
shall only be in full force and effect until the Changeover Date: Clause 21.4
(Environmental compliance), 21.5 (Environmental claims) and 21.8 (Change of
business) to 21.9 (Preservation of assets) (inclusive), 21.11 (Insurance), 21.12
(Pensions), 21.14 (Intellectual Property), 21.16 (Further assurance), paragraph
(b) of 21.17 (Unrestricted Subsidiaries) and paragraphs (a) and (d) of 21.18
(Acquisition and Equity Documents) and 21.20 (ERISA reporting requirements).
21.1
Restrictive Covenants

The Borrower shall comply with the covenants set out in Schedule 9 (Restrictive
Covenants and Events of Default).
Authorisations and compliance with laws
21.2
Authorisations

Subject to the Legal Reservations, the Borrower, and the Borrower shall procure
that each Obligor, shall promptly:
(m)
do all such things as are necessary to maintain its status as a legal entity;

(n)
obtain, comply with and do all that is necessary to maintain in full force and
effect any Authorisation required under any law or regulation:

(i)
of a Relevant Jurisdiction to enable it to perform its obligations under the
Transaction Documents to which it is a party;

(ii)
of a Relevant Jurisdiction to ensure the legality, validity, enforceability or
admissibility in evidence of any Transaction Document to which it is a party;
and

(iii)
of a Relevant Jurisdiction or any jurisdiction where it conducts its business to
carry on its business except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

21.3
Compliance with laws

Except as set forth in the in the following sub-clauses, the Borrower shall, and
procures that each member of the Group will:
(a)
comply with the requirements of all applicable Laws and orders of any
Governmental Authority (including Environmental Laws), except to the extent
non-compliance could not reasonably be expected to have a Material Adverse
Effect;

(b)
comply in all material respects with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions; and

(c)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions.

21.4
Environmental compliance

The Borrower shall, and the Borrower shall procure that each Obligor will, (and
the Borrower shall ensure that each member of the Restricted Group will):
(a)
comply with all Environmental Law;

(b)
obtain, maintain and ensure compliance with all requisite Environmental Permits;
and

(c)
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or could reasonably be expected to have a Material
Adverse Effect.
21.5
Environmental claims

The Borrower shall, promptly upon becoming aware of the same, inform the Agent
in writing of:
(a)
any Environmental Claim against any member of the Restricted Group which is
current, pending or threatened; and

(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened in writing against any member
of the Restricted Group,

where the claim, if determined against that member of the Restricted Group, has
or could reasonably be expected to have a Material Adverse Effect.
21.6
Sanctions and Anti-Corruption Use of Proceeds Restrictions

The Borrower shall not, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents will not, use the proceeds
of any Loan:
(a)
in furtherance of an offer, payment, promise to pay or authorisation of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws;

(b)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person or in any Sanctioned Country; or

(c)
in any manner that would result in the violation of any applicable Sanctions by
the Borrower.

21.7
Taxation

(a)
The Borrower shall (and the Borrower shall ensure that each Material Company
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

(i)
such payment is being contested in good faith; and

(ii)
failure to pay such Taxes does not have or could not reasonably be expected to
have a Material Adverse Effect.

(b)
The Borrower shall (and the Borrower shall ensure that no Material Company will)
change its residence for Tax purposes.

Restrictions on business focus
21.8
Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Restricted Group taken as a whole from that
carried on by the Target Group at the date of this Agreement.
Restrictions on dealing with assets and Security
21.9
Preservation of assets

The Borrower shall (and the Borrower shall ensure that each member of the
Restricted Group will) maintain in good working order and condition (ordinary
wear and tear excepted) all of its material assets necessary in the conduct of
its business where failure to do so has or could reasonably be expected to have
a Material Adverse Effect.
21.10
Pari passu ranking

The Borrower shall, and the Borrower shall procure that each Obligor will,
ensure that at all times any unsecured and unsubordinated claims of a Finance
Party against it under the Finance Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors except those
creditors whose claims are mandatorily preferred by laws of general application
to companies.
21.11
Insurance

(a)
The Borrower shall (and the Borrower shall ensure that each Material Company
will) maintain insurances on and in relation to its business and assets against
those risks and to such extent as is usual for companies carrying on the same or
substantially similar business.

(b)
All insurances must be with reputable independent insurance companies or
underwriters (provided that if an insurer ceases to be a reputable independent
insurance company or underwriter, no breach of this provision shall arise if the
Group uses commercially reasonable endeavours to replace such insurer promptly
upon becoming aware of the relevant circumstances).

(c)
Where insurances and risks have been identified in the Insurance Report, the
Borrower shall ensure the insurances maintained are at least in respect of the
business and assets and against the risks and to the extent recommended in the
Insurance Report.

21.12
Pensions

The Borrower shall procure that all pension schemes operated by or maintained
for the benefit of any member of the Restricted Group and/or any of their
employees are fully funded to the extent required by their terms and applicable
laws where failure to do so would reasonably be expected to have a Material
Adverse Effect.
21.13
Access

If an Event of Default is continuing or the Agent reasonably suspects an Event
of Default is continuing or may occur, the Borrower shall, and the Borrower
shall ensure that each member of the Restricted Group will, permit the Agent
and/or the Security Agent and/or accountants or other professional advisers and
contractors of the Agent or Security Agent (in the presence of the Borrower)
access during regular business hours and at times reasonably convenient to
management and on reasonable notice (being no less than 3 Business Days) at the
cost of the Borrower to:
(a)
inspect the premises, assets, books, accounts and records of the Obligors and,
in consultation with the Borrower, each member of the Restricted Group and to
take copies and extracts from such books, accounts and records; and

(b)
meet and discuss matters with senior management of the relevant Obligors and, in
consultation with the Borrower, other members of the Restricted Group.

21.14
Intellectual Property

The Borrower shall, and the Borrower shall procure that each Material Company
will:
(a)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant Material Company;

(b)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

(c)
make registrations and pay all registration fees and Taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

(d)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any Material Company to use such property; and

(e)
not discontinue the use of the Intellectual Property,

where failure to do so, in the case of paragraphs (a), (b) and (c) above, or, in
the case of paragraphs (d) and (e) above, such use, permission to use, omission
or discontinuation, has or could reasonably be expected to have a Material
Adverse Effect.
21.15
Financial assistance

The Borrower shall, and the Borrower shall procure that each Obligor will,
comply in all respects with any financial assistance legislation in any Relevant
Jurisdiction including in relation to the execution of any Transaction Security
Document and payment of amounts due under this Agreement.
21.16
Further assurance

(a)
The Borrower shall (and the Borrower shall procure that each Material Company
will) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as the
Security Agent may reasonably specify (and in such form as the Security Agent
may reasonably require in favour of the Security Agent or its nominee(s)):

(i)
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;
and/or

(ii)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security provided that such realisation is
undertaken in violation of the terms of the relevant Transaction Security
Document.

(b)
The Borrower shall (and the Borrower shall procure that each Material Company
shall) take all such action as is available to it (including making all filings
and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Agent or the Finance Parties by or pursuant to the
Finance Documents.

21.17
Unrestricted Subsidiaries

(a)
(i) Save as set out in (a)(ii) below, nothing in this Agreement shall restrict
the Borrower from designating a member of the Group as an Unrestricted
Subsidiary (provided that such Subsidiary meets the requirements for such
designation set out in Schedule 9 (Restrictive Covenants and Events of
Default)); and

(ii) the Borrower shall not designate an Obligor as an Unrestricted Subsidiary.
(b)
If a member of the Group is designated as an Unrestricted Subsidiary, the
Borrower will (i) ensure that the Unrestricted Subsidiary does not (and will,
for so long as it is an Unrestricted Subsidiary, not) legally or beneficially
own shares in any Restricted Subsidiary; and (ii) use its reasonable endeavours
to ensure that no member of the Restricted Group has any material liabilities
(including pension, environmental and Tax liabilities) to or in respect of the
Unrestricted Subsidiary and if any such material liability arises the Borrower
will promptly notify the Agent and procure that the Unrestricted Subsidiary
becomes a Restricted Subsidiary to the extent required pursuant to Schedule 9
(Restrictive Covenants and Events of Default) as soon as reasonably practicable
and in any event within 20 Business Days of the first date on which the Borrower
is aware of the material liability.

21.18
Acquisition and Equity Documents

(a)
The Borrower shall (and the Borrower shall ensure that each other member of the
Group will) take all reasonable action to preserve and enforce any rights it has
in relation to the Acquisition Documents and to enforce all other rights and
entitlements they may have under the Acquisition Documents, if and to the extent
that the directors of the Borrower (acting reasonably) believe that it is
commercially advantageous for the Group and appropriate to do so.

(b)
The Borrower shall not (and the Borrower shall ensure that no member of the
Group will) (i) amend, vary, novate, supplement, supersede, waive or terminate
any terms of an Equity Document, a Structural Intra-Group Loan or an Acquisition
Document, in each case in any respect which is materially adverse to the
interests of the Lenders under the Finance Documents (otherwise than with the
consent of the Majority Lenders); or (ii) repay or prepay or redeem any Equity
Document or Structural Intra-Group Loan save for any repayment, prepayment or
redemption used to meet a payment obligation under the Finance Documents.

(c)
The Borrower shall not (and the Borrower shall ensure that no member of the
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
terms of any constitutional documents of any member of the Group whose shares
are the subject of Transaction Security, in a manner that could reasonably be
expected to prejudice the Transaction Security.

(d)
Bidco shall (and the Borrower will procure that Bidco will) promptly pay all
amounts payable to the Vendor under the Acquisition Documents as and when they
become due (except to the extent that any payment is being contested in good
faith by a member of the Restricted Group and where adequate reserves have been
set aside for any such payment).

21.19
Centre of Main Interests

The Borrower shall, and the Borrower shall ensure that each Material Company
will, procure that none of its Subsidiaries will, do anything to change the
location of its centre of main interests, for the purposes of Council
Regulation (EC) No 1346/2000 of 29th May 2000 on insolvency proceedings, where
that change would be reasonably likely to be materially adverse to the interests
of the Finance Parties.
21.20
ERISA reporting requirements

The Borrower shall (and the Borrower shall ensure that each relevant member of
the Group will):
(a)
ERISA Events and ERISA Reports: promptly and in any event within 10 Business
Days after the Borrower or any ERISA Affiliate knows or has reason to know that
any ERISA Event that would reasonably be expected to have a Material Adverse
Effect has occurred, deliver to the Agent a statement of the finance director of
the Borrower describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;

(b)
Plan Terminations: promptly and in any event within five Business Days after
receipt thereof by the Borrower or any ERISA Affiliate, deliver to the Agent
copies of each written notice from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan;

(c)
Plan Annual Reports: promptly upon the written request of the Agent, deliver to
the Agent copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) most recently filed by it with the Employee Benefits Security
Administration of the United States with respect to each Plan; and

(d)
Multiemployer Plan Notices: promptly and in any event within 15 Business Days
after receipt thereof by it or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, deliver to the Agent copies of each written notice
concerning the following events to the extent such event has or would reasonably
be expected to have a Material Adverse Effect:

(i)
the imposition of Withdrawal Liability by any such Multiemployer Plan;

(ii)
the reorganisation or termination, within the meaning of Title IV of ERISA, of
any such Multiemployer Plan; or

(iii)
the amount of liability incurred, or that may be incurred, by the Borrower or
any ERISA Affiliate in connection with any event described in paragraph (i) or
(ii) above.

21.21
Syndication assistance

From the Changeover Date until the date falling six months after the Changeover
Date, the Borrower shall, and shall ensure that the other members of the Group
will, give any assistance which the Arrangers reasonably require in relation to
syndication of the Facility including, but not limited to:
(a)
the preparation, with the assistance of the Arrangers, of an Information
Memorandum. The Borrower shall approve the Information Memorandum before the
Arrangers distribute it to potential Lenders on the Borrower's behalf;

(b)
providing all information in the Borrower’s possession or reasonably available
to it that is reasonably requested by the Arrangers or potential Lenders to
complete the syndication of the Facility, subject to any restrictions and/or
limitations imposed by any applicable contractual obligations, law or
regulations;

(c)
to the extent reasonably required, making the Borrower’s appropriate officers
and representatives and consultants and advisers available, and using
commercially reasonable efforts to make appropriate officers and representatives
of the Target Group available, to participate in an agreed number of
presentations to and conference calls with potential Lenders at such times and
places as the Arrangers may reasonably request and on reasonable notice; and

(d)
using commercially reasonable efforts to ensure that the syndication of the
Facility efforts benefit from the Group’s existing lending relationships.

21.22
Material Companies

The Borrower undertakes that at all times after the signing of this Agreement:
(a)
the aggregate of the EBITDA of the Material Companies (in each case calculated
on an unconsolidated basis and excluding all intra-group items and investments
in Subsidiaries of any member of the Restricted Group) represents no less than
75% of the EBITDA of the Restricted Group;

(b)
the aggregate of the gross assets of the Material Companies (in each case
calculated on an unconsolidated basis and excluding all intra-group items and
investments in Subsidiaries of any member of the Restricted Group) represents no
less than 65% of the consolidated gross assets of the Restricted Group;

(c)
the aggregate turnover of the Material Companies (in each case calculated on an
unconsolidated basis and excluding all intra-group items and investments in
Subsidiaries of any member of the Restricted Group) represents no less than 75%
of the consolidated turnover of the Restricted Group.

22.
EVENTS OF DEFAULT

22.1
Events of Default

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.15 (Acceleration)) save that the events or
circumstances set out in Clause 22.2 (Non-Payment), Clause 22.5 (Cross Default),
Clause 22.9 (Audit Qualification), 22.10 (Expropriation), 22.12 (ERISA Event of
Default) and 22.13 (Litigation) shall be Events of Default from the date of this
Agreement until the Changeover Date.
22.2
Non-Payment

An Obligor or the Parent Guarantor does not pay on the due date any amount
payable pursuant to a Finance Document at the place at and in the currency in
which it is expressed to be payable unless:
(d)
its failure to pay is caused by:

(iv)
administrative or technical error; or

(v)
a Disruption Event; and

(e)
payment is made within three Business Days of its due date.

22.3
Other Obligations

(d)
An Obligor or the Parent Guarantor does not comply with any provision of the
Finance Documents (other than those referred to in Clause 22.2 (Non-payment)).

(e)
Prior to the Changeover Date, no Event of Default under paragraph (a) above will
occur if the failure to comply is capable of remedy and is remedied within
15 Business Days of the earlier of (i) the Agent giving notice to the Borrower
or relevant Obligor or the Parent Guarantor and (ii) the Borrower or an Obligor
or the Parent Guarantor becoming aware of the failure to comply.

(f)
On and after the Changeover Date, no Event of Default under paragraph (a) above
will occur if the failure to comply is capable of remedy and is remedied within
60 days of the earlier of (i) the Agent giving notice to the Borrower or
relevant Obligor or the Parent Guarantor and (ii) the Borrower or an Obligor or
the Parent Guarantor becoming aware of the failure to comply.

22.4
Misrepresentation

(c)
Any representation or statement made or deemed to be made by an Obligor or the
Parent Guarantor in the Finance Documents or any other document delivered by or
on behalf of any Obligor or the Parent Guarantor under or in connection with any
Finance Document is or proves to have been incorrect or misleading when made or
deemed to be made.

(d)
Prior to the Changeover Date, no Event of Default will occur under paragraph (a)
above if the circumstances giving rise to that misrepresentation are capable of
remedy and are remedied within 15 Business Days of the earlier of (i) Borrower
or relevant Obligor or the Parent Guarantor becoming aware of such
misrepresentation and (ii) the giving of notice by the Agent in respect of such
misrepresentation.  

(e)
On and after the Changeover Date, no Event of Default will occur under
paragraph (a) above if the circumstances giving rise to that misrepresentation
are capable of remedy and are remedied within 60 days of the earlier of
(i) Borrower or relevant Obligor or the Parent Guarantor becoming aware of such
misrepresentation and (ii) the giving of notice by the Agent in respect of such
misrepresentation.  

22.5
Cross default

(d)
Any Financial Indebtedness of the Borrower, the Parent Guarantor or any member
of the Restricted Group is not paid when due nor within any originally
applicable grace period.

(e)
Any Financial Indebtedness of the Borrower, the Parent Guarantor or any member
of the Restricted Group is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).

(f)
Any commitment for any Financial Indebtedness of the Borrower, the Parent
Guarantor or any member of the Restricted Group is cancelled or suspended by a
creditor of the Borrower, the Parent, the Guarantor or any member of the
Restricted Group or as a result of an event of default (however described).

(g)
Any creditor of the Borrower, the Parent Guarantor or any member of the
Restricted Group becomes entitled to declare any Financial Indebtedness of the
Borrower, the Parent Guarantor or any member of the Restricted Group due and
payable prior to its specified maturity as a result of an event of default
(however described).

No Event of Default will occur under this Clause 22.5 if, in the case of
Financial Indebtedness (other than Financial Indebtedness incurred under the
Senior Secured Notes), the aggregate amount of Financial Indebtedness or
commitment for Financial Indebtedness falling within paragraphs (a) to (d) above
is less than EUR10,000,000 (or its equivalent in any other currency or
currencies).
22.6
Events of Default Schedule

In addition to the Events of Default set out below, each of the events or
circumstances set out in Part IV of Schedule 9 (Restrictive Covenants and Events
of Default) is an Event of Default.
22.7
Unlawfulness and invalidity

(a)
It is or becomes unlawful for the Borrower, the Parent Guarantor or a Material
Company that is a party to the Intercreditor Agreement to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective and this, individually or cumulatively, could reasonably
be expected to materially adversely affect the interests of the Lenders or any
subordination created under the Intercreditor Agreement is or becomes unlawful.

(b)
Any obligation or obligations of the Borrower, the Parent Guarantor or a
Material Company under any Finance Documents or any other member of the
Restricted Group under the Intercreditor Agreement are not (subject to the Legal
Reservations) or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely affects the
interests of the Lenders under the Finance Documents.

(c)
Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under the Intercreditor Agreement ceases
to be legal, valid, binding, enforceable or effective or is alleged by a party
to it (other than a Finance Party) to be ineffective.

22.8
Repudiation and rescission of agreements

(a)
The Borrower, the Parent Guarantor or a Material Company (or any other relevant
party) rescinds or purports to rescind or repudiates or purports to repudiate a
Finance Document or any of the Transaction Security or evidences an intention to
rescind or repudiate a Finance Document or any Transaction Security.

(b)
Any party to the Acquisition Documents or the Equity Documents or the Structural
Intra-Group Loans rescinds or purports to rescind or repudiates or purports to
repudiate any of those agreements or instruments in whole or in part where to do
so has or is, in the reasonable opinion of the Majority Lenders, likely to have
a material adverse effect on the interests of the Lenders under the Finance
Documents.

22.9
Audit qualification

The Auditors of the Group or the Parent Guarantor (as applicable) qualify the
audited annual consolidated financial statements of any member of the Restricted
Group or the Parent Guarantor (as applicable).
22.10
Expropriation

The authority or ability of the Borrower, the Parent Guarantor or any member of
the Restricted Group to conduct its business is limited or wholly or
substantially curtailed by any seizure, expropriation, nationalisation,
intervention, restriction or other action by or on behalf of any governmental,
regulatory or other authority or other person in relation to the Borrower, the
Parent Guarantor or any member of the Restricted Group or any of its assets.
22.11
Material adverse change

Any event or circumstance occurs which has or could reasonably be expected to
have a Material Adverse Effect.
22.12
ERISA Event of Default

(c)
Any ERISA Event shall have occurred and the sum (determined as of the date of
occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans with respect to which an ERISA Event
shall have occurred and then exist (or the liability of the Restricted Group and
the ERISA Affiliates related to such ERISA Event) which has or could reasonably
be expected to have a Material Adverse Effect.

(d)
Any member of the Restricted Group or any ERISA Affiliate shall have incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Obligors and the ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), which has or could reasonably be expected to
have a Material Adverse Effect or requires payments which have or could
reasonably be expected to have a Material Adverse Effect.

(e)
Any member of the Restricted Group or any ERISA Affiliate shall have been
notified in writing by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganisation or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganisation or
termination the aggregate annual contributions of the Obligors and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganisation or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganisation or termination occurs by an
amount which has or could reasonably be expected to have a Material Adverse
Effect.

22.13
Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against the Parent Guarantor or any member of the Restricted Group
or its assets which have or are reasonably likely to have a Material Adverse
Effect.
22.14
Intercreditor

(a)
Any party to the Intercreditor Agreement (other than a Finance Party or an
Obligor) fails to comply with the provisions of, or does not perform its
obligations under, the Intercreditor Agreement; or

(b)
a representation or warranty given by that party in the Intercreditor Agreement
is incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 15 Business Days of the earlier
of the Agent giving notice to that party or that party becoming aware of the
non-compliance or misrepresentation.
22.15
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower (the date of such notice being the "Acceleration Date"):
(c)
cancel the Total Commitments at which time they shall immediately be cancelled;

(d)
declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, at which time they shall become immediately due and payable;

(e)
declare that all or part of the Loan be payable on demand, at which time they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders; and/or

(f)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

22.16
Clean-Up Period

Notwithstanding any other provision of any Finance Document, after the Closing
Date but prior to the Clean-up Date, any Clean-up Default shall only constitute
an Event of Default if it is continuing after the Clean-up Date.
SECTION 9
CHANGES TO PARTIES
23.
CHANGES TO THE LENDERS

23.1
Assignments and transfers by the Lenders

Subject to this Clause 23 and to Clause 24 (Restriction on Debt Purchase
Transactions), a Lender (the "Existing Lender") may:
(f)
assign any of its rights; or

(g)
transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
23.2
Conditions of assignment or transfer

(g)
Prior to the Changeover Date, an Existing Lender must obtain the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed, provided that the Borrower shall be deemed to have given its consent
5 Business Days after the Borrower is given notice of the request unless it is
expressly refused by the Borrower within that period) before it may make an
assignment or transfer or sub-participate (save in the case of a
sub-participation where there is no transfer of any Lender’s voting rights under
this Agreement or any other agreement or arrangement to vote in accordance with
the instructions of the sub-participant or any other third party) or sub
contract in accordance with Clause 23.1 (Assignments and transfers by the
Lenders) unless the assignment, sub participation or sub contract or transfer
is:

(i)
to another Lender or an Affiliate of a Lender;

(ii)
if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender; or

(iii)
made at a time when an Event of Default is continuing.

For the avoidance of doubt, no such consent shall be required after the
Changeover Date.
(h)
Unless:

(i)
the Borrower and the relevant Existing Lender otherwise agree; or

(ii)
such transfer or assignment is made by an Existing Lender to an Affiliate or
Related Fund,

a transfer or assignment of part of an Existing Lender's commitment under this
Agreement must be in a minimum amount of EUR 1,000,000 or (if less) an amount
such that the Commitments of the Existing Lender are reduced to zero.
(i)
For the purposes of paragraph (a) above in the case of concurrent assignments,
releases and accessions by an Existing Lender to two or more Related Funds or
Affiliates, the participations in respect of the Commitments and the Loan of
these Related Funds and Affiliates shall be aggregated.

(j)
Any assignment or transfer shall assign or transfer a pro rata amount of the
drawn and undrawn Commitments of the Existing Lender under the Facility.

(k)
An assignment will only be effective on:

(i)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;

(ii)
the New Lender entering into the documentation required for it to accede as a
party to the Intercreditor Agreement; and

(iii)
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

(l)
A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 23.6 (Procedure for transfer)
is complied with.

(m)
If:

(iii)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(iv)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 14 (Tax gross up
and indemnities) or Clause 15 (Increased costs) or is obliged to pay any
notarial costs or the costs of any Perfection Requirements or any other costs or
expenses of such assignment or transfer or change which would not have been
payable to the Existing Lender,

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under the relevant Clause to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
(n)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

23.3
Assignments by Lenders

Upon an assignment becoming effective, the Existing Lender will be released from
its obligations under the Finance Documents to the extent they are assumed by
the New Lender.
23.4
Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender or (ii) to a Related Fund, the New Lender shall, on the
date upon which an assignment or transfer takes effect, pay to the Agent (for
its own account) a fee of EUR 3,500 (which for the avoidance of doubt may only
be waived at the Agent's sole discretion).
23.5
Limitation of responsibility of Existing Lenders

(c)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

(ii)
the financial condition of any Obligor or the Parent Guarantor;

(iii)
the performance and observance by any Obligor or the Parent Guarantor or any
other member of the Group of its obligations under the Transaction Documents or
any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.
(d)
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

(iv)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Parent Guarantor, each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any
Transaction Document or the Transaction Security; and

(v)
will continue to make its own independent appraisal of the creditworthiness of
the Parent Guarantor, each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

(e)
Nothing in any Finance Document obliges an Existing Lender to:

(iii)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 23; or

(iv)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by the Parent Guarantor or any Obligor of its obligations
under the Transaction Documents or otherwise.

23.6
Procedure for transfer

(d)
Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer), a transfer is effected in accordance with paragraph (c) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(e)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.

(f)
Subject to Clause 23.10 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

(iii)
the Agent, the Arrangers, the Security Agent, the New Lender and the other
Lenders shall acquire the same rights and assume the same obligations between
themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
benefits and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arrangers, the Security Agent, the
other Lenders and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

(iv)
the New Lender shall become a Party as a "Lender".

23.7
Procedure for assignment

(c)
Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender together with a
processing and recordation fee. The Agent shall, subject to paragraph (b) below,
as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

(d)
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.

(e)
Subject to Clause 23.10 (Pro rata interest settlement), on the Transfer Date:

(v)
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

(vi)
the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

(vii)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

(f)
Lenders may utilise procedures other than those set out in this Clause 23.7 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 23.6 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 23.2
(Conditions of assignment or transfer).  

23.8
Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Borrower and the Parent Guarantor

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Borrower and the Parent Guarantor a copy of that Transfer Certificate,
Assignment Agreement or Increase Confirmation.
23.9
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:
(d)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

(e)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:
(iv)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

(v)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

23.10
Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 23.6 (Procedure for transfer) or any
assignment pursuant to Clause 23.7 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

(viii)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

(ix)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 23.10, have been payable to it on
that date, but after deduction of the Accrued Amounts.

(c)
In this Clause 23.10 references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.

24.
RESTRICTION ON DEBT PURCHASE TRANSACTIONS

24.1
Prohibition on Debt Purchase Transactions by the Group

The Borrower shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of Debt Purchase Transaction.
24.2
Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

(f)
For so long as a Sponsor Affiliate:

(vi)
beneficially owns a Commitment; or

(vii)
has entered into a sub-participation agreement relating to a Commitment or other
agreement or arrangement having a substantially similar economic effect and such
agreement or arrangement has not been terminated,

in ascertaining:
(A)
the Majority Lenders; or

(B)
whether:

(1)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

(2)
the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero; and such Sponsor Affiliate or the person with whom it has entered into
such sub-participation, other agreement or arrangement shall be deemed not to be
a Lender for the purposes of paragraphs (A) and (B) above (unless in the case of
a person not being a Sponsor Affiliate it is a Lender by virtue otherwise than
by beneficially owning the relevant Commitment).
(g)
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate (a "Notifiable Debt Purchase
Transaction"), such notification to be substantially in the form set out in Part
I of Schedule 8 (Form of Notifiable Debt Purchase Transaction Notice).

(h)
A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(i)
is terminated; or

(ii)
ceases to be with a Sponsor Affiliate,

such notification to be substantially in the form set out in Part II of
Schedule 8 (Form of Notifiable Debt Purchase Transaction Notice).
(i)
Each Sponsor Affiliate that is a Lender agrees that:

(x)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

(xi)
in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

24.3
Sponsor Affiliates' notification to other Lenders of Debt Purchase Transactions

Any Sponsor Affiliate which is or becomes a Lender and which enters into a Debt
Purchase Transaction as a purchaser or a participant shall, by 5.00 pm on the
Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Agent of the extent of the Commitments(s) or amount
outstanding to which that Debt Purchase Transaction relates. The Agent shall
promptly disclose such information to the Lenders.
25.
CHANGES TO THE OBLIGORS

25.1
Assignment and transfers by Obligors

The Borrower shall not, and the Borrower shall procure that each Obligor, each
member of the Group and the Parent Guarantor shall not, assign any of its rights
or transfer any of its rights or obligations under the Finance Documents.
SECTION 10
THE FINANCE PARTIES
26.
ROLE OF THE AGENT, THE ARRANGER AND OTHERS

26.1
Appointment of the Agent

(h)
Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

(i)
Each of the Arranger and the Lenders authorises the Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

26.2
Instructions

(f)
The Agent shall:

(iii)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

(A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(B)
in all other cases, the Majority Lenders; and

(iv)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

(g)
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

(h)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.

(i)
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

(j)
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

(k)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

26.3
Duties of the Agent

(g)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

(h)
Subject to paragraph (c) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

(i)
Without prejudice to Clause 23.8 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Borrower), paragraph (b) above shall not
apply to any Transfer Certificate, any Assignment Agreement or any Increase
Confirmation.

(j)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(k)
If the Agent receives notice in writing from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

(l)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

(m)
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

(n)
The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States, a copy of each Transfer
Certificate and Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the commitments of,
and principal amount (and stated interest) of the loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice, provided that in respect of any Lender such inspection rights
shall be restricted to information relating to such Lender and its Affiliates
and Related Funds.

26.4
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
26.5
No fiduciary duties

(a)
Nothing in any Finance Document constitutes the Agent or the Arranger as a
trustee or fiduciary of any other person.

(b)
None of the Agent or the Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

26.6
Business with the Group

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
26.7
Rights and discretions

(d)
The Agent may:

(vi)
rely on any representation, communication, notice or document (including,
without limitation, any notice given by a Lender pursuant to paragraphs (b) or
(c) of Clause 24.2 (Disenfranchisement on Debt Purchase Transactions entered
into by Sponsor Affiliates)) believed by it to be genuine, correct and
appropriately authorised;

(vii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(viii)
rely on a certificate from any person:

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(e)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(v)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.2 (Non-payment));

(vi)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised;

(vii)
any notice or request made by the Borrower (other than the Utilisation Request
or a Selection Notice) is made on behalf of and with the consent and knowledge
of all the Obligors; and

(viii)
no Notifiable Debt Purchase Transaction:

(A)
has been entered into;

(B)
has been terminated; or

(C)
has ceased to be with a Sponsor Affiliate.

(f)
The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

(g)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be desirable.

(h)
The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

(i)
The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

(i)
be liable for any error of judgment made by any such person; or

(ii)
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

unless such error or such loss was directly caused by the Agent's gross
negligence or wilful misconduct.
(j)
Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

(k)
Without prejudice to the generality of paragraph (g) above, the Agent:

(i)
may disclose; and

(ii)
on the written request of the Borrower or the Majority Lenders shall, as soon as
reasonably practicable, disclose,

the identity of a Defaulting Lender to the Borrower and to the other Finance
Parties.
(l)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent or the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

(m)
The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or the identity of any such Lender for
the purpose of paragraph (a)(ii) of Clause 12.2 (Market Disruption).

(n)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

26.8
Responsibility for documentation

None of the Agent or the Arranger is responsible or liable for:
(f)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, an Obligor or any other person in
or in connection with any Finance Document or the Information Memorandum or the
Reports or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

(g)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; or

(h)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

26.9
No duty to monitor

The Agent shall not be bound to enquire:
(f)
whether or not any Default has occurred;

(g)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(h)
whether any other event specified in any Finance Document has occurred.

26.10
Exclusion of liability

(c)
Without limiting paragraph ‎(b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Agent will not be liable (including, without limitation, for
negligence or any other category of liability whatsoever) for:

(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security; or

(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(d)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent, in respect of any claim it might have against
the Agent or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Transaction
Document and any officer, employee or agent of the Agent may rely on this
Clause 26.10 subject to Clause 1.3 (Third party rights) and the provisions of
the Third Parties Act.

(e)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

(f)
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

(iii)
any "know your customer" or other checks in relation to any person; or

(iv)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.
(g)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent
at any time which increase the amount of that loss. In no event shall the Agent
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.

26.11
Lenders' indemnity to the Agent

(g)
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within
three Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Agent (otherwise than by reason of the Agent's gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 29.11 (Disruption to Payment Systems etc.), notwithstanding
the Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) in
acting as Agent under the Finance Documents (unless the Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

(h)
Subject to paragraph ‎(c) below, the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent pursuant to
paragraph ‎(a) above.

(i)
Paragraph ‎(b) above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent to an Obligor.

26.12
Resignation of the Agent

(c)
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Borrower.

(d)
Alternatively the Agent may resign by giving 30 days' notice to the Lenders and
the Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent.

(e)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Borrower) may appoint a successor
Agent (acting through an office in the United Kingdom).

(f)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 26.12 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties.

(g)
The retiring Agent shall, make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents. The Borrower shall, within three Business Days of demand, reimburse
the retiring Agent for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

(h)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

(i)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of Clause 16.3 (Indemnity to the Agent) and this Clause 26 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

(j)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 14.7 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

(ii)
the information supplied by the Agent pursuant to Clause 14.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.
26.13
Replacement of the Agent

(e)
After consultation with the Borrower, the Majority Lenders may, by giving
30 days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

(f)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(g)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph (b)
above) but shall remain entitled to the benefit of Clause 16.3 (Indemnity to the
Agent) and this Clause 26 (and any agency fees for the account of the retiring
Agent shall cease to accrue from (and shall be payable on) that date).

(h)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

26.14
Confidentiality

(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

(b)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

26.15
Relationship with the Lenders

(e)
Subject to Clause 23.10 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(f)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 31.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 31.2 (Addresses) and paragraph (a)(ii) of Clause 31.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

26.16
Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(e)
the financial condition, status and nature of each member of the Group;

(f)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

(g)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the Transaction Security, the transactions contemplated by
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document or the Transaction Security;

(h)
the adequacy, accuracy or completeness of the Information Memorandum, the
Reports and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

(i)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

26.17
Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
26.18
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
26.19
Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arranger and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger or Agent) the
terms of any reliance letter or engagement letters relating to the Reports or
any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those Reports, reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.
27.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(l)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(m)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(n)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

28.
SHARING AMONG THE FINANCE PARTIES

28.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor or the Parent Guarantor other than in accordance with
Clause 29 (Payment mechanics) (a "Recovered Amount") and applies that amount to
a payment due under the Finance Documents then:
(o)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(p)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(q)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 29.6 (Partial payments).

28.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor or the Parent Guarantor as appropriate and distribute it between the
Finance Parties (other than the Recovering Finance Party) (the "Sharing Finance
Parties") in accordance with Clause 29.6 (Partial payments) towards the
obligations of that Obligor or the Parent Guarantor as appropriate to the
Sharing Finance Parties.
28.3
Recovering Finance Party's rights

On a distribution by the Agent under Clause 28.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor or the Parent
Guarantor, as between the relevant Obligor or the Parent Guarantor and the
Recovering Finance Party, an amount of the Recovered Amount equal to the Sharing
Payment will be treated as not having been paid by that Obligor or the Parent
Guarantor.
28.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(f)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

(g)
as between the relevant Obligor or the Parent Guarantor and each relevant
Sharing Finance Party, an amount equal to the relevant Redistributed Amount will
be treated as not having been paid by that Obligor or the Parent Guarantor (as
applicable).

28.5
Exceptions

(o)
This Clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor or the Parent Gurarantor.

(p)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified the other Finance Party of the legal or arbitration proceedings; and

(ii)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

SECTION 11
ADMINISTRATION
29.
PAYMENT MECHANICS

29.1
Payments to the Agent

(a)
On each date on which an Obligor, the Parent Guarantor or a Lender is required
to make a payment under a Finance Document, that Obligor, the Parent Guarantor
or that Lender shall make the same available to the Agent (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

29.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to an Obligor) and Clause 29.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than
five Business Days' notice with a bank specified by that Party in the principal
financial centre of the country of that currency (or, in relation to euro, in
the principal financial centre of a Participating Member State or London, as
specified by that Party).
29.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or the Parent Guarantor or in
accordance with Clause 30 (Set-Off)) apply any amount received by it for that
Obligor or the Parent Guarantor in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from that Obligor or the Parent
Guarantor under the Finance Documents or in or towards purchase of any amount of
any currency to be so applied.
29.4
Clawback and pre-funding

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

(c)
If the Agent has notified the Lenders that it is willing to make available
amounts for the account of a Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to a Borrower:

(i)
the Agent shall notify the Borrower of that Lender's identity and the Borrower
to whom that sum was made available shall on demand refund it to the Agent; and

(ii)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

29.5
Impaired Agent

(a)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 29.1 (Payments to the Agent) may instead either:

(i)
pay that amount direct to the required recipient(s); or

(ii)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank within the meaning of paragraph (a) of the definition of
"Acceptable Bank" and in relation to which no Insolvency Event has occurred and
is continuing, in the name of the Obligor or the Lender making the payment (the
"Paying Party") and designated as a trust account for the benefit of the Party
or Parties beneficially entitled to that payment under the Finance Documents
(the "Recipient Party" or "Recipient Parties").

In each case such payments must be made on the due date for payment under the
Finance Documents.
(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 29.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Agent in accordance with
Clause 26.13 (Replacement of the Agent), each Paying Party shall (other than to
the extent that that Party has given an instruction pursuant to paragraph (e)
below) give all requisite instructions to the bank with whom the trust account
is held to transfer the amount (together with any accrued interest) to the
successor Agent for distribution to the relevant Recipient Party or Recipient
Parties in accordance with Clause ‎29.2 (Distributions by the Agent).

(e)
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(i)
that it has not given an instruction pursuant to paragraph (d) above; and

(ii)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
29.6
Partial payments

(a)
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor or the Parent Guarantor as applicable under those
Finance Documents, the Agent shall apply that payment towards the obligations of
that Obligor or the Parent Guarantor under the Finance Documents in the
following order:

(i)
first, in or towards payment pro rata of any unpaid amount owing to the Agent or
the Security Agent under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

29.7
Set-off by Obligors

All payments to be made by an Obligor or the Parent Guarantor under the Finance
Documents shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim.
29.8
Business Days

(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

29.9
Currency of account

(a)
Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor or the Parent Guarantor
under any Finance Document.

(b)
A repayment of the Loan or Unpaid Sum or a part of the Loan or Unpaid Sum shall
be made in the currency in which the Loan or Unpaid Sum is denominated, pursuant
to this Agreement, on its due date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

29.10
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

29.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:
(a)
the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Agent and the Borrower shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 35 (Amendments
and Waivers);

(e)
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 29.11; and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

30.
SET-OFF

While an Event of Default is continuing, a Finance Party may set off any matured
obligation due from an Obligor or the Parent Guarantor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to that Obligor or the Parent
Guarantor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.
31.
NOTICES

31.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
31.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower, that identified with its name below;

(b)
in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

(c)
in the case of the Agent or the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.
31.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Borrower in accordance
with this Clause 31.3 will be deemed to have been made or delivered to each of
the Obligors.

(e)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

31.4
Notification of address and fax number

Promptly upon changing its own address or fax number, the Agent shall notify the
other Parties.
31.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
31.6
Electronic communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication and if those two
Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

(b)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent or the Security Agent only if it is
addressed in such a manner as the Agent or Security Agent shall specify for this
purpose.

(c)
Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

31.7
Public Information

(k)
The Borrower hereby acknowledges that certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Group and/or its
business) (each, a "Public Lender").

(l)
The Borrower hereby agrees that if and for so long as any member of the Group is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of any materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, "Borrower Materials") that may be distributed
to the Public Lenders and that:

(i)
all such Borrower Materials shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof;

(ii)
by marking Borrower Materials "PUBLIC", the Borrower shall be deemed to have
authorised the Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower, the Group and/or its business for
purposes of United States federal and state securities laws;

(iii)
all Borrower Materials marked "PUBLIC" shall be made available on the Designated
Website (as defined in Clause 31.8 (Use of websites) below) under the title
"PUBLIC"; and

(iv)
the Agent shall be entitled to post any Borrower Materials that are not marked
"PUBLIC" on to the Designated Website specifying in the title of such document
that such information is private.

31.8
Use of websites

(a)
The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Agent (the "Designated Website") if:

(i)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

(ii)
both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

(iii)
the information is in a format previously agreed between the Borrower and the
Agent.

If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Borrower shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.
(b)
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Borrower and the Agent.

(c)
The Borrower shall promptly upon becoming aware of its occurrence notify the
Agent if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(v)
the Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Borrower notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Borrower under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
(d)
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall at its own cost comply with any such
request within ten Business Days.

31.9
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

32.
CALCULATIONS AND CERTIFICATES

32.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
32.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
32.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
33.
PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
34.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.
35.
AMENDMENTS AND WAIVERS

35.1
Intercreditor Agreement

This Clause 35 is subject to the terms of the Intercreditor Agreement.
35.2
Required consents

(a)
Subject to Clause 35.3 (All Lender matters) and Clause 35.4 (Other exceptions),
any term of the Finance Documents (other than the Fee Letters) may be amended or
waived only with the consent of the Majority Lenders and the Borrower and any
such amendment or waiver will be binding on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 35.

(c)
Without prejudice to the generality of paragraphs (c), (d) and (e) of
Clause 26.7 (Rights and discretions), the Agent may engage, pay for and rely on
the services of lawyers in determining the consent level required for and
effecting any amendment, waiver or consent under this Agreement.

(d)
Each Obligor agrees to any such amendment or waiver permitted by this Clause 35
which is agreed to by the Borrower. This includes any amendment or waiver which
would, but for this paragraph (d), require the consent of the Parent Guarantor.

35.3
All Lender matters

An amendment, waiver or (in the case of a Transaction Security Document) a
consent of, or in relation to, any term of any Finance Document that has the
effect of changing or which relates to:
(a)
the definition of "Majority Lenders" in Clause 1.1(Definitions);

(b)
an extension of the date of the "Initial Maturity Date" in
Clause 1.1(Definitions);

(c)
an extension to the date of payment of any amount under the Finance Documents;

(d)
a reduction in the Margin, the Interest Rate Cap or any Applicable Premium
payable in respect of the redemption of all or any part of the Bridge Term Loan
or Exchange Notes or a reduction in the amount of any payment of principal,
interest, fees or commission payable;

(e)
a change in currency of payment of any amount under the Finance Documents;

(f)
an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the Facility;

(g)
a change to the Borrower or the Parent Guarantor;

(h)
any provision which expressly requires the consent of all the Lenders;

(i)
Clause 2.3 (Finance Parties' rights and obligations), Clause 8 (Mandatory
prepayment and cancellation), Clause 8.4 (Application of mandatory prepayments
and cancellations), Clause 23 (Changes to the Lenders), Clause 28 (Sharing among
the Finance Parties), this Clause 35, Clause 39 (Governing law) or Clause 40.1
(Jurisdiction of English courts);

(j)
(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

(i)
the guarantee and indemnity granted under the UGI Guarantee;

(ii)
the Charged Property; or

(iii)
the manner in which the proceeds of enforcement of the Transaction Security are
distributed;

(k)
the release of any guarantee and indemnity granted under the UGI Guarantee or of
any Transaction Security unless:

(v)
the release is to become effective on or following repayment in full of the
Facility; or

(vi)
the release is otherwise contemplated under this Agreement and/or made in
accordance with another provision of the Finance Documents; or

(l)
any amendment to the order of priority or subordination under the Intercreditor
Agreement,

shall not be made, or given, without the prior consent of all the Lenders.
35.4
Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger or the Security Agent may not be effected without the consent of
the Agent, the Arranger or, as the case may be, the Security Agent.
35.5
Excluded Commitments

If:
(a)
any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within 15 Business Days of
that request being made; or

(b)
any Lender which is not a Defaulting Lender fails to respond to such a request
or such a vote within 15 Business Days of that request being made,

(unless, in either case, the Borrower and the Agent agree to a longer time
period in relation to any request):
(i)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the Facility when ascertaining whether any relevant percentage
(including, for the avoidance of doubt, unanimity) of Total Commitments has been
obtained to approve that request; and

(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

35.6
Replacement of Lender

(a)
If:

(i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (d) below);
or

(ii)
an Obligor becomes obliged to repay any amount in accordance with Clause 7.1‎
(Illegality) or to pay additional amounts pursuant to Clause 15 (Increased
costs), Clause 14.2 (Tax gross-up) or Clause ‎14.3 (Tax Indemnity) to any
Lender,

then the Borrower may, on 10 Business Days' prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and, to the
extent permitted by law, such Lender shall) transfer pursuant to Clause 23
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a "Replacement Lender") selected by the Borrower, which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender in accordance with Clause ‎23 (Changes to the Lenders) for a
purchase price in cash payable at the time of transfer in an amount equal to the
outstanding principal amount of such Lender's participation in the outstanding
Loan and all accrued interest (to the extent that the Agent has not given a
notification under Clause ‎23.10 (Pro rata interest settlement)), Break Costs
and other amounts payable in relation thereto under the Finance Documents.
(b)
The replacement of a Lender pursuant to this Clause ‎35.6 shall be subject to
the following conditions:

(i)
the Borrower shall have no right to replace the Agent or Security Agent;

(ii)
neither the Agent nor the Lender shall have any obligation to the Borrower to
find a Replacement Lender;

(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 60 days after the date on which that Lender is deemed a
Non‑Consenting Lender;

(iv)
in no event shall the Lender replaced under Clause ‎35.6 be required to pay or
surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents; and

(v)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (a) above once it is satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to that transfer.

(c)
A Lender shall perform the checks described in paragraph (b)(v) above as soon as
reasonably practicable following delivery of a notice referred to in
paragraph (a) above and shall notify the Agent and the Borrower when it is
satisfied that it has complied with those checks.

(d)
In the event that:

(i)
the Borrower or the Agent (at the request of the Borrower) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

(ii)
the consent, waiver or amendment in question requires the approval of all the
Lenders; and

(iii)
Lenders whose Commitments aggregate in the case of a consent, waiver or
amendment requiring the approval of all the Lenders, more than 85 per cent. of
the Total Commitments (or, if the Total Commitments have been reduced to zero,
aggregated more than 85 per cent. of the Total Commitments prior to that
reduction) have consented or agreed to such waiver or amendment,

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a "Non-Consenting Lender".
35.7
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

(i)
the Majority Lenders; or

(ii)
whether any given percentage (including, for the avoidance of doubt, unanimity)
of the Total Commitments,

has been obtained to approve any request for a consent, waiver, amendment or
other vote of Lenders under the Finance Documents, that Defaulting Lender's
Commitments under the Facility will be reduced by the amount of its Available
Commitments under the Facility and, to the extent that that reduction results in
that Defaulting Lender's Total Commitments being zero, that Defaulting Lender
shall be deemed not to be a Lender for the purposes of paragraphs (i) and (ii)
above.
(b)
For the purposes of this Clause 35.7, the Agent may assume that the following
Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b), (c) or (d) of the definition
of "Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
35.8
Replacement of a Defaulting Lender

(a)
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days' prior written notice to the Agent
and such Lender replace such Lender by requiring such Lender to (and, to the
extent permitted by law, such Lender shall) transfer pursuant to Clause 23
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a "Replacement Lender") selected by the Borrower, which
confirms its willingness to assume and does assume all the obligations, or all
the relevant obligations, of the transferring Lender in accordance with
Clause 23 (Changes to the Lenders) for a purchase price in cash payable at the
time of transfer which is either:

(i)
in an amount equal to the outstanding principal amount of such Lender's
participation in the outstanding Loan and all accrued interest (to the extent
that the Agent has not given a notification under Clause 23.10 (Pro rata
interest settlement)), Break Costs and other amounts payable in relation thereto
under the Finance Documents; or

(ii)
in an amount agreed between that Defaulting Lender, the Replacement Lender and
the Borrower and which does not exceed the amount described in paragraph (i)
above.

(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause 35.8 shall be subject to the following conditions:

(i)
the Borrower shall have no right to replace the Agent or Security Agent;

(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Borrower to find a Replacement Lender;

(iii)
the transfer must take place no later than 60 days after the notice referred to
in paragraph (a) above;

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

(v)
the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

(c)
The Defaulting Lender shall perform the checks described in paragraph (b)(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the Borrower when it is
satisfied that it has complied with those checks.

36.
CONFIDENTIALITY

36.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 36.2
(Disclosure of Confidential Information) and Clause 36.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
36.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person's Affiliates, Related
Funds, Representatives and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (c) of Clause 26.15
(Relationship with the Lenders));

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
who is a Party; or

(viii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 23.9 (Security over Lenders'
rights)

(ix)
with the consent of the Borrower,

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party; and

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price sensitive information.

36.3
Disclosure to numbering service providers

(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
Clause 39 (Governing law);

(vi)
the names of the Agent and the Arranger;

(vii)
date of each amendment and restatement of this Agreement;

(viii)
amounts of, and names of, the Facility (and any tranches);

(ix)
amount of Total Commitments;

(x)
currencies of the Facility;

(xi)
type of Facility;

(xii)
ranking of Facility;

(xiii)
Termination Date for Facility;

(xiv)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and

(xv)
such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

(c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

(d)
The Agent shall notify the Borrower and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

36.4
Entire agreement

This Clause 36 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
36.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
36.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 36.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 36.

36.7
Continuing obligations

The obligations in this Clause 36 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

37.
DISCLOSURE OF LENDER DETAILS BY AGENT

37.1
Supply of Lender details to Borrower

The Agent shall provide to the Borrower within 10 Business Days of a request by
the Borrower (but no more frequently than once per calendar month), a list
(which may be in electronic form) setting out the names of the Lenders as at the
date of that request, their respective Commitments, the address and fax number
(and the department or officer, if any, for whose attention any communication is
to be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.
37.2
Supply of Lender details at Borrower's direction

(a)
The Agent shall, at the request of the Borrower, disclose the identity of the
Lenders and the details of the Lenders' Commitments to any:

(i)
other Party or any other person if that disclosure is made to facilitate, in
each case, a refinancing of the Financial Indebtedness arising under the Finance
Documents or a material waiver or amendment of any term of any Finance Document;
and

(ii)
member of the Group.

(b)
Subject to paragraph (c) below, the Borrower shall procure that the recipient of
information disclosed pursuant to paragraph (a) above shall keep such
information confidential and shall not disclose it to anyone and shall ensure
that all such information is protected with security measures and a degree of
care that would apply to the recipient's own confidential information.

(c)
The recipient may disclose such information to any of its officers, directors,
employees, professional advisers, auditors and partners as it shall consider
appropriate if any such person is informed in writing of its confidential
nature, except that there shall be no such requirement to so inform if that
person is subject to professional obligations to maintain the confidentiality of
the information or is otherwise bound by duties of confidentiality in relation
to the information.

37.3
Supply of Lender details to other Lenders

(a)
If a Lender (a "Disclosing Lender") indicates to the Agent that the Agent may do
so, the Agent shall disclose that Lender's name and Commitment to any other
Lender that is, or becomes a Disclosing Lender.

(b)
The Agent shall, if so directed by the Requisite Lenders, request each Lender to
indicate to it whether it is a Disclosing Lender.

38.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
SECTION 12
GOVERNING LAW AND ENFORCEMENT
39.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law and shall be construed and
enforced in accordance with English law provided that Schedule 9 (Restrictive
Covenants and Events of Default) shall be interpreted in accordance with the law
of the State of New York without prejudice to the fact that this Agreement is
governed by English law.
40.
ENFORCEMENT

40.1
Jurisdiction of English courts

(g)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

(h)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(i)
This Clause 40.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

40.2
Service of process

(j)
Without prejudice to any other mode of service allowed under any relevant law,
the Borrowers:

(i)
irrevocably appoints Avanti Gas Limited (registration number: 00481121) as its
agent for service of process in relation to any proceedings before the English
courts; and

(ii)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

(k)
If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Borrower (on behalf of all the Obligors) must
immediately (and in any event within five days of such event taking place)
appoint another agent on terms acceptable to the Agent. Failing this, the Agent
may appoint another agent for this purpose.

(l)
The Borrower expressly agrees and consents to the provisions of this Clause 40
and Clause 39 (Governing Law).

(m)
This Clause 40.2 does not affect any other method of service allowed by law.

40.3
Waiver of jury trial

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT. This waiver is intended to apply to all Disputes. Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings.
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.








SCHEDULE 1
The Original Parties
Part I
The Borrower
Name of Borrower
Registration number (or equivalent, if any), address and jurisdiction of
incorporation
UGI International Enterprises, Inc.
Registration number 2750889 of 460 North Gulph Road, King of Prussia,
Pennsylvania, 19406, USA and registered in Pennsylvania
 
 
 
 
 
 





Part II
The Original Lenders
Name of Original Lender
Commitment
Credit Suisse AG, London Branch
€120,000,000
Bank of America, N.A. London Branch
€120,000,000
Natixis, New York Branch
€60,000,000
 
 
 
 
 
 









SCHEDULE 2    
Conditions Precedent
Part I - Conditions Precedent to signing of the Agreement
1.
The Borrower and the Parent Guarantor

(a)
A copy of the constitutional documents of the Borrower and the Parent Guarantor.

(b)
A copy of a resolution of the board or, if applicable, a committee of the board
of directors (or any other relevant corporate body) of the Borrower and the
Parent Guarantor:

(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, the Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c)
If applicable, a copy of a resolution of the board of directors of the relevant
company, establishing the committee referred to in paragraph (b) above.

(d)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

(e)
If customary in the jurisdiction of the relevant company or required by the
Agent (acting reasonably), a copy of a resolution signed by all the holders of
the issued shares in each of the Borrower and the Parent Guarantor, approving
the terms of, and the transactions contemplated by, the Finance Documents to
which the Borrower and the Parent Guarantor are a party to.

(f)
If customary in the jurisdiction of the relevant company or required by the
Agent (acting reasonably), a copy of a resolution of the board of directors of
each corporate shareholder of the Borrower and the Parent Guarantor approving
the terms of the resolution referred to in paragraph (e) above.

(g)
A copy of a good standing certificate with respect to the Borrower and the
Parent Guarantor, issued as of a recent date to the date of the Finance Document
to which it is a party by the Secretary of State or other appropriate official
of the Borrower's and the Parent Guarantor's jurisdiction of organisation;

(h)
A certificate of each of the Borrower and the Parent Guarantor (signed by an
authorised signatory) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.

(i)
A certificate of an authorised signatory of each of the Borrower and the Parent
Guarantor certifying that each copy document relating to it specified in this
Part I of Schedule 2 is correct, complete and in full force and effect and has
not been amended or superseded as at a date no earlier than the date of this
Agreement.

2.
Finance Documents

(a)
This Agreement executed by the Borrower.

(b)
The UGI Guarantee executed by the Parent Guarantor.

(c)
The Fee Letters executed by the Borrower, the Parent Guarantor and/or the
members of the Group party to them (as applicable).

3.
Legal opinions

(a)
A legal opinion of Shearman & Sterling (London) LLP, legal advisers to the Agent
and the Arrangers as to English law substantially in the agreed form distributed
to the Original Lenders prior to signing this Agreement.

(b)
A legal opinion of Morgan, Lewis & Bockius LLP, legal advisers to the Borrower
and the Parent Guarantor as to Pennsylvania law substantially in the agreed form
distributed by the Original Lenders prior to signing this Agreement.

4.
Other documents and evidence

(a)
The Intercreditor Principles.

(b)
Evidence that any process agent referred to in Clause 40.2 (Service of process)
has accepted its appointment.

(c)
Provision of all information necessary for identification of the Borrower and
its respective Subsidiaries and Holding Companies in order to comply with
anti-money laundering requirements and any other "know your customer"
requirements of the Lenders.



Part II - Conditions Precedent to the Utilisation


1.
Obligors

(j)
A copy of the Constitutional Documents and of the constitutional documents of
each Obligor.

(k)
An original or certified copy of the certificate of incorporation (Extrait
K-bis), solvency certificate (certificat de non-faillite) and encumbrance
certificate (état des privilèges et nantissements) relating to Bidco and Target
each dated no more than 15 days old.

(l)
A copy of a resolution of the board or, if applicable, a committee of the board
of directors (or any other relevant corporate body) of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, the Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(m)
If applicable, a copy of a resolution of the board of directors of the relevant
company, establishing the committee referred to in paragraph (b) above.

(n)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

(o)
If applicable, a copy of a resolution signed by all the holders of the issued
shares in each Obligor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which such Obligor is a party.

(p)
If applicable, a copy of a resolution of the board of directors of each
corporate shareholder of each Obligor approving the terms of the resolution
referred to in paragraph (e) above.

(q)
Copies of financing statements (Form UCC-1) or appropriate local equivalent in
appropriate form for filing under the Uniform Commercial Code of each applicable
jurisdiction as may be necessary to perfect the Security purported to be created
by each Transaction Security Document entered into by each Obligor organised
under the laws of any state of the United States of America or in respect of
shares or indebtedness of any such company (each such Transaction Security
Document, a "US Security Document");

(r)
Certified reports of a recent date listing all effective UCC financing
statements that name an Obligor, as debtor, and that are filed in the
jurisdictions referred to in paragraph (a) above, together with, to the extent
not already covered by this paragraph (i), copies of such financing statements
in respect of all of which appropriate termination statements by the secured
party thereunder shall be delivered to the Agent (except in respect of financing
statements related to Security permitted to subsist under this Agreement);

(s)
A solvency certificate issued by each US Obligor and addressed to the Agent
confirming the solvency of such US Obligor immediately following entry by it
into any Transaction Security Document to which it is a party;

(t)
A copy of a good standing certificate with respect to each US Obligor, issued as
of a recent date to the date of the Finance Document to which it is a party by
the Secretary of State or other appropriate official of that Obligor's
jurisdiction of organisation;

(u)
A certificate of each Obligor (signed by a director) confirming that borrowing
or guaranteeing or securing, as appropriate, the Total Commitments would not
cause any borrowing, guarantee, security or similar limit binding on it to be
exceeded.

(v)
A certified copy of the constitutional documents of the Target, together with
any amendments to such constitutional documents and the shareholders' agreement
between the shareholders of the Target that may be required by the Secured
Parties in relation to the Transaction Security Document referred to below.

(w)
If customary in the jurisdiction of the relevant company or required by the
Agent (acting reasonably), a copy of the resolutions of the sole shareholder of
the Target, approving the creation of the first ranking pledge over 65% of the
Target Shares and authorising the Secured Parties as potential transferees of
the Target Shares (if the constitutional documents of the Target contain an
approval provision).

(x)
A certificate of an authorised signatory of each Obligor and Target certifying
that each copy document relating to it specified in this Part II of Schedule 2
is correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the Closing Date.

(y)
A certificate of the Borrower (signed by an authorised signatory) certifying
that:

(i)
all of the Equity Documents are in full force and effect and all subscriptions,
loans and capital contributions set out in the Structure Memorandum have
occurred;

(ii)
(x) no term of the Acquisition Documents has been or will be amended or waived
in a manner materially adverse to the interests of the Lenders under the Finance
Documents (for the avoidance of doubt any amendment to the condition precedent
relating to the alteration of the corporate form of Target from a French SNC
(société en nom collectif) to a French SAS (société par actions simplifiée) at
Schedule 5.3 (Reorganisation) of the Acquisition Agreement will be deemed to be
materially adverse to the interests of the Lenders under the Finance Documents),
(y) all conditions precedent to the Acquisition Documents have been or will be
satisfied prior to or on the Closing Date save for any conditions precedent at
Clause 6.2(d) of the Acquisition Agreement waived in a manner not materially
adverse to the interests of the Lenders under the Finance Documents ("Waived
CP"); and (z) the Borrower or Bidco is not entitled to terminate any Acquisition
Document or to refuse to complete the Acquisition (excluding a right of
termination arising from a Waived CP);

(iii)
the Group Structure Chart is correct, complete and up-to-date, true as at the
date on which completion of the Acquisition in accordance with the Acquisition
Documents has occurred; and

(iv)
an amount has been invested indirectly in the Borrower in accordance with the
Structure Memorandum.

2.
Transaction Documents

(d)
A certified copy of each of the Equity Documents and Acquisition Documents
executed by the parties to those documents in form satisfactory to the Lenders,
acting reasonably.

(e)
Certified extracts of the shareholders and securities' holders registers of the
Target evidencing completion of the Acquisition.

(f)
Certified copies of the Structural Intra-Group Loans in a form acceptable to the
Agent.

3.
Finance Documents

(c)
The Intercreditor Agreement reflecting the Intercreditor Principles and executed
by the members of the Group and their Holding Companies which are party to that
Agreement.

(d)
A first ranking pledge (governed by French law) over 65% of the Target Shares
executed by Bidco together with certified extracts of shareholder and
securities' holders registers of the Target.

(e)
Intercompany loan security over the Structural Intra-Group Loans and

(iii)
a copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the intercompany loan
security or for the validity and enforceability of those Transaction Security
Documents; and

(iv)
any notices or documents required to be given or executed under the terms of
those Transaction Security Documents; and

in each case in form and substance satisfactory to the Lenders, acting in their
sole discretion.
(f)
The Utilisation Request relating to the Loan to be made on the Closing Date.

(g)
A copy of all share certificates and stock transfer forms or equivalent duly
executed by the relevant Obligor in blank in relation to the assets subject to
or expressed to be subject to the Transaction Security to be provided under the
Transaction Security Documents, save any share certificates of any company whose
shareholder is changing.

(h)
Such documentary evidence as legal counsel to the Agent may require, that such
Obligor has complied with any law in its jurisdiction relating to financial
assistance or analogous process (to the extent applicable).

4.
Legal opinions

(d)
A legal opinion of Shearman & Sterling (London) LLP, legal advisers to the Agent
and the Arrangers as to English law in a form acceptable to the Lenders.

(e)
A legal opinion of Shearman & Sterling (Paris) LLP, legal advisers to the Agent
and the Arrangers as to French law in a form acceptable to the Lenders.

(f)
A capacity and authority legal opinion of Weil, Gotshal & Manges, legal advisers
to the Obligors as to French law in a form acceptable to the Lenders.

(g)
A legal opinion of Morgan, Lewis & Bockius LLP, legal advisers to the Borrower
as to Pennsylvania law in a form acceptable to the Lenders (which will include,
for the avoidance of doubt, an opinion in respect of paragraph (a) of Clause
19.29 (US government regulations)).

(h)
If an Obligor is incorporated in or has its "centre of main interest" (as
referred to in Clause 21.19 (Centre of main interests)) in a jurisdiction other
than England and Wales or is executing a Finance Document which is governed by a
law other than English law, a legal opinion of the legal advisers to the Agent
in the jurisdiction of its incorporation or "centre of main interest" (as
applicable) or, as the case may be, the jurisdiction of the governing law of
that Finance Document (the "Applicable Jurisdiction") as to the law of the
Applicable Jurisdiction and in the form distributed to the Lenders prior to the
Closing Date.

5.
Other documents and evidence

(a)
The Group Structure Chart showing the Target Group on or prior to the Closing
Date including evidence of the alteration of the corporate form of Target from a
French SNC (société en nom collectif) to a French SAS (société par actions
simplifiée).

(b)
The list of Material Companies.

(c)
The Base Case Model.

(d)
The Reports.

(e)
The Structure Memorandum.

(f)
The Funds Flow Statement in a form agreed by the Borrower and the Agent
detailing the proposed movement of funds on or around the Closing Date.

(g)
All required consents and approvals obtained by the Borrower or any Obligor
(including any regulatory and competition consents or approvals (including works
council approval) in connection with the Acquisition and/or entry into the
Finance Documents including (but not limited to):

(i)
anti-trust clearance by the EU and/or the French competition authority; and

(ii)
Foreign Investment clearance for the transaction by the French Ministry of
Economy and Finance in respect of the Acquisition.

(h)
A copy certified by an authorised signatory of the Borrower to be a true copy of
the Original Financial Statements.

(i)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clauses 13 (Fees), 14.5 (Stamp taxes) and 18 (Costs and expenses) have been
paid or will be paid on or by the Closing Date.

(j)
Evidence that the Borrower has contributed no less than €65 million towards the
cost of the Acquisition or such greater amount as is, when aggregated with the
Facility, sufficient to pay the purchase price under the Acquisition Agreement.

(k)
Other than Permitted Lien and Permitted Refinancing Indebtedness as defined in
Schedule 9 (Restrictive Covenants and Events of Default), evidence that all
existing guarantees and Security of the Target Group will be discharged on or by
the Closing Date.

(l)
A certified copy of each agreement evidencing Structural Intra-Group Loans duly
executed by the parties thereto.

(m)
If an Obligor is incorporated in a jurisdiction other than England and Wales,
evidence that the process agent specified in Clause 40.2 (Service of process)
has accepted its appointment in relation to the Obligor.

(n)
Provision of all information necessary for identification of the Obligors and
their respective Subsidiaries and Holding Companies in order to comply with
anti-money laundering requirements and any other "know your customer"
requirements of the Lenders.

SCHEDULE 3    
Requests
Part IA
Utilisation Request

From:    [Borrower]
To:    [Agent]
Dated:
Dear Sirs
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

2.
We wish to borrow the Loan on the following terms:

(i)
Borrower:    [•]

(j)
Proposed Utilisation Date:    [•] (or, if that is not a Business Day, the next
Business Day)

(k)
Currency of Loan:    Euros

(l)
Amount:    [•] or, if less, the Total Commitments

(m)
Interest Period:    [•]

3.
We confirm that each condition specified in Clause 4.3 (Loan during the Certain
Funds Period) is satisfied on the date of this Utilisation Request.

4.
[The proceeds of this Loan should be credited to [account]].

5.
This Utilisation Request is irrevocable.

Yours faithfully
…………………………………
authorised signatory for
[insert name of Borrower]




Part IB
Selection Notice
Applicable to the Loan
From:    [Borrower]
To:    [Agent]
Dated:
Dear Sirs
Project Woodrow - [ ] Senior Secured Bridge Facility Agreement
dated [ ] (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Selection Notice. Terms defined in
the Facility Agreement have the same meaning in this Selection Notice unless
given a different meaning in this Selection Notice.

2.
[We request that the next Interest Period for the above Facility is [ ]].

3.
This Selection Notice is irrevocable.

Yours faithfully
.....................................
authorised signatory for
[insert name of relevant Borrower]




SCHEDULE 4    
Form Of Transfer Certificate
To:    [•] as Agent and Security Agent
From:    [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")
Dated:
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ (the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the "Agreement") shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facility Agreement and the Intercreditor Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

2.
We refer to Clause 23.6 (Procedure for transfer) of the Facility Agreement:

(i)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with
Clause 23.6 (Procedure for transfer).

(j)
The proposed Transfer Date is [•].

(k)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.5 (Limitation of
responsibility of Existing Lenders).

4.
The New Lender confirms that it [is]/[is not] a Sponsor Affiliate.

5.
We refer to clause [●] (Change of Lender) of the Intercreditor Agreement:

In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Agreement (and as defined therein), the New Lender
confirms that, as from the Transfer Date, it intends to be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.
6.
In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Agreement (and as defined therein), the New Lender
confirms that, as from the Transfer Date, it intends to be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.

7.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

8.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

9.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By:
By:



This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [•].


[Agent]
By:


[Security Agent]
By:




SCHEDULE 5    
Form Of Assignment Agreement
To:
[•] as Agent and Security Agent and [Borrower] for and on behalf of each Obligor

From:    [the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")
Dated:
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ (the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This is an Assignment Agreement. This
agreement (the "Agreement") shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement). Terms defined in the Facility Agreement have the same
meaning in this Agreement unless given a different meaning in this Agreement.

2.
We refer to Clause 23.7 (Procedure for assignment) of the Facility Agreement:

(o)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitments and participations in the Loan under the Facility
Agreement as specified in the Schedule.

(p)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in the Loan under the Facility Agreement specified in the
Schedule.

(q)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph (b) above.

3.
The proposed Transfer Date is [•].

4.
On the Transfer Date the New Lender becomes:

(a)
Party to the relevant Finance Documents (other than the Intercreditor Agreement)
as a Lender; and

(b)
Party to the Intercreditor Agreement as a Senior Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.

6.
The New Lender confirms that it [is]/[is not] a Sponsor Affiliate.

7.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.5 (Limitation of
responsibility of Existing Lenders).

8.
We refer to clause [●] (Change of Lender) of the Intercreditor Agreement:

In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the New Lender confirms that, as from the Transfer Date, it intends
to be party to the Intercreditor Agreement as a Senior Lender, and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Lender and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.
9.
This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 23.8 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Borrower), to the Borrower (on
behalf of each Obligor) of the assignment referred to in this Agreement.

10.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

11.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

12.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]
[New Lender]
By:
By:



This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [•].
Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.
[•] as Agent
By:


[•] as Security Agent
By:




SCHEDULE 6    
Timetable

 
Loans in Euro
Delivery of the duly completed Utilisation Request (Clause 5.1 (Delivery of the
Utilisation Request)) or a Selection Notice (Clause 11 (Interest Periods))
U-3
11:00 a.m.
 
 
 
 
Each Lender makes its participation in the Loan available in accordance with
Clause 5.4 (Lenders' Participation)
U
8:00 am
 
 
EURIBOR is fixed
Quotation Day as of 11.00 a.m. (Brussels time) in respect of EURIBOR
 
 





"U"
=
date of utilisation
"U - X"
=
X Business Days prior to date of utilisation



SCHEDULE 7    
Form Of Increase Confirmation
To:
[•] as Agent and Security Agent and [ ] as Borrower, for and on behalf of each
Obligor

From:    [the Increase Lender] (the "Increase Lender")
Dated:
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ 2014 (the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the "Agreement") shall take
effect as an Increase Confirmation for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facility Agreement have the same meaning in this Agreement unless given a
different meaning in this Agreement.

2.
We refer to Clause 2.2 (Increase) of the Facility Agreement.

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Facility Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [     ].

5.
On the Increase Date, the Increase Lender becomes:

(a)
party to the relevant Finance Documents (other than the Intercreditor Agreement)
as a Lender; and

(b)
party to the Intercreditor Agreement as a Senior Creditor.

6.
On the Increase Date, the Increase Lender becomes party to the relevant Finance
Documents as a Lender.

7.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 31.2 (Addresses) are set out in
the Schedule.

8.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

9.
The Increase Lender confirms that it is not a Sponsor Affiliate.

10.
We refer to clause [18.9] (Creditor/Representative Accession Undertaking) of the
Intercreditor Agreement:

In consideration of the Increase Lender being accepted as a Senior Creditor for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that, as from the Increase Date, it
intends to be party to the Intercreditor Agreement as a Senior Creditor, and
undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a Senior Creditor and agrees that it shall be bound
by all the provisions of the Intercreditor Agreement, as if it had been an
original party to the Intercreditor Agreement.
9.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

10.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

11.    This Agreement has been entered into on the date stated at the beginning
of this Agreement.
Note:    The execution of this Increase Confirmation may not be sufficient for
the Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.
THE SCHEDULE
Relevant Commitment/Rights and Obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Agreement is accepted as an Increase Confirmation for the purposes of the
Facility Agreement by the Agent and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent and the
Increase Date is confirmed as [ ].
Agent
 
By:
 
 
 
Security Agent
 
By:
 







SCHEDULE 8    
Form of Notifiable Debt Purchase Transaction Notice
Part I
Form of Notice on Entering into Notifiable Debt Purchase Transaction
To:    [•] as Agent
From:    [The Lender]
Dated:
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ (the "Facility Agreement")
1.
We refer to paragraph (b) of Clause 24.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
We have entered into a Notifiable Debt Purchase Transaction.

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

Commitment and Facility
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Sterling)
Commitment/Facility
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]



[Lender]
By:
Part II
Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Sponsor Affiliate
To:    [•] as Agent
From:    [The Lender]
Dated:
Project Woodrow – EUR 300 million Senior Secured Bridge Facility Agreement
dated _____ (the "Facility Agreement")
1.
We refer to paragraph (c) of Clause 24.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ ] has [terminated]/[ceased to be with a
Sponsor Affiliate].

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

Commitment and Facility
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Sterling)
Commitment and Facility
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]



[Lender]
By:




SCHEDULE 9    
Restrictive Covenants and Events of Default
Part I
New York Law Definitions
Capitalized terms used this Schedule 9 (Restrictive Covenants and Events of
Default) shall have the meaning ascribed to them in this Part I, provided that
capitalized terms used in this Schedule 9 (Restrictive Covenants and Events of
Default) not defined in this Part I shall have the meaning ascribed to them in
Clause 1 of this Agreement (Definitions and Interpretation).
“Acquired Debt” means, with respect to any specified Person:
(1)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and

(2)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person.

“Additional Intercreditor Agreement” means an intercreditor agreement to be
entered by a Parent and/or the relevant Guarantor (among others) on
substantially the same terms as the Intercreditor Agreement, including terms
with respect to the limitation on enforcement and release of guarantees and
priority as set forth in the Intercreditor Agreement (or on terms more favorable
to the Finance Parties); provided that such Additional Intercreditor Agreement
will not impose any personal obligations on the Agent or the Security Agent or
adversely affect the rights, duties, liabilities or immunities of the Agent or
the Security Agent under this Agreement, the Intercreditor Agreement or any
other Additional Intercreditor Agreement.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Asset Sale” means:
(1)
the sale, lease (other than operating leases entered into in the ordinary course
of business), conveyance or other disposition of any assets or rights; provided
that the sale, lease, conveyance or other disposition of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries taken as a
whole will be governed by Clause 8.1(Exit) of this Agreement and/or the
provisions under “—Part II (General Undertakings and Mandatory Offers)—Merger,
Consolidation or Sale of Assets” and not by the provisions of the covenant set
forth under “—Part II (General Undertakings and Mandatory Offers)—Asset Sales”;
and

(2)
the issuance or sale of Equity Interests in any of the Borrower’s Restricted
Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:
(1)
any single transaction or series of related transactions that involves assets or
rights having a Fair Market Value of less than €15.0 million;

(2)
a transfer of assets, rights or Equity Interests, between or among the Borrower
and its Restricted Subsidiaries;

(3)
an issuance of Equity Interests by a Restricted Subsidiary of the Borrower to
the Borrower or to a Restricted Subsidiary of the Borrower;

(4)
the sale or lease of equipment, products or accounts receivable (including
discounting thereof) in the ordinary course of business and any sale or other
disposition of obsolete or permanently retired equipment and facilities and
equipment and facilities that are no longer useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries;

(5)
the sale or other disposition of cash, Cash Equivalents or Government Guaranteed
Securities;

(6)
a Restricted Payment that does not violate the covenant set forth under “—Part
II (General Undertakings and Mandatory Offers)—Restricted Payments,” a Permitted
Investment or any transaction specifically excluded from the definition of
Restricted Payment;

(7)
licensing or sublicensing of intellectual property or other general intangibles
and licenses, leases or subleases of other property in the ordinary course of
business;

(8)
the unwinding of Hedging Obligations;

(9)
the disposition of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(10)
any exchange of assets (including a combination of assets and Cash Equivalents)
for assets related to a Permitted Business (including Capital Stock of an entity
that either is and remains or becomes a Restricted Subsidiary immediately after
giving effect to such exchange) of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries as a
whole, as determined in good faith by the Borrower;

(11)
the sale, lease, assignment, exchange or other transfer of inventory, products,
services, raw materials, receivables or other assets in the ordinary course of
business;

(12)
any sale or other disposition of damaged, worn-out, obsolete or excess assets or
properties or other assets that are no longer used or useful in or necessary for
the conduct of the business of the Borrower and its Restricted Subsidiaries;

 
(13)
any sale of assets received by the Borrower or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;

(14)
the foreclosure, condemnation or any similar action with respect to any property
or other assets, or the surrender, or waiver of contract rights or settlement,
release or surrender of contract, tort or other claims;

(15)
licenses and sublicenses by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business;

(16)
dispositions to the extent required by, or made pursuant to, customary buy/sell
arrangements between joint venture parties set forth in joint venture
arrangements and similar binding agreements;

(17)
the granting of Liens not otherwise prohibited by this Agreement; and

(18)
any disposition of Receivables Assets in a Permitted Receivables Transaction.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”
“Bankruptcy Law” means (a) Title 11, United States Bankruptcy Code of 1978 (as
may be amended from time to time) or (b) any other law of the United States (or,
in each case, any political subdivision thereof) or the laws of any other
relevant jurisdiction or any political subdivision thereof relating to
bankruptcy, insolvency, receivership, winding up, liquidation, reorganization or
relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the U.S. Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the U.S. Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time.
“Board of Directors” means:
(1)
with respect to a corporation, the board of directors of the corporation or any
committee thereof duly authorized to act on behalf of such board;

(2)
with respect to a partnership, the board of directors of the general partner of
the partnership;

(3)
with respect to a limited liability company, the managing member or members or
any controlling committee of managing members thereof; and

(5)
with respect to any other Person, the board or committee of such Person serving
a similar function.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.
“Capital Stock” means:
(1)
in the case of a corporation, corporate stock;

(2)
in the case of an association or business entity that is not a corporation, any
and all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

(3)
in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests; and

(4)
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:
(1)
direct obligations (or certificates representing an interest in such
obligations) issued by, or unconditionally guaranteed by, the government of a
member state of the European Union, Switzerland or the United States of America
(including, in each case, any agency or instrumentality thereof), as the case
may be, the payment of which is backed by the full faith and credit of the
relevant member state of European Union, Switzerland or the United States of
America, as the case may be, and which are not callable or redeemable at the
Borrower’s option; provided that such country (or agency or instrumentality) has
a long-term government debt rating of “A1” or higher by Moody’s or “A+” or
higher by S&P or the equivalent rating category of another internationally
recognized rating agency, as of the date of the investment;

(2)
overnight bank deposits, time deposit accounts, certificates of deposit,
banker’s acceptances and money market deposits with maturities (and similar
instruments) of 12 months or less from the date of acquisition issued by a bank
or trust company provided that (A)(i) such bank or trust company is organized
under, or authorized to operate as a bank or trust company under, the laws of a
member state of the European Union, Switzerland or the United States of America
or any state thereof and has capital, surplus and undivided profits aggregating
in excess of €250 million (or the foreign currency equivalent thereof as of the
date of such investment) and whose rating is “P-2” or higher by Moody’s or “A-2”
or higher by S&P or the equivalent rating category of another internationally
recognized rating agency, as of the date of the investment and (ii) such country
under which such bank or trust company is organized or authorized to operate has
a long-term government debt rating of “A1” or higher by Moody’s or “A+” or
higher by S&P or the equivalent rating category of another internationally
recognized rating agency, as of the date of the investment; or (B) such bank or
trust company has capital, surplus and undivided profits aggregating in excess
of €250 million (on the foreign currency equivalent thereof as of the date of
such investment) and whose rating is “P-1” or higher by Moody’s or “A-1” or
higher by S&P or the equivalent rating category of another internationally
recognized rating agency, as of the date of the investment;

(3)
repurchase obligations for underlying securities of the types described in
clauses (1) and (2) above entered into with any financial institution meeting
the qualifications specified in clause (2) above;

(4)
commercial paper having one of the two highest ratings obtainable from Moody’s
or S&P and, in each case, maturing within one year after the date of
acquisition; and

(5)
money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (4) of this
definition.

“Change of Control” means the occurrence of any of the following:
(1)
the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the U.S. Exchange Act) other than the Permitted
Holders;

(2)
the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(3)
the consummation of any transaction (including, without limitation, any merger
or consolidation), the result of which is that any “person” (as defined above),
other than the Permitted Holders becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; provided that so long as the Borrower
is a Subsidiary of a parent Person, no “person” shall be deemed to be or become
a Beneficial Owner of more than 50% of the total voting power of the Voting
Stock of the Borrower unless such “person” shall be or become a Beneficial Owner
of more than 50% of the total voting power of the Voting Stock of such parent
Person;

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:
(1)
provision for taxes based on income or profits of such Person and its Restricted
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(2)
the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 
(3)
depreciation, amortization (including amortization of intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expenses (excluding any such non-cash expense to the extent that
it represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of such
Person and its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus

(5)
acquisition costs and any fees, expenses, charges or other costs related to
equity or debt financings, investments, restructurings, dispositions or
acquisitions, establishing a joint venture, disposition, recapitalization or
listing or the incurrence of Indebtedness permitted to be incurred under the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock” (or the
refinancing thereof) whether or not successful, including (i) such fees,
expenses or charges related to an incurrence of Indebtedness and (ii) any
amendment or other modification of any incurrence; minus

(6)
non-cash items increasing such Consolidated Net Income for such period, other
than the accrual of revenue in the ordinary course of business and other than
the reversal of a reserve for cash charges in a future period in the ordinary
course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.
“Consolidated Leverage” means, with respect to any Person, the sum of the
aggregate outstanding Indebtedness of that Person and its Restricted
Subsidiaries, the aggregate outstanding amount of Disqualified Stock issued by
the Borrower and the aggregate liquidation preference of any preferred stock
issued by a Restricted Subsidiary, in each case, as of the relevant date of
calculation.
“Consolidated Leverage Ratio” means, with respect to any Person as of any date
of determination, the ratio of (a) the Consolidated Leverage of such Person on
such date to (b) the Consolidated Cash Flow of such Person for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems Disqualified Stock or preferred
stock subsequent to the commencement of the period for which the Consolidated
Leverage Ratio is being calculated and on or prior to the date on which the
event for which the calculation of the Consolidated Leverage Ratio is made (for
purposes of this definition, the “Calculation Date”), then the Consolidated
Leverage Ratio will be calculated giving pro forma effect (as determined in good
faith by a responsible accounting or financial officer of the Borrower and may
include anticipated expense and cost reduction synergies) to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock or preferred stock, and the use of the proceeds therefrom, as
if the same had occurred at the beginning of the applicable four-quarter
reference period.
In addition, for purposes of calculating the Consolidated Cash Flow for such
period:
(1)
acquisitions that have been made by the specified Person or any of its
Subsidiaries which are Restricted Subsidiaries, including through mergers or
consolidations, or by any Person or any of its Subsidiaries which are Restricted
Subsidiaries acquired by the specified Person or any of its Subsidiaries which
are Restricted Subsidiaries, and including all related financing transactions
and including increases in ownership of Subsidiaries which are Restricted
Subsidiaries (including any Unrestricted Subsidiary that has been redesignated
as a Restricted Subsidiary), during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date, or
that are to be made on the Calculation Date, will be given pro forma effect (as
determined in good faith by a responsible accounting or financial officer of the
Borrower and may include anticipated expense and cost reduction synergies) as if
they had occurred on the first day of the four-quarter reference period;

(2)
the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3)
any Person that is a Restricted Subsidiary (including any Unrestricted
Subsidiary that has been redesignated as a Restricted Subsidiary) on the
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such four-quarter period; and

(4)
any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period.

 
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
(1)
any gain (loss), together with any related provision for taxes on such gain
(loss) realized in connection with: (a) any Asset Sale by any such Person or its
Restricted Subsidiaries or (b) the disposition of any securities by such Person
or any of its Restricted Subsidiaries or (c) the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries will be
excluded;

(2)
any extraordinary gain (loss), together with any related provision for taxes on
such extraordinary gain (loss), will be excluded;

(3)
the net income (loss) of any Person that is not a Restricted Subsidiary
(including an Unrestricted Subsidiary or a joint venture that is not a
Restricted Subsidiary) or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to the specified Person or a Restricted
Subsidiary of such Person;

(4)
solely for purposes of determining the amount available for Restricted Payments
under clause 3(a) following the definition of Restricted Payments, the net
income (loss) of any Restricted Subsidiary that is not a Guarantor will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders (other than (a) restrictions with respect to the payment of
dividends or similar distributions that have been legally waived or released or
(b) restrictions listed under clauses (1) through (4), (8), (12), (15) and
(16) of the second paragraph of “—Part II (General Undertakings and Mandatory
Offers)—Dividend and Other Payment Restrictions Affecting Subsidiaries”);

(5)
the cumulative effect of a change in accounting principles will be excluded;

(6)
any increase in amortization or depreciation resulting from purchase accounting
in relation to any acquisition of another Person or business will be excluded;

(7)
all Transaction Costs will be excluded;

(8)
any non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards, any non-cash deemed finance charges
in respect of any pension liabilities or other provisions, any non-cash net
after tax gains or losses attributable to the termination or modification of any
employee pension benefit plan and any charge or expense relating to any payment
made to holders of equity based securities or rights in respect of any dividend
sharing provisions of such securities or rights to the extent such payment was
made pursuant to the covenant set forth under “—Part II (General Undertakings
and Mandatory Offers)—Restricted Payments” will be excluded;

(9)
all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness or
Hedging Obligations and any net gain (loss) from any write-off or forgiveness of
Indebtedness will be excluded;

(10)
any unrealized gains or losses in respect of Hedging Obligations or other
financial instruments or any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value or changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each
case, in respect of Hedging Obligations will be excluded;

(11)
any unrealized foreign currency transaction gains or losses in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
denominated in a currency other than the functional currency of such Person and
any unrealized foreign exchange gains or losses resulting from remeasuring
assets and liabilities denominated in foreign currencies will be excluded;

(12)
any unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary will be excluded;

(13)
[Reserved]; and

(14)
the impact of capitalized, accrued or accreting or pay-in-kind interest or
principal on Subordinated Shareholder Debt will be excluded.

“Consolidated Senior Secured Leverage Ratio” means, with respect to any Person
as of any date of determination, the ratio of (a) the Senior Secured Debt of
such Person on such date to (b) the Consolidated Cash Flow of such Person for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred, provided, however, that, for the purposes of clause
(b) of the first paragraph of the covenant under “—Part II (General Undertakings
and Mandatory Offers)—Incurrence of Indebtedness and Issuance of Preferred
Stock” the calculation of the Consolidated Senior Secured Leverage Ratio shall
be made assuming that the maximum amount of Indebtedness permitted to be
incurred under clause (1) of the second paragraph of the covenant “—Part II
(General Undertakings and Mandatory Offers)—Incurrence of Indebtedness and
Issuance of Preferred Stock” has been incurred and is outstanding in the form of
Senior Secured Debt. In the event that the specified Person or any of its
Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems Disqualified Stock
or preferred stock subsequent to the commencement of the period for which the
Consolidated Senior Secured Leverage Ratio is being calculated and on or prior
to the date on which the event for which the calculation of the Consolidated
Senior Secured Leverage Ratio is made (for purposes of this definition, the
“Calculation Date”), then the Consolidated Senior Secured Leverage Ratio will be
calculated giving pro forma effect (as determined in good faith by a responsible
accounting or financial officer of the Borrower and may include anticipated
expense and cost reduction synergies) to such incurrence, assumption, guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of Disqualified Stock
or preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four- quarter reference period;
provided, however, that the pro forma calculation of the Consolidated Senior
Secured Leverage Ratio shall not give effect to (i) any Indebtedness incurred on
the date of determination pursuant to the provisions set forth in the definition
of Permitted Debt; or (ii) the discharge on the date of determination of any
Indebtedness to the extent that such discharge results from the application of
the proceeds of Indebtedness incurred at the date of determination pursuant to
the provisions set forth in the definition of Permitted Debt.
In addition, for purposes of calculating the Consolidated Cash Flow for such
period:
(1)
acquisitions that have been made by the specified Person or any of its
Subsidiaries which are Restricted Subsidiaries, including through mergers or
consolidations, or by any Person or any of its Subsidiaries which are Restricted
Subsidiaries acquired by the specified Person or any of its Subsidiaries which
are Restricted Subsidiaries, and including all related financing transactions
and including increases in ownership of Subsidiaries which are Restricted
Subsidiaries (including any Unrestricted Subsidiary that has been redesignated
as a Restricted Subsidiary), during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date, or
that are to be made on the Calculation Date, will be given pro forma effect (as
determined in good faith by a responsible accounting or financial officer of the
Borrower and may include anticipated expense and cost reduction synergies) as if
they had occurred on the first day of the four-quarter reference period;

(2)
the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3)
any Person that is a Restricted Subsidiary (including any Unrestricted
Subsidiary that has been redesignated as a Restricted Subsidiary) on the
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such four-quarter period; and

(4)
any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period.

“Consolidated Total Assets” means, with respect to any specified Person at any
time, the total assets of such Person and its Subsidiaries which are Restricted
Subsidiaries, in each case as shown on the most recent balance sheet of such
Person, determined on a consolidated basis in accordance with GAAP.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:
(1)
to purchase any such primary obligation or any property constituting direct or
indirect security thereof;

(2)
to advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or

(3)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such obligation against loss in respect thereof.

“Credit Facilities” means any credit agreement, indentures or other agreements
between the Borrower or one or more Restricted Subsidiaries and a financial
institution or institutions providing for the making of loans, on a term or
revolving basis, the issuance of letters of credit, commercial paper facilities,
notes or any other debt securities, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or equipment financing
facilities (including, without limitation, finance leases, asset-based lending,
sale-and-leaseback transactions and similar arrangements), in each case, as
amended, restated, modified, renewed, refunded, replaced or refinanced
(including by means of a sale of debt securities) in whole or in part from time
to time in one or more agreements or indentures (in each case with the same or
new lenders or institutional investors), including any agreement or indenture
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is designated as such on the closing date of
such Asset Sale pursuant to an Officers’ Certificate setting forth the basis of
such valuation. The aggregate Fair Market Value of the Designated Non-Cash
Consideration at the time of receipt, taken together with the Fair Market Value
(measured on the date of receipt) of all other Designated Non-Cash Consideration
received by the Borrower or any Restricted Subsidiary since the date of this
Agreement that is outstanding, may not exceed the greater of €30.0 million and
1.5% of Consolidated Total Assets in the aggregate.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Stated Maturity of the Loan. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Restricted Payments.” The amount of Disqualified Stock deemed
to be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any public or private offering of the Capital Stock
(other than Disqualified Stock) of the Borrower or a Parent of the Borrower,
provided that (x) any such offering shall exclude Capital Stock issued to an
Affiliate of the Borrower or pursuant to a stock option or employment
compensation program and (y) in the case of any such offering by a Parent of the
Borrower, the Net Proceeds thereof are contributed to the equity of the Borrower
(other than through the issuance of Disqualified Stock or through an Excluded
Contribution) or loaned to the Borrower as Subordinated Shareholder Debt.
“Euro Equivalent” means, with respect to any monetary amount in a currency other
than euro, at any time of determination thereof, the amount of euro obtained by
converting such currency other than euro involved in such computation into euro
at the spot rate for the purchase of euro with the applicable currency other
than euro as published in the Financial Times in the “Currency Rates” section
(or, if the Financial Times is no longer published, or if such information is no
longer available in the Financial Times, such source as may be selected in good
faith by the Borrower) on the date of such determination.
“European Union Member State” shall mean any country that was a member of the
European Union as of January 1, 2004.
“Excluded Contribution” means Net Proceeds or property or assets received by the
Borrower as capital contributions to the equity (other than through the issuance
of Disqualified Stock) of the Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any Subsidiary of the
Borrower for the benefit of its employees to the extend funded by the Borrower
or any Restricted Subsidiary) of Capital Stock (other than Disqualified Stock)
of the Borrower, in each case, to the extent designated as an Excluded
Contribution pursuant to an Officer’s Certificate of the Borrower.
“Existing Facilities” means (i) the €40 million facilities under the term loan
agreement dated September 8, 2011 between Flaga GmbH and Raiffeisen Bank
International AG, (ii) the €19.1 million facility under the term loan agreement
dated December 22, 2011 between Flaga GmbH and Raiffeisen Bank International AG,
(iii) the $52 million facility under the credit agreement dated July 18, 2013
among Flaga GmbH and Wells Fargo International, and (iv) the €380 million
facility under the senior facilities agreement dated March 16, 2011 among AGZ
Holding, Antargaz and Natixis.
“Existing Indebtedness” means Indebtedness of the Borrower and its Restricted
Subsidiaries (other than any Indebtedness under the Finance Documents) in
existence on the date of this Agreement until such amounts are repaid,
including, without limitation, the Existing Facilities.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief executive officer, chief
financial officer or responsible accounting or financial officer of the Borrower
(unless otherwise provided in this Agreement). For the avoidance of doubt the
Agent shall have no obligation to determine Fair Market Value.
“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital or capital expenditure
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (for purposes of this
definition, the “Calculation Date”), then the Fixed Charge Coverage Ratio will
be calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period; provided, however, that the pro
forma calculation of the Fixed Charge Coverage Ratio shall not give effect to
(i) any Indebtedness incurred on the date of determination pursuant to the
provisions set forth in the definition of Permitted Debt (other than any such
additional Indebtedness that is incurred on the date of determination under
clause (14) of the definition of Permitted Debt, the incurrence of which itself
requires the calculation of the Fixed Charge Coverage Ratio) or (ii) the
discharge on the date of determination of any Indebtedness to the extent that
such discharge results from the proceeds incurred on the date of determination
pursuant to the provisions set forth in the definition of Permitted Debt.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)
acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries
(including any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary), during the four-quarter reference period or subsequent
to such reference period and on or prior to the Calculation Date, or that are to
be made on the Calculation Date, will be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period;

 
(2)
the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3)
the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(4)
any Person that is a Restricted Subsidiary (including any Unrestricted
Subsidiary that has been redesignated as a Restricted Subsidiary) on the
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such four-quarter period;

(5)
any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6)
if any Indebtedness bears a floating rate of interest, the interest expense on
such Indebtedness will be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligation applicable to such Indebtedness if such Hedging Obligation
has a remaining term as at the Calculation Date in excess of 12 months, or, if
shorter, at least equal to the remaining term of such Indebtedness).

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition or other Investment and the amount of income or earnings relating
thereto, the pro forma calculations will be as determined in good faith by a
responsible financial or accounting officer of the Borrower (including in
respect of anticipated expense and cost reductions, operating improvements and
synergies). In addition, for purposes of this definition, in determining the
amount of Indebtedness outstanding on any date of determination, pro forma
effect shall be given to any incurrence, repayment, repurchase, defeasance or
other acquisition, retirement or discharge of Indebtedness on such date.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)
the consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, net of consolidated interest income, whether paid or accrued,
including, without limitation, amortization of original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to Hedging Obligations in respect of interest rates (excluding
non-cash interest expense on Subordinated Shareholder Debt); plus

(2)
the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

(3)
any interest on Indebtedness of another Person that is guaranteed by such Person
or one of its Restricted Subsidiaries or secured by a Lien on assets of such
Person or one of its Restricted Subsidiaries, whether or not such Guarantee or
Lien is called upon; plus

(4)
all dividends, whether paid or accrued and whether or not in cash, on any series
of preferred stock of such Person or any of its Restricted Subsidiaries, other
than dividends on Equity Interests payable solely in Equity Interests or
Subordinated Shareholder Debt of the Borrower (other than Disqualified Stock) or
to the Borrower or a Restricted Subsidiary of the Borrower; plus

(5)
the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the date on which the event for which the
calculation of the Fixed Charges is made (for purposes of this definition, the
“Calculation Date”), will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any Restricted Subsidiary following the Calculation Date.

“Full Takeout Demand Failure” means the earlier to occur of (x) a third Takeout
Demand Failure and (y) one or more Takeout Demand Failures with respect to which
the portion of the principal amount(s) of the Loan intended to be refinanced
pursuant to the Securities Notice(s) related to such Takeout Demand Failure(s)
aggregates to at least the entire outstanding principal amount of the Loan.
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, in each case, as in effect on
the date of any calculation or determination required hereunder; provided that
at any time after the Closing Date, the Borrower may elect to apply IFRS for the
purposes of this Agreement, and from and after such election, references herein
to GAAP shall be deemed to be references to IFRS in effect at the date of any
calculation or determination required hereunder and all defined terms in this
Agreement, and all ratios and computations based on GAAP shall be computed in
conformity with IFRS in effect at the date of any calculation or determination
required hereunder, from and after any such election. In addition, at any time
after the Closing Date, the Borrower may elect (whether then reporting pursuant
to IFRS or U.S. GAAP) to establish that GAAP shall mean the GAAP as in effect on
or prior to the date of such election, provided that any such election, once
made, shall be irrevocable.
 
“Government Guaranteed Securities” means:
(1)
securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition;

(2)
corresponding instruments by any European Union Member State (provided that such
member state has one of the two highest ratings obtainable from Moody’s or S&P)
or Switzerland or Norway or Japan, or any agency or instrumentality of any
European Union Member State (provided that such member state has one of the two
highest ratings obtainable from Moody’s or S&P) or Switzerland or Norway or
Japan and in each case with maturities not exceeding two years from the date of
acquisition; and

(3)
investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) above which fund may also hold immaterial
amounts of cash pending investment and/or distribution.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
“Guarantor” means, for the purposes of this Schedule 9 (Restrictive Covenants
and Events of Default), any Subsidiary of the Borrower that accedes as a party
to this Agreement to provide a Loan Guarantee.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)
interest rate swap agreements (whether from fixed to floating or from floating
to fixed), interest rate cap agreements and interest rate collar agreements;

(2)
other agreements or arrangements designed to manage interest rates or interest
rate risk; and

(3)
other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“IFRS” means International Financial Reporting Standards (formerly International
Accounting Standards) endorsed from time to time by the European Union or any
variation thereof.
“Indebtedness” means, with respect to any specified Person, any Indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)
in respect of borrowed money;

(2)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3)
in respect of banker’s acceptances;

(4)
representing Capital Lease Obligations or Attributable Debt in respect of sale
and leaseback transactions;

(5)
representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6)
representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
 
Notwithstanding the foregoing, “Indebtedness” shall not include any:
(A)
Contingent Obligations incurred in the ordinary course of business;

(B)
in connection with the purchase by the Borrower or any Restricted Subsidiary of
any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 90 days thereafter;

(C)
any contingent obligations in respect of workers’ compensation claims, early
retirement or termination obligations, pension fund obligations or contributions
or similar claims, obligations or contributions or social security or wage
Taxes;

(D)
Subordinated Shareholder Debt;

(E)
anything accounted for as an operating lease under GAAP on the date hereof; or

(F)
any deposits or prepayments received by the Borrower or a Restricted Subsidiary
for services or products to be provided or delivered.

No Indebtedness will be considered to be subordinate or junior in right of
payment to any other Indebtedness by reason of any Liens or guarantees arising
or created in respect of such other Indebtedness or by virtue of the fact that
holders of any secured Indebtedness have entered into intercreditor agreements
giving one or more holders priority over other holders in the collateral held by
them.
“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Borrower.
“Initial Public Offering” means an Equity Offering of common stock or other
common equity interests of the Borrower or any Parent or any successor of the
Borrower or any such Parent (the “IPO Entity”) following which there is a Public
Market and, as a result of which, the shares of common stock or other common
equity interests of the IPO Entity in such offering are listed on an
internationally recognized exchange or traded on an internationally recognized
market.
“Investment Grade Status” shall occur when the Notes receive both of the
following:
(1) a rating of “BBB-” or higher from S&P; and
(2) a rating of “Baa3” or higher from Moody’s;
or the equivalent of such rating by either such rating organization or, if no
rating of Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Ratings Organization.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to directors,
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Borrower such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Borrower, the Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Borrower’s Investments in such Subsidiary that were not sold or
disposed of. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment; provided, that to the extent that the amount of Restricted
Payments outstanding at any time pursuant to paragraph (a) of the covenant set
forth under “—Part II (General Undertakings and Mandatory Offers)—Restricted
Payments” is so reduced by any portion of any such amount or value that would
otherwise be included in the calculation of Consolidated Net Income, such
portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
paragraph (a) of the covenant set forth under “—Part II (General Undertakings
and Mandatory Offers)—Restricted Payments.”
“IPO Market Capitalization” means an amount equal to (a) the total number of
issued and outstanding shares of common stock or common equity interests of the
IPO Entity at the time of closing of the Initial Public Offering multiplied by
(b) the price per share at which such shares of common stock or common equity
interests are sold in such Initial Public Offering.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Loan Guarantee” means the Guarantee by any Guarantor of the Borrower’s
obligations under this Agreement.
“Management Advances” means, loans or advances made to, or guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Borrower or any Restricted Subsidiary:
(1)
in respect of travel, entertainment or moving related expenses incurred in the
ordinary course of business;

(2)
in respect of moving related expenses incurred in connection with any closing or
consolidation of any facility or office; or

(3)
(in the case of this clause (3)) in the ordinary course of business or
consistent with past practice not to exceed €5.0 million in the aggregate at any
one time outstanding.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the IPO
Entity on the date of the declaration of the relevant dividend or distribution
or the making of the relevant loan or advance multiplied by (ii) the arithmetic
mean of the closing prices per share of such common stock or common equity
interests for the thirty (30) consecutive trading days immediately preceding the
date of declaration of such dividend or distribution or the making of the
relevant loan or advance.
“Moody’s” means Moody’s Investors Service, Inc.
“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the U.S. Exchange Act.
“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements and any reserve for adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP.
“Non-Recourse Debt” means Indebtedness as to which neither the Borrower nor any
of its Restricted Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (b) is directly or indirectly liable as a guarantor or otherwise,
or (c) constitutes the lender.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.
“Opinion of Counsel” means a legal opinion given by counsel to the Borrower and
addressed to the Agent.
“Parent” means any Person of which the Borrower at any time is or becomes a
Subsidiary after the date of this Agreement and any holding companies
established by the Permitted Holders for purposes of holding its investment in
any Parent.
“Pari Passu Indebtedness” means any Indebtedness of the Borrower or any
Guarantor (other than Indebtedness that is a Guarantee of the Indebtedness of
another Person and other than Indebtedness owed to the Borrower or a Restricted
Subsidiary or an Affiliate of the Borrower) that is secured by a first-priority
Lien on the Charged Property and that is not subordinated in right of payment to
the Loan or any Loan Guarantee.
“Permitted Business” means any business in which the Borrower and its
Subsidiaries were engaged on the date of this Agreement, and any business
incidental, reasonably related, complementary or ancillary thereto, or which is
a reasonable extension thereof.
“Permitted Collateral Liens” means:
(1)
Liens on the Charged Property to secure the Indebtedness under the Finance
Documents and any Permitted Refinancing Indebtedness in respect thereof;
provided that each of the parties thereto or their representatives will have
entered into the Intercreditor Agreement and any Additional Intercreditor
Agreement; provided further that all property and assets (including, without
limitation, the Charged Property) securing such Permitted Refinancing
Indebtedness also secure the Indebtedness under the Finance Documents on a
senior or pari passu basis;

(2)
Liens on the Charged Property to secure:

(i)
Indebtedness of the Borrower or a Guarantor that is permitted to be incurred by
clause (1) of the definition of Permitted Debt; provided that each of the
parties thereto or their representatives will have entered into the
Intercreditor Agreement and any Additional Intercreditor Agreement; provided
further that all property and assets (including, without limitation, the Charged
Property) securing such Indebtedness also secure the Indebtedness under the
Finance Documents on a senior or pari passu basis;

(ii)
Senior Secured Debt of the Borrower or a Guarantor that is permitted to be
incurred by the first paragraph of the covenant set forth under “—Part II
(General Undertakings and Mandatory Offers)—Incurrence of Indebtedness and
Issuance of Preferred Stock” or Indebtedness of the Borrower or a Guarantor that
is permitted to be incurred by clause (4) (other than in respect of Capital
Lease Obligations), clause (14), clause (17) or clause (19) of the definition of
Permitted Debt and Permitted Refinancing Indebtedness in respect thereof;
provided that each of the parties to such Indebtedness or Permitted Refinancing
Indebtedness or their representatives will have entered into the Intercreditor
Agreement and any Additional Intercreditor Agreement; provided further that all
property and assets (including, without limitation, the Charged Property)
securing such Senior Secured Debt or Permitted Refinancing Indebtedness also
secure the Indebtedness under the Finance Documents on a senior or pari passu
basis;

(3)
Liens on the Charged Property to secure Hedging Obligations of the Borrower or a
Guarantor permitted to be incurred by clause (8) of the definition of Permitted
Debt to the extent relating to (i) Indebtedness under the Finance Documents,
(ii) Indebtedness that is permitted to be secured on the Charged Property
pursuant to clause (2) above that is secured on the Charged Property on the same
basis as the Indebtedness under the Finance Documents and that ranks pari passu
in right of payment with the Indebtedness under the Finance Documents; provided
that each of the parties thereto or their representatives will have entered into
the Intercreditor Agreement and any Additional Intercreditor Agreement; provided
further that all property and assets (including, without limitation, the Charged
Property) securing such Indebtedness also secure the Indebtedness under the
Finance Documents on a pari passu or senior basis;

(4)
Liens on the Charged Property to secure on a second-priority basis Subordinated
Obligations of the Borrower or a Guarantor that are permitted to be incurred
under the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock” and that are
permitted to be so secured by the Intercreditor Agreement or any Additional
Intercreditor Agreement; provided that such Liens rank junior to the Permitted
Collateral Liens securing the Indebtedness under the Finance Documents; provided
further that each of the parties thereto or their representatives will have
entered into the Intercreditor Agreement and any Additional Intercreditor
Agreement;

(5)
Liens on the Charged Property that are described in one or more of clauses (5),
(8), (9), (10), (14), (15), (16), (17), (18), (19) and (20) of the definition of
“Permitted Liens.”

“Permitted Holders” means UGI Corporation and its Subsidiaries.
“Permitted Investments” means:
(1)
any Investment in the Borrower or in a Restricted Subsidiary of the Borrower;

(2)
any Investment in cash, Cash Equivalents or Government Guaranteed Securities;

(3)
any Investment by the Borrower or any Restricted Subsidiary of the Borrower in a
Person, if as a result of such Investment:

(a)
such Person becomes a Restricted Subsidiary of the Borrower; or

(b)
such Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary of the Borrower;

(4)
any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with the covenant set
forth under “—Part II (General Undertakings and Mandatory Offers)—Asset Sales”;

 
(5)
any acquisition of assets or Capital Stock solely in exchange for the issuance
of Equity Interests (other than Disqualified Stock) of the Borrower;

(6)
any Investments received: (i) in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates; or (ii) as a
result of foreclosure by the Borrower or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer or title with respect to any
secured Investment in default;

(7)
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business;

(8)
Investments represented by Hedging Obligations;

(9)
Management Advances;

(10)
repayment of any Indebtedness under the Finance Documents;

(11)
Investments in receivables owing to the Borrower or any Restricted Subsidiary
created or acquired in the ordinary course of business;

(12)
Investments acquired after the date of this Agreement as a result of the
acquisition by the Borrower or any Restricted Subsidiary of another Person,
including by way of a merger, amalgamation or consolidation with or into the
Borrower or any of its Restricted Subsidiaries in a transaction that is not
prohibited by the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Merger, Consolidation or Sale of Assets” to the extent that
such Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(13)
other Investments in any Person having an aggregate Fair Market Value (measured
on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (13) that are at the time outstanding not to exceed
the greater of (i) 4.0% of Consolidated Total Assets of the Borrower or
(ii) €80.0 million; provided that if an Investment is made pursuant to this
clause in a Person that is not a Restricted Subsidiary and such Person
subsequently becomes a Restricted Subsidiary or is merged into or with the
Borrower or a Restricted Subsidiary or is subsequently designated a Restricted
Subsidiary pursuant to the covenant set forth under “—Part II (General
Undertakings and Mandatory Offers)—Restricted Payments,” such Investment shall
thereafter be deemed to have been made pursuant to clause (1) or (3) of the
definition of “Permitted Investments” and not this clause;

(14)
any Investment existing on, or made pursuant to written agreements existing on,
the date of this Agreement and any Investment that replaces, refinances or
refunds an existing Investment (or an Investment made pursuant to binding
written commitments in existence on the date of this Agreement); provided that
the amount of any such Investment may be increased (a) as required by the terms
of such Investment as in existence on the date of this Agreement or (b) as
otherwise permitted under this Agreement;

(15)
Investments by the Borrower or a Restricted Subsidiary in an amount not to
exceed €50.0 million in one or more joint ventures engaged in a Permitted
Business; provided that if an Investment is made pursuant to this clause in a
Person that is not a Restricted Subsidiary and such Person subsequently becomes
a Restricted Subsidiary or is merged with or into a Restricted Subsidiary or the
Borrower or is subsequently designated a Restricted Subsidiary pursuant to the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Restricted Payments,” such Investment shall thereafter be deemed to have
been made pursuant to clause (1) or (3) of the definition of “Permitted
Investments” and not this clause and provided that, to the extent any such
Investment is in Equity Interests of such joint venture, the amount of the
Investment deemed outstanding for the purposes of this clause (15) shall be
equal to the proportionate share held by the Borrower or such Restricted
Subsidiary, as the case may be, in the Fair Market Value of the net assets of
such joint venture at the time of the Investment; and

(16)
guarantees of Indebtedness permitted to be incurred by the Borrower or its
Restricted Subsidiaries by the covenant set forth under “—Part II (General
Undertakings and Mandatory Offers)—Incurrence of Indebtedness and Issuance of
Preferred Stock” and keepwells and similar arrangements not prohibited by the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock.”

 
provided, however, that with respect to any Investment, the Borrower may in its
sole discretion, allocate all or any portion of any Investment to one or more of
the above clauses (1) through (16) so that the entire Investment would be a
Permitted Investment.
“Permitted Liens” means:
(1)
[Reserved];

(2)
Liens in favor of the Borrower or any Restricted Subsidiary of the Borrower;

(3)
Liens on property (including Capital Stock) of a Person existing at the time
such Person becomes a Restricted Subsidiary of the Borrower or is merged with or
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower; provided that such Liens were in existence prior to the contemplation
of such Person becoming a Restricted Subsidiary or the Borrower or such merger
or consolidation and do not extend to any assets other than those of the Person
that becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or the Subsidiary (plus improvements, accessions, proceeds or dividends
or distributions in respect thereof);

(4)
Liens on property or assets (including Capital Stock) existing at the time of
acquisition of the property or assets by the Borrower or any Subsidiary of the
Borrower (plus improvements, accessions, proceeds or dividends or distributions
in respect thereof); provided that such Liens were in existence prior to, such
acquisition, and not incurred in contemplation of, such acquisition;

(5)
Liens or deposits to secure the performance of tenders, bids, statutory or
regulatory obligations, surety, appeal, indemnity or performance bonds, letters
of credit, banker’s acceptances, warranty, contractual, netting or set-off
requirements or other obligations of a like nature incurred in the ordinary
course of business (including Liens to secure letters of credit issued to assure
payment of such obligations);

(6)
Liens to secure Productive Asset Financings permitted by clause (4) of the
second paragraph of the covenant set forth under “—Part II (General Undertakings
and Mandatory Offers)—Incurrence of Indebtedness and Issuance of Preferred
Stock” and Liens to secure Productive Asset Financings, to the extent limited to
tangible fixed assets, otherwise permitted to be incurred pursuant to the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock,” in each
case, covering only the assets acquired with or financed by such Productive
Asset Financings;

(7)
Liens existing on the date of this Agreement or provided for under written
arrangements existing on the date of this Agreement;

(8)
Liens for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted or the non-payment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Borrower and its Restricted Subsidiaries; provided that any reserve or other
appropriate provision as is required in conformity with GAAP has been made
therefor;

(9)
Liens imposed by law, such as carriers’, warehousemen’s, landlord’s, lessors’,
suppliers’, banks’, repairmen’s and mechanics’ Liens and Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default, in each case, incurred in the ordinary course of business;

(10)
survey exceptions, easements or reservations (including severances, leases or
reservations of oil, gas, coal, minerals or water rights) of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or title defects that were not incurred in
connection with Indebtedness and that do not in the aggregate materially
adversely affect the value of said properties (as such properties are used by
the Borrower and its Subsidiaries) or materially impair their use in the
operation of the business of the Borrower and its Subsidiaries;

(11)
Liens created for the benefit of (or to secure) the Indebtedness under the
Finance Documents;

(12)
Liens securing Indebtedness under Hedging Obligations, which obligations are
permitted by clause (8) of the second paragraph of the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness
and Issuance of Preferred Stock”;

 
(13)
Liens to secure any Permitted Refinancing Indebtedness permitted to be incurred
under this Agreement; provided, however, that:

(a)
the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

(b)
the Indebtedness secured by the new Lien is not increased to any amount greater
than the sum of (x) the outstanding principal amount, or, if greater, committed
amount, of the Permitted Refinancing Indebtedness and (y) an amount necessary to
pay any fees and expenses, including premiums, related to such renewal,
refunding, refinancing, replacement, defeasance or discharge;

(14)
Liens on cash, Cash Equivalents or other property arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(15)
Liens on specific items of inventory or other goods (and the proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(16)
leases, licenses, subleases and sublicenses of assets or property (including
intellectual property) in the ordinary course of business;

(17)
Liens arising out of conditional sale, title retention, extended title
retention, consignment or similar arrangements for the sale of assets entered
into in the ordinary course of business;

(18)
(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary has easement rights or on any real property leased by the Borrower or
any Restricted Subsidiary and subordination or similar agreements relating
thereto and (b) any condemnation or eminent domain proceedings or compulsory
purchase order affecting real property;

(19)
Liens on property or assets under construction (and related rights) in favor of
a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(20)
Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities;

(21)
Liens with respect to obligations that do not exceed the greater of €40.0
million and 2.0% of Consolidated Total Assets of the Borrower at any one time
outstanding;

(22)
Liens (i) on escrowed proceeds for the benefit of related holders of debt
securities or other Indebtedness (or the underwriter or arrangers thereof),
(ii) on cash set aside at the time of the incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are hold in escrow account or similar arrangement to be applied
for such purpose, or (iii) on any guarantee or backstop commitment relating to
any escrow shortfall;

(23)
Liens on assets or property of any direct or indirect Restricted Subsidiary of
the Borrower that is not a Guarantor securing Indebtedness of any direct or
indirect Restricted Subsidiary of the Borrower that is not a Guarantor permitted
by the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock”;

(24)
Liens on Receivables Assets incurred in connection with a Permitted Receivables
Transaction; and

(25)
any amendment, modification, extension, renewal, refinancing or replacement, in
whole or in part, of any Lien described in the foregoing clauses (1) through
(24).

“Permitted Receivables Transaction” means any financing pursuant to which the
Borrower or any Restricted Subsidiary may sell, convey or otherwise transfer to
any other Person (including a Receivables Subsidiary) or grant a security
interest in, any Receivables Assets in an aggregate principal amount equivalent
to the Fair Market Value of such Receivables Assets of the Borrower or any
Restricted Subsidiary; provided that (a) any covenants, events of default and
other provisions applicable to such financing shall be customary for such
transactions and shall be on market terms (as determined in good faith by the
Borrower) at the time such financing is entered into, (b) the interest rate
applicable to such financing shall be a market interest rate (as determined in
good faith by the Borrower’s chief financial officer or responsible accounting
or financial officer) at the time such financing is entered into and (c) such
financing shall be non-recourse to the Borrower or any Restricted Subsidiary
except to a limited extent customary for such transactions.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness) (including any other
Permitted Refinancing Indebtedness); provided that:
(1)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (which, for the avoidance of doubt,
may include Indebtedness under one or more separate agreements or instruments
that will be refinanced with a single agreement or instrument, as well as
Indebtedness under a single agreement or instrument that will be refinanced with
multiple separate agreements or instruments) (plus any accrued interest and any
premium required to be paid on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith);

(2)
such Permitted Refinancing Indebtedness (a) has a final maturity date (i) later
than the final maturity date of the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged or (ii) after the Stated Maturity
of the Loan and (b) has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged or, alternatively, a
final maturity date that is later than the Stated Maturity of the Loan;

(3)
if the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Indebtedness
under the Finance Documents, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Indebtedness under the Finance Documents
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged; and

(4)
such Indebtedness is incurred by the Borrower if the Borrower is the obligor on
the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged.

Permitted Refinancing Indebtedness in respect of any Credit Facility may be
incurred from time to time at or after the termination, discharge or repayment
of any such Credit Facility or other Indebtedness.
“Permitted Reorganization” means any amalgamation, demerger, merger, voluntary
liquidation, consolidation, reorganization, winding up or corporate
reconstruction involving the Borrower or any of its Restricted Subsidiaries (a
“Reorganization”) that is made on a solvent basis; provided that:
(1)
any payments or assets distributed in connection with such Reorganization remain
within the Borrower and its Restricted Subsidiaries; and

(2)
if any Capital Stock or other assets form part of the Charged Property,
substantially equivalent Liens must be granted over Capital Stock or assets of
the surviving Person or recipient such that they form part of the Charged
Property.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Public Market” means at any time after:
(1)    an Equity Offering has been consummated; and
(2)    at least 20% of the total issued and outstanding shares of common equity
interests of the IPO Entity         has been distributed to investors (other
than Permitted Holders).
“Receivables Assets” means any accounts receivable and related contract rights
(including any related letters of credit) customarily transferred in a
receivables securitization or otherwise used to raise financing by the creditor
of such receivables or revenue streams from sales of inventory subject to a
Permitted Receivables Transaction.
“Replacement Assets” means properties and assets (including, without limitation,
Capital Stock) that replace the properties and assets that were the subject of
an Asset Sale or properties and assets that are, or will be, used in the
Borrower’s business or in that of the Restricted Subsidiaries or any and all
businesses that in the good faith judgment of the Board of Directors of the
Borrower are reasonably related, and, in each case, any capital expenditure
relating thereto.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“Senior Secured Debt” means all Indebtedness of the Borrower or a Guarantor that
is secured by a Lien on assets or property of the Borrower or a Guarantor and
any Indebtedness of any Restricted Subsidiary that is not a Guarantor permitted
to be incurred under the terms of this Agreement (excluding Permitted Debt
incurred under clauses (6), (7), (8), (9), (11), (12), (13), (15), (16) and (18)
thereof).
Notwithstanding anything to the contrary in the preceding, Senior Secured Debt
will not include:
(1)
any liability for federal, state, local or other taxes owed or owing by the
Borrower or any of its Restricted Subsidiaries;

(2)
any trade payables; or

(3)
Indebtedness which is classified as non-recourse in accordance with GAAP or any
unsecured claim arising in respect thereof by reason of the application of any
relevant bankruptcy or insolvency law, rule or regulation.

“S&P” means Standard & Poor’s Ratings Group.
“Significant Subsidiary” means any Subsidiary that, together with its
Subsidiaries, (i) for the most recent fiscal year, accounted for more than 10%
of the consolidated revenues of the Borrower or (ii) as of the end of the most
recent fiscal year, was the owner of more than 10% of the consolidated assets of
the Borrower.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Subordinated Obligations” means any Indebtedness (whether outstanding on the
date of this Agreement or thereafter incurred) that is subordinated or junior in
right of payment to the Indebtedness under the Finance Documents.
“Subordinated Shareholder Debt” means, collectively, any funds provided to the
Borrower by an Affiliate of a Parent or a Parent in exchange for or pursuant to
any security, instrument or agreement other than Capital Stock, together with
any such security, instrument or agreement and any other security or instrument
other than Capital Stock issued in payment of any obligation under any
Subordinated Shareholder Debt; provided, however, that such Subordinated
Shareholder Debt:
(1)
does not (including upon the happening of any event) mature or require any
amortization, redemption or other repayment of principal or any sinking fund
payment prior to the first anniversary of the Stated Maturity of the Loan (other
than through conversion or exchange of such funding into Capital Stock (other
than Disqualified Stock) of the Borrower or any funding meeting the requirements
of this definition);

(2)
does not (including upon the happening of any event) require, prior to the first
anniversary of the Stated Maturity of the Loan, payment of cash interest, cash
withholding amounts or other cash gross-ups, or any similar cash amounts;

(3)
contains no change of control or similar provisions and does not (including upon
the happening of any event) accelerate and has no right (including upon the
happening of any event) to declare a default or event of default or take any
enforcement action or otherwise require any cash payment, in each case, prior to
the first anniversary of the Stated Maturity of the Loan;

(4)
does not provide for or require any security interest or encumbrance over any
asset of the Borrower or any of its Restricted Subsidiaries and is not
guaranteed by any Restricted Subsidiary of the Borrower;

 
(5)
pursuant to its terms, is subordinated in right of payment to the prior payment
in full in cash of the Indebtedness under the Finance Documents in the event of
any default, bankruptcy, reorganization, liquidation, winding up or other
disposition of assets of the Borrower;

(6)
does not (including upon the happening of any event) restrict the payment of
amounts due in respect of the Indebtedness under the Finance Documents or
compliance by the Borrower with its obligations under this Agreement;

(7)
does not (including upon the happening of an event) constitute Voting Stock; and

(8)
is not (including upon the happening of any event) mandatorily convertible or
exchangeable, or convertible or exchangeable at the option of the holder
thereof; in whole or in part, prior to the Stated Maturity of the Loan, other
than into or for Capital Stock (other than Disqualified Stock) of the Borrower.

“Subsidiary” means, with respect to any specified Person:
(1)
any corporation, association or other business entity of which more than 50% of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2)
any partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Transactions” means the transactions contemplated by the Acquisition Agreement,
the repayment or discharge of existing indebtedness of AGZ Holding or its
subsidiaries and the payment or incurrence of any fees, expenses or charges
associated with the foregoing.
“Transaction Costs” means the fees and expenses incurred by the Borrower or any
of its Restricted Subsidiaries in connection with the Transactions.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:
(1)
has no Indebtedness other than Non-Recourse Debt;

(2)
except as permitted by the covenant set forth under “—Part II (General
Undertakings and Mandatory Offers)—Transactions with Affiliates,” is not party
to any agreement, contract, arrangement or understanding with the Borrower or
any Restricted Subsidiary of the Borrower unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(3)
is a Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (a) to subscribe for
additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(4)
has not guaranteed or otherwise directly or indirectly provided credit support
for any Indebtedness of the Borrower or any of its Restricted Subsidiaries,

except (i) that the Borrower or any Restricted Subsidiaries may pledge Equity
Interests or Indebtedness of an Unrestricted Subsidiary on a non-recourse basis
as long as the pledge has no claim whatsoever against the Borrower, Guarantor or
any Restricted Subsidiary other than to obtain such pledged property and (ii) to
the extent that Indebtedness of the Borrower or any Restricted Subsidiary was
permitted to be incurred under the covenant set forth under “—Part II (General
Undertakings and Mandatory Offers)—Incurrence of Indebtedness and Issuance of
Preferred Stock.”
“U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“U.S. Securities Act” means the U.S. Securities Act of 1933, as amended.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)
the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2)
the then outstanding principal amount of such Indebtedness.

Part II
General Undertakings and Mandatory Offers
Additional Intercreditor Agreements
At the written request of the Borrower, without the consent of the Lenders, and
at the time of, or prior to, the incurrence by the Borrower or its Restricted
Subsidiaries of any (1) Senior Secured Debt permitted to be incurred pursuant to
the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock” or (2) any
Indebtedness the proceeds of which are used, in whole or in part, to refinance
the Loan or Senior Secured Debt, the Borrower, the relevant Restricted
Subsidiaries, the Agent and the Security Agent or any other relevant creditor
representative or collateral agent shall enter into with the holders of such
Indebtedness (or their duly authorized representatives) a new intercreditor
agreement or a restatement, amendment or other modification of the existing
Intercreditor Agreement (an “Additional Intercreditor Agreement”) on
substantially the same terms as the Intercreditor Agreement (or terms not
materially less favorable to the Lenders), including containing substantially
the same terms with respect to release of Loan Guarantees, if any, and priority
and release of any Permitted Collateral Liens from time to time; provided,
however, that such Additional Intercreditor Agreement will not impose any
personal obligations on the Agent or the Security Agent or adversely affect the
rights, duties, liabilities or immunities of the Agent or Security Agent.
At the written direction of the Borrower and without the consent of the Lenders,
the Agent and the Security Agent shall, from time to time, enter into one or
more amendments to any Intercreditor Agreement or Additional Intercreditor
Agreement to: (1) cure any ambiguity, omission, defect or inconsistency of any
such agreement of a minor, technical or administrative nature, (2) increase the
amount or types of Indebtedness covered by any such agreement that may be
incurred by the Borrower or any Restricted Subsidiary that is subject to any
such agreement (including with respect to any Intercreditor Agreement or
Additional Intercreditor Agreement, the addition of provisions relating to new
Indebtedness ranking junior in right of payment to the Indebtedness under the
Finance Documents; provided that such amendment is consistent with the preceding
paragraph), (3) add Restricted Subsidiaries to the Intercreditor Agreement or
Additional Intercreditor Agreement, (4) implement any Permitted Collateral
Liens, (5) amend the Intercreditor Agreement or Additional Intercreditor
Agreement in accordance with the terms thereof or (6) make any other change to
any such agreement that does not adversely affect the rights of the Lenders in
any material respect. The Borrower shall not otherwise direct the Agent or the
Security Agent to enter into any amendment to any Intercreditor Agreement or
Additional Intercreditor Agreement without the consent of the Majority Lenders,
except as otherwise permitted by this Agreement, and the Borrower may only
direct the Agent and the Security Agent to enter into any amendment to the
extent such amendment does not impose any personal obligations on the Agent or
Security Agent or adversely affect their respective rights, duties, liabilities
or immunities under the Finance Documents or the Intercreditor Agreement or
Additional Intercreditor Agreement.
Each Lender shall be deemed to have agreed to and accepted the terms and
conditions of the Intercreditor Agreement or any Additional Intercreditor
Agreement and any amendment, restatement or other modification referred to in
the preceding paragraphs (whether then entered into or entered into in the
future pursuant to the provisions described herein) and to have directed the
Agent and the Security Agent and any other relevant creditor representative or
collateral agent to enter into any such Intercreditor Agreement or Additional
Intercreditor Agreement.
Asset Sales
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:
(1)
the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets, rights or Equity Interests issued or sold or otherwise
disposed of; and

(2)
at least 75% of the consideration received in the Asset Sale by the Borrower or
such Restricted Subsidiary is in the form of cash, Cash Equivalents or
Government Guaranteed Securities. For purposes of this provision, each of the
following will be deemed to be cash:

(a)
any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the
Indebtedness under the Finance Documents) that are assumed by the transferee of
any such assets and as a result of which the Borrower or such Restricted
Subsidiary is released from further liability or is indemnified against any
further liability in connection therewith;

(b)
any securities, notes or other obligations received by the Borrower or any such
Restricted Subsidiary from such transferee that are within 180 days, subject to
ordinary settlement periods, converted by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, to the extent of the cash or Cash
Equivalents received in that conversion;

 
(c)
any Replacement Assets;

(d)
any Designated Non-Cash Consideration;

(e)
Indebtedness of any Restricted Subsidiary of the Borrower that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Borrower and each other Restricted Subsidiary are released from any guarantee of
such Indebtedness in connection with such Asset Sale; and

(f)
Indebtedness of the Borrower or of any Restricted Subsidiary (other than
Indebtedness that is by its terms subordinated to the Indebtedness under the
Finance Documents) received from Persons who are not the Borrower or any
Restricted Subsidiary.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Borrower (or the applicable Restricted Subsidiary, as the case may be) may:
(1)
apply such Net Proceeds, at its option:

(a)
(i) to prepay or repay amounts outstanding under the Loan pursuant to an offer
made on a pro rata basis to all of the Lenders at a repayment price equal to not
less than 100% of the principal amount thereof or (ii) upon the earlier of the
Initial Maturity Date and the occurrence of a Full Takeout Demand Failure, to
make an offer pursuant to the preceding sub-clause (a)(i) and a substantially
equivalent offer on a pro rata basis to holders of other Pari Passu
Indebtedness;

(b)
to the extent any Restricted Subsidiary of the Borrower is required by the terms
of any Indebtedness of such Restricted Subsidiary, to prepay, repay, purchase or
redeem any Indebtedness of a Restricted Subsidiary of the Borrower that is not a
Guarantor (in each case other than Indebtedness owed to the Borrower or any
Restricted Subsidiary); or

(c)
to invest in Replacement Assets,

provided, however, that, if the assets disposed of constitute Charged Property
or constitute all or substantially all of the assets of a Restricted Subsidiary
whose Capital Stock has been pledged as Charged Property, the Borrower shall
pledge or shall cause the applicable Restricted Subsidiary to pledge any Capital
Stock or assets (to the extent such assets were of a category of assets included
in the Charged Property as of the date of the Asset Sale) that were acquired
with the Net Proceeds of an Asset Sale in accordance with this covenant to
secure the Indebtedness under the Finance Documents on a first-priority basis;
(2)
enter into a binding commitment to apply the Net Proceeds pursuant to clause (c)
of clause (1) above, provided that such binding commitment shall be treated as a
permitted application of the Net Proceeds from the date of such commitment until
the earlier of (x) the date on which such investment is consummated and (y) the
180th day following the expiration of the aforementioned 365-day period; or

(3)
any combination of the foregoing.

Pending the final application of any Net Proceeds, the Borrower or any
applicable Restricted Subsidiary may temporarily reduce revolving credit
borrowings or otherwise invest the Net Proceeds in any manner that is not
prohibited by this Agreement.
Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the second paragraph of this covenant will constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds €20.0 million (or its equivalent
in another currency), within 30 days thereof, the Borrower will make an offer
(an “Asset Sale Offer”) to (x) all Lenders and (y) upon the earlier of the
Initial Maturity Date and the occurrence of a Full Takeout Demand Failure, at
the Borrower’s election, to holders of Pari Passu Indebtedness containing
provisions similar to those set forth in this covenant with respect to offers to
purchase, prepayments, redemptions or repayments with the proceeds of sales of
assets to prepay or purchase the maximum principal amount of the Loan and, if
applicable, such other Pari Passu Indebtedness that may be prepaid out of the
Excess Proceeds. The offer price in any Asset Sale Offer in respect of the Loan
will be equal to 100% of the principal amount of the Loan and, in the case of
Pari Passu Indebtedness, not greater than the principal amount thereof, plus, in
each case, accrued and unpaid interest to the date of prepayment or purchase in
accordance with this Agreement or the agreements governing such Pari Passu
Indebtedness, as applicable. If any Excess Proceeds remain after consummation of
an Asset Sale Offer, the Borrower may use those Excess Proceeds for any purpose
not otherwise prohibited by this Agreement. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero.
The Asset Sale Offer will remain open for a period of not less than 20 Business
Days following its commencement (the “Asset Sale Offer Period”). No later than
five Business Days after the termination of the Asset Sale Offer period (the
“Asset Sale Purchase Date”) the Borrower will purchase the principal amount of
the Loan and to the extent the Borrower elects, Pari Passu Indebtedness required
to be purchased by it pursuant to this covenant, or if less than the Asset Sale
Offer Amount has been so validly tendered, the Loan and Pari Passu Indebtedness
validly tendered in response to the Asset Sale Offer.
Changes in Covenants when Loan Rated Investment Grade
If on any date subsequent to the earlier of the Initial Maturity Date and the
occurrence of a Full Takeout Demand Failure:
(1)
the Loan is rated has achieved Investment Grade Status; and

(2)
no Default or Event of Default shall have occurred and be continuing,

then, beginning on such date and subject to the provisions of the following
paragraph, the covenants set forth under the following will also be suspended:
(1)
“—Part II (General Undertakings and Mandatory Offers)—Restricted Payments;”

(2)
“—Part II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness
and Issuance of Preferred Stock;”

(3)
“—Part II (General Undertakings and Mandatory Offers)—Dividend and Other Payment
Restrictions Affecting Subsidiaries;”

(4)
“—Part II (General Undertakings and Mandatory Offers)—Designation of Restricted
and Unrestricted Subsidiaries;”

(5)
“—Part II (General Undertakings and Mandatory Offers)—Transactions with
Affiliates;” and

(6)
clause (4) of the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Merger, Consolidation or Sale of Assets.”

The Borrower will notify the Agent in writing that the foregoing covenants have
been suspended, provided that such notification shall not be a condition for the
suspension of the covenants set forth above to be effective; provided, further,
that the Agent shall be under no obligation to inform the Lenders that the
foregoing covenants have been suspended. During any period that the foregoing
covenants have been suspended (such period the “Suspension Period”), the
Borrower’s Board of Directors may not designate any of its Subsidiaries as
Unrestricted Subsidiaries pursuant to the covenant set forth under “—Part II
(General Undertakings and Mandatory Offers)—Designation of Restricted and
Unrestricted Subsidiaries” or the second paragraph of the definition of
“Unrestricted Subsidiary.”
Notwithstanding the foregoing, if on any subsequent date (the “Reinstatement
Date”), the Loan ceases to have Investment Grade Status, the foregoing covenants
will be reinstated as of and from the date of such rating decline; provided that
(i) with respect to Restricted Payments made after such reinstatement, the
amount available to be made as Restricted Payments will be calculated as though
the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Restricted Payments” had been in effect prior to, but not during, the
Suspension Period; (ii) all Indebtedness incurred, or Disqualified Stock issued,
during the Suspension Period will be deemed to have been incurred or issued
pursuant to clause (2) of the second paragraph of “—Part II (General
Undertakings and Mandatory Offers)—Incurrence of Indebtedness and Issuance of
Preferred Stock;” (iii) any transactions with Affiliates entered into after such
reinstatement pursuant to an agreement entered into during any Suspension Period
shall be deemed to be permitted pursuant to clause (12) of the second paragraph
of the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Transactions with Affiliates;” and (iv) any encumbrance or restriction
on the ability of any Restricted Subsidiary that is not a Guarantor to take any
action described in clauses (1) through (3) of the first paragraph of the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Dividend and Other Payment Restrictions Affecting Subsidiaries” that
becomes effective during any Suspension Period shall be deemed to be permitted
pursuant to clause (1) of the second paragraph of the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Dividend and Other Payment
Restrictions Affecting Subsidiaries.”
For the avoidance of doubt, the Borrower and any Restricted Subsidiary will be
permitted, without causing a Default or Event of Default or breach of any kind
under this Agreement, to honor, comply with or otherwise perform any contractual
commitments or obligations entered into during a Suspension Period and to
consummate the transactions contemplated thereby; provided, however, that (a)
the Borrower and its Subsidiaries did not incur or otherwise enter into such
contractual commitments or obligations in contemplation of the Suspension Period
ending and (b) the Borrower reasonably believed that such incurrence or actions
would not result in the of the Suspension Period ending. For purposes of clauses
(a) and (b) in the preceding sentence, anticipation and reasonable belief shall
be as determined in good faith by a responsible accounting or financial officer
of the Borrower.
Restricted Payments
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(1)
declare or pay any dividend or make any other payment or distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower’s or any of its Restricted Subsidiaries) or
to the direct or indirect holders of the Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such on account of such
Equity Interests (other than dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Borrower or in the form of
Subordinated Shareholder Debt and other than dividends or distributions payable
to the Borrower or a Restricted Subsidiary of the Borrower);

(2)
purchase, redeem or otherwise acquire or retire for value (including, without
limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (other than in exchange for Equity Interests of the Borrower
(other than Disqualified Stock) or Subordinated Shareholder Debt);

(3)
make any principal payment on or with respect to, or purchase, redeem, defease
or otherwise acquire or retire for value, prior to the scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Subordinated
Obligations of the Borrower (excluding (i) any intercompany Indebtedness between
or among the Borrower and any of its Restricted Subsidiaries and (ii) the
purchase, repurchase, redemption, acquisition or retirement of Subordinated
Obligations acquired in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of the purchase, repurchase, redemption, acquisition or retirement);

(4)
make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Shareholder Debt (other
than non-cash interest payable in Equity Interests (other than Disqualified
Stock) of the Borrower or any payment in the form of additional Subordinated
Shareholder Debt); or

(5)
make any Restricted Investment,

 
(all such payments and other actions set forth in the foregoing clauses
(1) through (5) being collectively referred to as “Restricted Payments”), unless
such Restricted Payment is made subsequent to the earlier of the Initial
Maturity Date and the occurrence of a Full Takeout Demand Failure, and at the
time of and after giving pro forma effect to such Restricted Payment:
(1)
no Default or Event of Default has occurred and is continuing or would occur as
a consequence of such Restricted Payment;

(2)
the Borrower would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least €1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in the first paragraph of the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness
and Issuance of Preferred Stock”; and

(3)
such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
the date of this Agreement (excluding Restricted Payments permitted by clauses
(2), (3), (4), (6), (7), (11) and (13) of the next succeeding paragraph), is
less than the sum, without duplication, of:

(a)
50% of the Consolidated Net Income of the Borrower for the period (taken as one
accounting period) from the first day of the fiscal quarter commencing
immediately prior to the Closing Date to the end of the Borrower’s most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment (or, if such Consolidated Net Income for
such period is a deficit, less 100% of such deficit); plus

(b)
100% of the aggregate net cash proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower subsequent to the Closing
Date as a contribution to its common equity capital or from the issue or sale of
Equity Interests of the Borrower (other than Disqualified Stock) or Subordinated
Shareholder Debt or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the
Borrower that have been converted into or exchanged for such Equity Interests or
Subordinated Shareholder Debt (other than (x) Equity Interests (or Disqualified
Stock or debt securities) sold to a Subsidiary of the Borrower) or (y) Excluded
Contributions; plus

(c)
to the extent that any Restricted Investment that was (i) made subsequent to the
Closing Date is sold or otherwise disposed of or otherwise cancelled, liquidated
or repaid, 100% of the aggregate amount received in cash and of the Fair Market
Value of the marketable securities and other property received or (ii) made in
an entity that subsequently becomes a Restricted Subsidiary (or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary), 100% of the
Fair Market Value of the Restricted Investment of the Borrower and its
Restricted Subsidiaries as of the date such entity becomes a Restricted
Subsidiary (or is so merged or consolidated) or (iii) a guarantee made by the
Borrower or one of its Restricted Subsidiaries to any Person, upon the full and
unconditional release of such Restricted Investment, an amount equal to the
amount of such guarantee; plus

(d)
to the extent that any Unrestricted Subsidiary of the Borrower designated as
such subsequent to the Closing Date is redesignated as a Restricted Subsidiary
after such date, or has been merged or consolidated with or into, or transfers
or conveys its assets to, the Borrower or a Restricted Subsidiary of the
Borrower, 100% of the Fair Market Value of the Borrower’s Investment in such
Subsidiary as of the date of such redesignation, combination or transfer (or of
the assets transferred or conveyed, as applicable); plus

(e)
the amount by which Indebtedness of the Borrower or a Restricted Subsidiary is
reduced on the Borrower’s consolidated balance sheet upon the conversion or
exchange (other than by the Borrower or its Restricted Subsidiary) of such
Indebtedness for Equity Interests (other than Disqualified Stock) of the
Borrower or Subordinated Shareholder Debt (less the amount of any cash, and the
Fair Market Value of any other property, received or distributed by the Borrower
or any Restricted Subsidiary on any such conversion or exchange); plus

(f)
100% of the Fair Market Value of any dividends, distributions or payments
received by the Borrower or a Restricted Subsidiary of the Borrower subsequent
to the Closing Date from an Unrestricted Subsidiary of the Borrower or from a
Person in which the Borrower or a Restricted Subsidiary of the Borrower has a
Restricted Investment to the extent that such dividends, distributions or
payments were not otherwise included in the Consolidated Net Income of the
Borrower for such period.

The preceding provisions will not prohibit:
(1)
the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if at the
date of declaration or notice, the dividend or distribution or redemption
payment would have complied with the provisions of this Agreement;

(2)
the making of any Restricted Payment in exchange for (including any such
exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional shares
or scrip), or out of the net cash proceeds of the substantially concurrent sale
or issuance (other than to a Subsidiary of the Borrower) of, Equity Interests of
the Borrower (other than Disqualified Stock or an Excluded Contribution) or
Subordinated Shareholder Debt or from the substantially concurrent contribution
of such proceeds to the common equity capital to the Borrower; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will be excluded from clause (3)(b) of the preceding paragraph;

(3)
the repurchase, redemption, defeasance or other acquisition or retirement for
value of Indebtedness of the Borrower that is contractually subordinated to the
Indebtedness under the Finance Documents in exchange for or with the net cash
proceeds from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

(4)
the declaration or payment of any dividend or the making of any payment or
distribution by a Restricted Subsidiary of the Borrower to the holders of its
Equity Interests other than the Borrower or another Restricted Subsidiary on a
no more than pro rata basis;

(5)
so long as no Default has occurred and is continuing or would be caused thereby,
the repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of the Borrower or any Restricted Subsidiary of the Borrower,
or distribution to enable such repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower or any Parent or
Restricted Subsidiary of the Borrower, held directly or indirectly by any
current or former officer, director, consultant or employee of the Borrower or
any Parent or Restricted Subsidiary of the Borrower (or permitted transferees of
such current or former officers, directors, consultants or employees); provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests may not exceed €5.0 million in any 12-month period
(with any unused portion carried over to the next 12-month period); provided,
further, that such amount in any one-year period may be increased by an amount
not to exceed the cash proceeds received by the Borrower or a Restricted
Subsidiary during such period from the sale of Equity Interests of the Borrower
or a Restricted Subsidiary in each case to members of management or directors or
consultants of the Borrower or any Restricted Subsidiary or any Parent of the
Borrower to the extent the cash proceeds from the sale of Equity Interests have
not otherwise been applied to the making of Restricted Payments pursuant to
clause (3)(b) of the preceding paragraph or clauses (2) or (8) of this
paragraph;

(6)
the repurchase of Equity Interests deemed to occur upon the exercise of stock
options or warrants to the extent such Equity Interests represent a portion of
the exercise price of those stock options or warrants;

(7)
the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
preferred stock of any Restricted Subsidiary of the Borrower issued on or after
the date of this Agreement in accordance with the Fixed Charge Coverage Ratio
test set forth in the covenant under “—Part II (General Undertakings and
Mandatory Offers)—Incurrence of Indebtedness and Issuance of Preferred Stock”;

(8)
upon the earlier of the Initial Maturity Date and the occurrence of a Full
Takeout Demand Failure, so long as no Default has occurred and is continuing or
would be caused thereby, following an Initial Public Offering, the declaration
and payment by the Borrower of, or loans, advances, dividends or distributions
to any Parent to pay, dividends on the Capital Stock of the Borrower or any
Parent, in an amount not to exceed in any fiscal year the greater of (a) 6% of
the net cash proceeds received by the Borrower from such Initial Public Offering
or contributed to the equity (other than through the issuance of Disqualified
Stock) of the Borrower and (b) an amount equal to the greater of (i) 7% of the
Market Capitalization (provided that after giving pro forma effect to such
loans, advances, dividends or distributions, the Consolidated Leverage Ratio
would not exceed 2.25 to 1.0) and (ii) either (A) 7% of the IPO Market
Capitalization (provided that after giving pro forma effect to such loans,
advances, dividends or distributions, the Consolidated Leverage Ratio would not
exceed 2.25 to 1.0) or (B) 5% of the IPO Market Capitalization (provided that
after giving pro forma effect to such loans, advances, dividends or
distributions, the Consolidated Leverage Ratio would not exceed 2.75 to 1.0);

(9)
[Reserved];

(10)
subsequent to the earlier of the Initial Maturity Date and the occurrence of a
Full Takeout Demand Failure, and so long as no Default has occurred and is
continuing or would be caused thereby, (A) other Restricted Payments in an
aggregate amount not to exceed the greater of €60.0 million and 3.0% of
Consolidated Total Assets and (B) any Restricted Payments; provided that, in the
case of clause (B) only, the Consolidated Leverage Ratio of the Borrower does
not exceed 2.5 to 1.0 on a pro forma basis after giving effect to any such
Restricted Payments;

 
(11)
any payments to minority shareholders as required by law or regulation pursuant
to or in contemplation of a merger or consolidation involving the Borrower or
any of its Restricted Subsidiaries that does not violate the provisions of the
covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Merger, Consolidation or Sale of Assets”;

(12)
payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon (x) the exercise of
options or warrants or (y) the conversion or exchange of Capital Stock of any
such Person;

(13)
payments or other transactions pursuant to any tax sharing agreement or
arrangement among the Borrower or any of its Restricted Subsidiaries and any
other Person with which the Borrower or any of its Restricted Subsidiaries files
or filed a consolidated tax return or with which the Borrower or any of its
Restricted Subsidiaries is or was part of a consolidated group for tax purposes
or any tax advantageous group contribution made pursuant to applicable
legislation in amounts not otherwise prohibited by this Agreement; provided,
however, that such payments, and the value of such transactions, shall not
exceed the amount of tax that the Borrower or such Restricted Subsidiaries would
owe without taking into account such other Person; and provided, further, that
such payments shall be paid over to the appropriate taxing authority within 30
days of receipt; and

(14)
Restricted Payments in an aggregate amount outstanding at any time not to exceed
the aggregate cash amount of Excluded Contributions, or consisting of non-cash
Excluded Contributions, or Investments in exchange for or using as consideration
Investments previously made under this clause (14).

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities in excess of €12.5 million that are
required to be valued by this covenant will be determined by the Board of
Directors of the Borrower whose resolution with respect thereto will be
delivered to the Agent. For the avoidance of doubt, the Agent shall have no
obligation to determine the Fair Market Value of any assets or securities.
Incurrence of Indebtedness and Issuance of Preferred Stock
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Borrower will not issue any Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that subsequent to the earlier of the Initial Maturity Date and the
occurrence of a Full Takeout Demand Failure:
(a)
the Borrower and any Guarantor may incur Indebtedness other than Senior Secured
Debt (including Acquired Debt) or issue Disqualified Stock if the Fixed Charge
Coverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock is issued, as the case may be, would have been at least 2.0 to 1.0,
determined on a pro forma basis (including the pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock had been issued, as the case may be, at the beginning of such
four-quarter period; and

(b)
the Borrower and any Guarantor may incur Senior Secured Debt (including Acquired
Debt and preferred stock issued by Restricted Subsidiaries) if, in addition to
compliance with the ratio set forth in clause (a), the Consolidated Senior
Secured Leverage Ratio for the Borrower’s most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Senior Secured Debt is incurred
would have been less than 3.0 to 1.0, determined on a pro forma basis (including
the pro forma application of the net proceeds therefrom), as if such additional
Senior Secured Debt had been incurred at the beginning of such four-quarter
period.

The first paragraph of this covenant will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):
(1)
the incurrence by the Borrower and any Restricted Subsidiary of Indebtedness and
letters of credit under Credit Facilities in an aggregate principal amount at
any one time outstanding under this clause (1) not to exceed €150 million, plus,
in the case of any refinancing of any Indebtedness permitted under this clause
(1) or any portion thereof, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including fees and commissions
paid as discounts) incurred in connection with such refinancing;

(2)
the incurrence by the Borrower and its Restricted Subsidiaries of the Existing
Indebtedness (other than Indebtedness incurred under clause (1) or clause (3) of
this paragraph);

(3)
Indebtedness under the Finance Documents;

(4)
the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations or other Indebtedness or preferred stock, in each
case, incurred for the purpose of financing or refinancing all or any part of
the purchase price or cost of acquisition, design, development, construction,
lease, installation, transportation or improvement of property (real or
personal), plant or equipment that is used or useful in the business of the
Borrower or any of its Restricted Subsidiaries (each, a “Productive Asset
Financing”) (including Equity Interests of any Person owning such assets)
(including any reasonable related fees or expenses incurred in connection
therewith), in an aggregate principal amount at any one time outstanding not to
exceed the greater of (i) €60.0 million and (ii) 3.0% of Consolidated Total
Assets of the Borrower;

(5)
the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under the first paragraph of this covenant or clauses
(2), (3), (5) or (14) of this paragraph;

(6)
the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:

(a)
(i) except in respect of current liabilities incurred in the ordinary course of
business in connection with cash management operations and (ii) only to the
extent legally permitted, if the Borrower or a Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Guarantor, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Indebtedness under the Finance
Documents, in the case of the Borrower, or the applicable guarantee of such
Indebtedness under the Finance Documents, in the case of a Guarantor; and

(b)
(i) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary of the Borrower and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary of the Borrower, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (6);

(7)
the issuance by any of the Borrower’s Restricted Subsidiaries to the Borrower or
to any of its Restricted Subsidiaries of shares of preferred stock; provided,
however, that:

(a)
any subsequent issuance or transfer of Equity Interests that results in any such
preferred stock being held by a Person other than the Borrower or a Restricted
Subsidiary of the Borrower; and

(b)
any sale or other transfer of any such preferred stock to a Person that is not
either the Borrower or a Restricted Subsidiary of the Borrower, will be deemed,
in each case, to constitute an issuance of such preferred stock by such
Restricted Subsidiary that was not permitted by this clause (7);

(8)
the incurrence by the Borrower or any of its Restricted Subsidiaries of Hedging
Obligations in the ordinary course of business and not for speculative purposes;

(9)
the guarantee by the Borrower or a Restricted Subsidiary of Indebtedness of the
Borrower or any of its Restricted Subsidiaries so long as the incurrence of such
Indebtedness by the Borrower or such Restricted Subsidiary is permitted under
the terms of this Agreement;

(10)
guarantees by the Borrower or a Restricted Subsidiary of the Borrower of
Indebtedness arising pursuant to terms requiring such Indebtedness to be
guaranteed if the Indebtedness under the Finance Documents is also guaranteed by
the same Restricted Subsidiary on a senior or pari passu basis;

(11)
the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, statutory obligations,
bankers’ acceptances, export, import, customs, VAT and other tax guarantees,
performance and bid, reclamation, remediation, completion, surety, appeal or
similar bonds or performance guarantees in the ordinary course of business or
consistent with past practice;

(12)
Indebtedness constituting reimbursement obligations with respect to letters of
credit, bankers’ acceptances or similar instruments or obligations issued in the
ordinary course of business, provided that upon the drawing or other funding of
such letters of credit or other instruments or obligations, such drawings or
fundings are reimbursed within five Business Days;

(13)
the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is extinguished within five Business Days;

(14)
subsequent to the earlier of the Initial Maturity Date and the occurrence of a
Full Takeout Demand Failure, Indebtedness of any Person outstanding on the date
on which such Person becomes a Restricted Subsidiary of the Borrower or is
merged, consolidated, amalgamated or otherwise combined with (including pursuant
to any acquisition of assets and assumption of related liabilities) the Borrower
or any Restricted Subsidiary so long as the Borrower would have been able to
incur €1.00 of additional Indebtedness pursuant to clause (a) of the first
paragraph of this covenant after giving pro forma effect to the incurrence of
such Indebtedness pursuant to this clause (14) or the Fixed Charge Coverage
Ratio would be no less than it was immediately prior to the incurrence of such
Indebtedness pursuant to this clause (14);

(15)
the incurrence by the Borrower and its Restricted Subsidiaries of Indebtedness
arising from agreements of the Borrower or a Restricted Subsidiary providing for
indemnification, earnouts, adjustments of purchase price, guarantees or, in each
case, similar obligations, in each case, incurred or assumed in connection with
the acquisition or disposition of any business or assets or Person or any Equity
Interests of a Subsidiary in accordance with the terms of this Agreement, other
than guarantees of Indebtedness incurred or assumed by any Person acquiring all
or any portion of such business, assets or Equity Interests of a Subsidiary for
the purpose of financing such acquisition;

(16)
customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(17)
subsequent to the earlier of the Initial Maturity Date and the occurrence of a
Full Takeout Demand Failure, the incurrence by the Borrower or any of its
Restricted Subsidiaries of additional Indebtedness or the issuance by any
Restricted Subsidiary that is not a Guarantor of preferred stock in an aggregate
principal amount (or accreted value, as applicable) or having an aggregate
liquidation preference at any time outstanding incurred pursuant to this clause
(17), not to exceed the greater of €40.0 million and 2.0% of Consolidated Total
Assets; provided that the aggregate principal amount of Indebtedness incurred or
preferred stock issued under this clause (17) by Restricted Subsidiaries that
are not Guarantors shall not exceed €12.5 million at any time outstanding.

(18)
any customary cash management, cash pooling or netting or setting off
arrangements in the ordinary course of business;

(19)
Indebtedness of the Borrower in an aggregate outstanding principal amount (or
accreted value, as applicable) at any time outstanding, not to exceed 100% of
the Net Proceeds received by the Borrower from the issuance or sale (other than
to a Subsidiary) of its Capital Stock (other than Disqualified Stock or an
Excluded Contribution) or otherwise contributed to the equity (other than
through the issuance of Disqualified Stock or an Excluded Contribution) of the
Borrower or from the issuance or sale (other than to a Subsidiary) of
Subordinated Shareholder Debt, in each case, subsequent to the earlier of the
Initial Maturity Date and the occurrence of a Full Takeout Demand Failure;
provided, however, that (i) any such Net Proceeds that are so received or
contributed shall be excluded for purposes of making Restricted Payments under
the first paragraph and clause (2), the second proviso to clause (5) and clause
(8) of the second paragraph of the covenant set forth under “—Restricted
Payments” to the extent the Borrower incurs Indebtedness in reliance thereon;
and (ii) any Net Cash Proceeds that are so received or contributed shall be
excluded for purposes of incurring Indebtedness pursuant to this clause (19) to
the extent the Borrower or any of its Restricted Subsidiaries makes a Restricted
Payment under the first paragraph or clause (2), the second proviso to clause
(5) or clause (8) of the second paragraph of the covenant set forth under
“—Restricted Payments” in reliance thereon;

(20)
Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Management Advances; and

(21)
Indebtedness incurred by the Borrower or a Restricted Subsidiary in a Permitted
Receivables Transaction.

For purposes of determining compliance with this “Incurrence of Indebtedness and
Issuance of Preferred Stock” covenant, in the event that an item of proposed
Indebtedness or preferred stock meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (21) above, or is
entitled to be incurred pursuant to the first paragraph of this covenant, the
Borrower will be permitted, in its sole discretion, to classify such item of
Indebtedness or preferred stock on the date of its incurrence and will only be
required to include the amount and type of such Indebtedness or preferred stock
in one of the above clauses, although the Borrower may, in its sole discretion,
divide and classify an item of Indebtedness or preferred stock in one or more of
the types of Indebtedness or preferred stock and may later reclassify all or a
portion of such item of Indebtedness or preferred stock in any manner that
complies with this covenant; except that Indebtedness incurred under clause (1)
of the definition of Permitted Debt above may not be reclassified. The accrual
of interest or dividends, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock or preferred stock in the form of additional
shares of the same class of Disqualified Stock or preferred stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
for purposes of this covenant; provided, in each such case, that the amount of
any such accrual, accretion or payment is included in Fixed Charges of the
Borrower as accrued. Notwithstanding any other provision of this covenant
(including pursuant to any Permitted Refinancing Indebtedness permitted pursuant
to this covenant), the maximum amount of Indebtedness that the Borrower or any
Restricted Subsidiary may incur pursuant to this covenant shall not be deemed to
be exceeded solely as a result of fluctuations in exchange rates or currency
values.
For purposes of determining compliance with any euro-denominated restriction on
the incurrence of Indebtedness, the Euro Equivalent of the principal amount of
Indebtedness denominated in another currency will be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
Indebtedness incurred under a revolving credit facility; provided that (1) if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than euros, and such refinancing would cause the applicable
euro-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
euro-denominated restriction will be deemed not to have been exceeded so long as
the principal amount of such Permitted Refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced; (2) the Euro
Equivalent of the principal amount of any such Indebtedness outstanding on the
date of this Agreement will be calculated based on the relevant currency
exchange rate in effect on the date of this Agreement; and (3) if and for so
long as any such Indebtedness is subject to an agreement intended to protect
against fluctuations in currency exchange rates with respect to the currency in
which such Indebtedness is denominated covering principal and interest on such
Indebtedness, the amount of such Indebtedness, if denominated other than in
euros, will be the amount of the principal payment required to be made under
such currency agreement and, otherwise, the Euro Equivalent of such amount plus
the Euro Equivalent of any premium which is at such time due and payable but is
not covered by such currency agreement.
The amount of any Indebtedness outstanding as of any date will be:
(1)
the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

(2)
the principal amount of the Indebtedness, in the case of any other Indebtedness;
and

(3)
in the case of Hedging Obligations, the net amount payable if such Hedging
Obligations were terminated at that time due to default by such Person (after
giving effect to any contractually permitted set-off);

(4)
in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the lesser of:

(a)
the Fair Market Value of such assets at the date of determination; and

(b)
the amount of the Indebtedness of the other Person; and

(5)
the principal amount of any Disqualified Stock of the Borrower or Preferred
Stock of a Restricted Subsidiary will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof.

Limitation on Issuances of Guarantees of Indebtedness
The Borrower will not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee any other Indebtedness of the Borrower or a Guarantor
(if any) (other than Indebtedness incurred pursuant to clause (17) of the
definition of Permitted Debt) unless such Restricted Subsidiary simultaneously
executes and delivers an accession deed providing for the Loan Guarantee by such
Restricted Subsidiary, which Loan Guarantee will be senior to or pari passu with
such Restricted Subsidiary’s Guarantee of such other Indebtedness.
The first paragraph of this covenant will not be applicable to any guarantees of
any Restricted Subsidiary:
(1)
that existed at the time such Person became a Restricted Subsidiary if the
guarantee was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary; or

(2)
arising solely due to the granting of a Permitted Lien that would not otherwise
constitute a guarantee of Indebtedness of the Borrower.

No Loan Guarantee shall be required if such Loan Guarantee could reasonably be
expected to give rise to or result in (A) personal liability for the officers,
directors or shareholders of the Borrower or such Restricted Subsidiary, (B) any
violation of applicable law that cannot be avoided or otherwise prevented
through measures reasonably available to the Borrower or such Restricted
Subsidiary, including, for the avoidance of doubt, “whitewash” or similar
procedures or (C) any significant cost, expense, liability or obligation
(including with respect of any Taxes) other than reasonable out-of-pocket
expenses and other than reasonable expenses incurred in connection with any
governmental or regulatory filings required as a result of, or any measures
pursuant to clause (B) undertaken in connection with, such Loan Guarantee, which
cannot be avoided through measures reasonably available to the Borrower or the
Restricted Subsidiary.
The Loan Guarantee of a Guarantor will automatically and unconditionally be
released:
(1)    in connection with any sale, disposition or transfer of all or
substantially all of the assets of that Guarantor or a Parent of that Guarantor
other than the Borrower (including by way of merger, amalgamation, combination
or consolidation) to a Person that is not (either before or after giving effect
to such transaction) the Borrower or a Restricted Subsidiary of the Borrower, if
the sale or other disposition does not violate the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Asset Sales”;
(2)    in connection with any sale, disposition or transfer of all of the
Capital Stock of that Guarantor (or Capital Stock of a Parent of the relevant
Guarantor) to a Person that is not (either before or after giving effect to such
transaction) the Borrower or a Restricted Subsidiary of the Borrower or a direct
or indirect Parent of the Borrower, if the sale or other disposition does not
violate the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Asset Sales”;
(3)    if the Borrower designates any Restricted Subsidiary that is a Guarantor
(or designates a Parent of such Guarantor) to be an Unrestricted Subsidiary in
accordance with the applicable provisions of this Agreement;
(4)    upon repayment in full of the Loan;
(5)    as provided pursuant to clause 36.3 (All Lender matters) of this
Agreement; or
(6)    in the case of any Restricted Subsidiary that after the date of this
Agreement is required to provide a Guarantee pursuant to the first paragraph of
the covenant set forth under “—Part II (General Undertakings and Mandatory
Offers)—Limitation on Issuances of Guarantees of Indebtedness,” upon the release
or discharge of the guarantee of Indebtedness by such Restricted Subsidiary
which resulted in the obligation to provide such Guarantee so long as no other
Indebtedness is at that time guaranteed by the relevant Restricted Subsidiary
that would result in the requirement that such Guarantor provide a Guarantee
pursuant to the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Limitation on Issuances of Guarantees of Indebtedness.”
Upon any release of a Loan Guarantee contemplated under this “—Part II (General
Undertakings and Mandatory Offers)—Limitations on Guarantees of Indebtedness by
Restricted Subsidiaries” section, the Agent shall execute any documents
reasonably required in order to evidence such release, discharge and termination
in respect of such Loan Guarantee.
Each Loan Guarantee provided pursuant to the provisions of this covenant will be
limited to the maximum amount that can be guaranteed by such Guarantor without
rendering such Guarantee void, voidable or unenforceable under applicable law or
as otherwise necessary to recognize certain defenses generally available to
guarantors (including those that relate to fraudulent conveyance or transfer,
voidable preference, financial assistance, corporate purpose, corporate benefit,
capital maintenance or similar laws, regulations or defenses affecting the
rights of creditors generally) or other considerations under applicable law,
including the liability of directors and officers.
Limitation on Liens
The Borrower will not and will not permit any of the Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind securing Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower upon any of their property or assets, now owned or hereafter acquired,
except (1) in the case of any property or asset that does not constitute Charged
Property (a) Permitted Liens, or (b) if such Lien (the “Initial Lien”) is not a
Permitted Lien, to the extent that all Indebtedness due under the Finance
Documents is secured on an equal and ratable basis (or in the case of
Indebtedness which is subordinated in right of payment to the Indebtedness under
the Finance Documents, prior or senior thereto with the same relative priority
as the Indebtedness under the Finance Documents shall have with respect to such
subordinated Indebtedness) with the obligations so secured and (2) in the case
of any property or asset that constitutes Charged Property, Permitted Collateral
Liens.
The Borrower will not, and will not cause or permit any of its Restricted
Subsidiaries to, incur any Indebtedness that is secured by a Lien upon any of
the Permitted Holders’ respective Equity Interests in the Borrower, now owned or
hereafter acquired, except for Liens securing the Indebtedness under the Finance
Documents on a first-priority basis and (if the Indebtedness under the Finance
Documents are so secured) other Permitted Collateral Liens.
Any Lien created for the benefit of the Lenders shall provide by its terms that
such Lien shall be automatically and unconditionally released and discharged
upon (or where not automatically released and discharged, the Person having
granted such security will be entitled to seek such Liens’ unconditional release
and discharge) under any one or more of the following circumstances:
(1)    the release and discharge of the Initial Lien to which it relates;
(2)    upon the sale, disposition or transfer of the assets which are subject to
such Liens (including by way of merger, consolidation, amalgamation or
combination) to a Person that is not (either before or after giving effect to
such transaction), the Borrower or a Restricted Subsidiary of the Borrower, if
such sale, disposition or transfer does not violate the provisions set forth
under “—Part II (General Undertakings and Mandatory Offers)—Asset Sales;”
(3)    upon the sale, disposition or transfer of Capital Stock of the Restricted
Subsidiary that has granted such Liens (or Capital Stock of a Parent of the
relevant Restricted Subsidiary (other than the Borrower)) to a Person that is
not (either before or after giving effect to such transaction) the Borrower or a
Restricted Subsidiary of the Borrower, if (i) after giving effect to such sale,
disposition or transfer, such Person is no longer a Restricted Subsidiary of the
Borrower and (ii) the sale, disposition or transfer does not violate the
provisions set forth under “—Part II (General Undertakings and Mandatory
Offers)—Asset Sales;”
(5)    if the relevant Restricted Subsidiary is designated as an Unrestricted
Subsidiary (or is a Subsidiary of such designated Subsidiary) and such
designation complies with the other applicable provisions of this Agreement (in
which case, for the avoidance of doubt, such release will be of the property and
assets (as well as any Equity Interests and Indebtedness) of such Restricted
Subsidiary);
(6)    upon full and final repayment of the Loan; and
(7)    in accordance with clause 36.3 (All Lender matters) of this Agreement.
Upon any occurrence giving rise to a release and discharge of a Lien created for
the benefit of the Lenders pursuant to the third paragraph, as specified above,
the Security Agent, subject to receipt of an Officer’s Certificate certifying
that the event or circumstance in question has occurred, will execute any
documents reasonably required in order to evidence or effect such release and
discharge in respect of such Lien.
Limitation on Sale and Leaseback Transactions
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that the Borrower or
any Restricted Subsidiary may enter into a sale and leaseback transaction if:
(1)
the Borrower or that Restricted Subsidiary, as applicable, could have
(a) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the covenant set forth under “—Part
II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness and
Issuance of Preferred Stock” and (b) incurred a Lien to secure such Indebtedness
pursuant to the covenant set forth under “—Part II (General Undertakings and
Mandatory Offers)—Limitation on Liens”;

(2)
the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction; and

(3)
the transfer of assets in that sale and leaseback transaction constitutes an
Asset Sale, such transfer does not contravene, and the Borrower applies the
proceeds of such transaction in compliance with, the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Asset Sales.”

Dividend and Other Payment Restrictions Affecting Subsidiaries
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:
(1)
pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(2)
make loans or advances to the Borrower or any of its Restricted Subsidiaries; or

(3)
sell, lease or transfer any of its properties or assets to the Borrower or any
of its Restricted Subsidiaries,

provided, that (x) the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill period to) loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness incurred by the Borrower or any
Restricted Subsidiary, in each case, shall not be deemed to constitute such an
encumbrance or restriction.
However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:
(1)
agreements governing Existing Indebtedness, Capital Leases and Credit Facilities
as in effect on the date of this Agreement and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of those agreements; provided that such amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such dividend and
other payment restrictions than those contained in those agreements on the date
of this Agreement or would not, in the good faith determination of the Borrower,
materially impair the ability to (a) make payments of amounts due in respect of
the Loan or (b) comply with the respective obligations of the Borrower under the
Loan (as determined in good faith by a responsible accounting or financial
officer of the Borrower);

(2)
the Finance Documents;

 
(3)
applicable law, rule, regulation, order, approval, license, authorization,
permit or concession or any similar restriction or other control by any
government or governmental authority;

(4)
any instrument or agreement governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred or issued in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred;

(5)
customary non-assignment provisions or subletting restrictions in contracts,
leases and licenses entered into in the ordinary course of business;

(6)
purchase money obligations for property (including Capital Stock) acquired in
the ordinary course of business and Capital Lease Obligations that impose
restrictions on the property purchased or leased of the nature described above
in clause (3) of the preceding paragraph;

(7)
any agreement for the sale or other disposition of the Capital Stock or assets
of a Restricted Subsidiary that restricts distributions by that Restricted
Subsidiary pending closing of the sale or other disposition;

(8)
Permitted Refinancing Indebtedness; provided that the restrictions contained in
the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced (as determined in good
faith by a responsible accounting or financial officer of the Borrower);

(9)
Liens permitted to be incurred under the provisions of the covenant set forth
under “—Part II (General Undertakings and Mandatory Offers)—Limitation on Liens”
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(10)
customary provisions limiting the disposition or distribution of assets or
property or transfer of Capital Stock in joint venture agreements, limited
liability company organizational documents, asset sale agreements,
sale-leaseback agreements, stock sale agreements, minority shares arrangements
and other similar agreements entered into (A) in the ordinary course of
business, consistent with past practice or (B) with the approval of the
Borrower’s Board of Directors, which limitation is applicable only to the
assets, property or Capital Stock that are the subject of such agreements;

(11)
restrictions on cash, Cash Equivalents, Government Guaranteed Securities or
other deposits or net worth imposed by customers, suppliers or lessors or
required by insurance, surety or bonding companies under contracts or leases
entered into in the ordinary course of business;

(12)
any agreement or instrument relating to Indebtedness permitted to be incurred
after the date of this Agreement under the covenant entitled “—Part II (General
Undertakings and Mandatory Offers)—Incurrence of Indebtedness and Issuance of
Preferred Stock”; provided, however, that such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by a responsible accounting or financial
officer of the Borrower) and either (x) a responsible accounting or financial
officer of the Borrower determines that such encumbrance or restriction will not
materially affect the Borrower’s ability to make principal or interest payments
under the Finance Documents as and when they come due or (y) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness;

(13)
Hedging Obligations entered into from time to time for bona fide hedging
purposes of the Borrower and its Restricted Subsidiaries;

(14)
encumbrances on property that exist at the time the property was acquired by the
Borrower or a Restricted Subsidiary of the Borrower provided such encumbrance
was not created in anticipation of such acquisition;

(15)
any encumbrances or restrictions imposed by any amendments or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(14) above; provided that such amendments or refinancings are not materially
more restrictive, taken as a whole, than such encumbrances and restrictions
prior to such amendment or refinancing (as determined in good faith by a
responsible accounting or financial officer of the Borrower); and

(16)
encumbrances or restrictions with respect to any Permitted Receivables
Transaction; provided that such encumbrances or restrictions are customarily
required by the institutional sponsor or arranger of such Permitted Receivables
Transaction in similar types of documents relating to the purchase of similar
receivables in connection with the financing thereof; provided that such
Permitted Receivables Transaction was permitted to be incurred under the terms
of this Agreement.

Merger, Consolidation or Sale of Assets
The Borrower
The Borrower will not, directly or indirectly: (1) consolidate or merge with or
into another Person (whether or not the Borrower is the surviving corporation);
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person. The previous sentence will not apply if at the time and immediately
after giving effect to any such transaction or series of transactions:
(1)
either: (a) the Borrower is the surviving corporation; or (b) the Person formed
by or surviving any such consolidation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, conveyance or other disposition has
been made is a corporation organized or existing under the laws of any European
Union Member State, Switzerland, Norway, Canada or the United States, any state
of the United States or the District of Columbia;

(2)
the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Finance Documents;

(3)
immediately after giving effect to such transaction or series of transactions,
no Default or Event of Default will have occurred and be continuing;

(4)
the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition has been made would, on the date of
such transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period (i) be permitted to incur at least €1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of the covenant set forth under “—Part II (General Undertakings
and Mandatory Offers)—Incurrence of Indebtedness and Issuance of Preferred
Stock” or (ii) have a Fixed Charge Coverage Ratio no less than it was
immediately prior to giving effect to such transaction; and

(5)
the Borrower shall have delivered to the Agent an officers’ certificate and an
Opinion of Counsel, each to the effect that such consolidation, merger or
transfer and, in the event of a successor to the Borrower, accession deed,
amendment agreement and other customary agreements (if any) comply with this
Agreement and an Opinion of Counsel to the effect that such accession deed,
amendment agreement and other customary agreements (if any) have been duly
authorized, executed and delivered and are the legal, valid and binding
agreements enforceable against the successor to the Borrower (in each case, in
form and substance reasonably satisfactory to the Agent) and that all the
Finance Documents will remain in full force and effect following such merger,
provided that in giving an Opinion of Counsel, counsel may rely on an officers’
certificate as to any matters of fact.

This “Merger, Consolidation or Sale of Assets” covenant will not apply to:
(1)
a merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction or changing the legal form
of the Borrower (provided that (5) above shall apply only prior to the Closing
Date and thereafter until such time as there are no Initial Loan or Bridge Term
Loans outstanding); or

(2)
any consolidation or merger, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Borrower and its
Restricted Subsidiaries.

The Guarantors
A Guarantor may not sell or otherwise dispose of all or substantially all of its
properties or assets to, or consolidate with or merge with or into (whether or
not such Guarantor is the surviving Person), another Person, other than the
Borrower or another Guarantor, unless:
(1)
immediately after giving effect to that transaction or series of related
transactions, no Default or Event of Default exists; and

(2)
(a) either (x) such Guarantor is the surviving entity or (y):

(i)
the Person formed by or surviving any such consolidation or merger or the Person
to which such sale, assignment, transfer, conveyance or other disposition has
been made is either the Borrower or a Restricted Subsidiary of the Borrower that
assumes all the obligations of such Guarantor under this Agreement by accession
deed executed and delivered to the Agent and under the Intercreditor Agreement,
any Additional Intercreditor Agreement and the Transaction Security Documents,
as applicable, by customary agreements; or

(ii)
the transaction constitutes a sale or other disposition (including by way of
consolidation or merger) of the Guarantor or the sale or disposition of all or
substantially all the assets of the Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by and conducted in
compliance with the provisions of the covenant set forth under “—Part II
(General Undertakings and Mandatory Offers)—Asset Sales,” provided that the
guarantee by such Guarantor of the Loan will be permitted to be released
pursuant to clause (2) of the fourth paragraph of the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Limitation on Issuances of
Guarantees of Indebtedness” in connection with such a transaction; and

(3)
the Borrower shall have delivered to the Agent an Officer’s Certificate and an
Opinion of Counsel, each stating that such merger or consolidation and such
accession deed and each such amendment comply with this covenant.

The paragraph above will not apply to:
(1)
a merger of the Guarantor with an Affiliate solely for the purpose of
reincorporating the Guarantor in another jurisdiction; or

(2)
the merger, consolidation with, liquidation into or transfer of all or
substantially all of the properties and assets of any Guarantor to the Borrower
or another Guarantor.

Transactions with Affiliates
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend, in any material respect, any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”), involving
aggregate consideration in any single Affiliate Transaction or series of related
Affiliate Transactions in excess of €5.0 million unless:
(1)
the Affiliate Transaction is on terms that are not materially less favorable to
the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction on an arm’s-length basis by the
Borrower or such Restricted Subsidiary with an unrelated Person;

(2)
with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of €12.5 million, the
Borrower delivers to the Agent a resolution of a majority of the disinterested
members of the Board of Directors of the Borrower set forth in an officers’
certificate certifying that such Affiliate Transaction complies with this
covenant; and

(3)
with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of €25.0 million, the
Borrower has received a written opinion (a “Fairness Opinion”) from an
Independent Financial Advisor that such Affiliate Transaction is fair, from a
financial standpoint, to the Borrower and its Restricted Subsidiaries or that
the terms are not materially less favorable than those that could reasonably
have been obtained in a comparable transaction at such time on an arm’s-length
basis from a Person that is not an Affiliate.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:
(1)
any employment agreement, collective bargaining agreement, employee benefit
plan, officer or director indemnification agreement, including any stock option,
stock appreciation rights, stock incentive or similar plans, or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business or consistent with past practice and payments
or other transactions pursuant thereto;

(2)
transactions (including a merger) between or among the Borrower and/or any of
its Restricted Subsidiaries;

(3)
transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

 
(4)
payment of reasonable fees to and reimbursements of expenses and indemnity
provided on behalf of officers, directors, employees or consultants;

(5)
any transaction between or among the Borrower and/or its Restricted Subsidiaries
and any joint venture (a) pursuant to the terms of the respective joint venture
agreement, (b) in the ordinary course of business or (c) which are fair to the
Borrower or the relevant Restricted Subsidiary in the reasonable determination
of the Board of Directors of the Borrower or the senior management of the
Borrower or the Restricted Subsidiary, as applicable, or are on terms no less
favorable (taking into account the costs and benefits of associated with such
transactions) than those that could reasonably have been obtained at such time
from an unaffiliated Person;

(6)
any issuance or sale of Equity Interests (other than Disqualified Stock) of the
Borrower to Affiliates of the Borrower or to any director, officer, employee or
consultant of the Borrower or receipt of cash capital contributions from
Affiliates of the Borrower in exchange for Equity Interests of the Borrower
(other than Disqualified Stock) and the incurrence of Subordinated Shareholder
Debt;

(7)
Restricted Payments that do not violate the provisions of this Agreement set
forth under “—Part II (General Undertakings and Mandatory Offers)—Restricted
Payments” and Permitted Investments (other than Permitted Investments described
in clauses (3), (13), (15) or (16) of the definition thereof;

(8)
transactions with customers, clients, lenders, suppliers or purchasers or
sellers or other providers of goods or services or providers of employees or
other labor, or lessors or lessees of property, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower or the Restricted Subsidiaries, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated Person in each case, as determined by a responsible accounting or
financial officer of the Borrower or the senior management thereof;

(9)
Management Advances;

(10)
(a) pledges of Equity Interests or Indebtedness of Unrestricted Subsidiaries and
joint ventures for the benefit of lenders thereto; (b) guarantees of performance
by the Borrower and its Restricted Subsidiaries of the Borrower’s Unrestricted
Subsidiaries in the ordinary course of business (as determined in good faith by
a responsible accounting officer of the Borrower), except for guarantees of
Indebtedness in respect of borrowed money, and (c) to the extent constituting
Affiliate Transactions, transactions with charities and charitable foundations
or with or that form part of community or social or environmental projects or
initiatives;

(11)
dividends, loans, advances or distributions to any Parent or other payments by
the Borrower or any Restricted Subsidiary in amounts constituting or to be used
for purposes of making payments of fees and expenses incurred in connection with
the Transactions;

(12)
(i) the Transactions and (ii) transactions effected pursuant to or contemplated
by agreements or arrangements in effect or entered into on the date of this
Agreement and any amendments, modifications or replacements of such agreements
or arrangements (so long as such amendments, modifications or replacements are
not materially more disadvantageous to the Lenders, taken as a whole, than the
original agreements or arrangements as in effect on or entered into on the date
of this Agreement) (as determined in good faith by a responsible accounting or
financial officer of the Borrower);

(13)
transactions effected pursuant to or contemplated by agreements or arrangements
between any Person and an Affiliate of such Person existing at the time such
Person is acquired by, merged into or amalgamated, arranged or consolidated with
the Borrower or any of its Restricted Subsidiaries; provided that such
agreements or arrangements were not entered into in contemplation of such
acquisition, merger, amalgamation, arrangement or consolidation, and any
amendments, modifications or replacements of such agreements or arrangements (so
long as such amendments, modifications or replacements are not materially more
disadvantageous to the Lenders, taken as a whole, than the original agreements
or arrangements as in effect on the date of such acquisition, merger,
amalgamation, arrangement or consolidation) (as determined in good faith by a
responsible accounting or financial officer of the Borrower);

(14)
Hedging Obligations entered into from time to time for bona fide hedging
purposes of the Borrower and the Restricted Subsidiaries and the unwinding of
any Hedging Obligations;

(15)
execution, delivery and performance of any consolidated group arrangements for
tax or accounting purposes, provided that any payments to be made pursuant to
such arrangements are made in compliance with the covenant as set forth in
“—Part II (General Undertakings and Mandatory Offers)—Restricted Payments”; and

(16)
any transaction effected as part of a Permitted Receivables Transaction.



Impairment of Security Interest
The Borrower will not, and will not cause or permit any of its Restricted
Subsidiaries to take or knowingly or negligently omit to take, any action which
action or omission would have the result of materially impairing any Security
Interest with respect to the Charged Property (it being understood that (i) the
incurrence of Liens on the Charged Property permitted by the definition of
Permitted Collateral Liens and (ii) any Permitted Reorganization shall, in each
case, under no circumstances be deemed to materially impair Security Interests
with respect to the Charged Property) for the benefit of the Security Agent on
behalf of the Agent and the Lenders and the Borrower will not, and will not
cause or permit any of its Restricted Subsidiaries to, grant to any Person other
than the Security Agent on behalf of the Agent and the Lenders and the other
beneficiaries described in the Transaction Security Documents, the Intercreditor
Agreement and any Additional Intercreditor Agreement any interest whatsoever in
any of the Charged Property; provided that:
(a)
nothing in this provision shall restrict the discharge or release of the Charged
Property in accordance with this Agreement, the Transaction Security Documents,
the Intercreditor Agreement and any Additional Intercreditor Agreement,

(b)
the Borrower and its Restricted Subsidiaries may incur Permitted Collateral
Liens, and

(c)
the Borrower and its Restricted Subsidiaries may undertake a Permitted
Reorganization;

provided further, that (i) no Permitted Reorganization may be undertaken and
(ii) no Transaction Security Document may be amended, extended, renewed,
restated, supplemented or otherwise modified, replaced or released (followed by
an immediate retaking of a Lien of at least equivalent ranking over the same
assets) (both (i) and (ii) collectively referred to as “Permitted Transactions”)
unless contemporaneously with such Permitted Transactions, the Borrower delivers
to the Agent one of the following:
(1)
a solvency opinion from an Independent Financial Advisor, in form and substance
reasonably satisfactory to the Agent confirming the solvency of the Borrower and
its Subsidiaries, taken as a whole, after giving effect to any Permitted
Transactions;

(2)
a certificate from the Board of Directors of the relevant Person (acting in good
faith) that confirms the solvency of the Person granting such Lien after giving
effect to any Permitted Transactions; or

(3)
an Opinion of Counsel, in form and substance reasonably satisfactory to the
Agent (subject to customary exceptions and qualifications), confirming that,
after giving effect to any Permitted Transactions, the Lien or Liens securing
the Loan created under the Transaction Security Documents subject to the
Permitted Transactions are valid and perfected Liens not otherwise subject to
any limitation imperfection or new hardening period, in equity or at law, that
such Lien or Liens were not otherwise subject to immediately prior to such
Permitted Transactions.

At the written direction of the Borrower and without the consent of the Lenders
(subject to compliance with the first paragraph of this covenant), the Security
Agent may from time to time enter into one or more amendments to the Transaction
Security Documents or enter into additional or supplemental Transaction Security
Documents to: (i) cure any ambiguity, omission, defect or inconsistency therein,
(ii) provide for Permitted Collateral Liens, (iii) add to the Charged Property
or (iv) make any other change thereto that does not adversely affect the rights
of the Lenders in any material respect. In the event that the Borrower complies
with this covenant, the Agent and/or the Security Agent, as applicable, shall
(subject to customary protections and indemnifications) take all action
necessary to effect such amendment, extension, renewal, restatement, supplement,
modification, replacement or release with no need for instructions from the
Lenders.
Further Assurances
The Borrower will, and will procure that each of its Subsidiaries will, at its
own expense, execute and do all such acts and things and provide such assurances
as the Security Agent may reasonably require (i) for registering any Transaction
Security Documents in any required register and for perfecting or protecting any
Security Interests intended to be afforded or created by such Transaction
Security Documents; and (ii) if such Transaction Security Documents have become
enforceable, for facilitating the realization of all or any part of the assets
which are subject to such Transaction Security Documents and for facilitating
the exercise of all powers, authorities and discretions vested in the Security
Agent or in any receiver of all or any part of those assets. The Borrower will,
and will procure that each of its Subsidiaries will, execute all transfers,
conveyances, assignments and releases of that property whether to the Security
Agent or to its nominees and give all notices, orders and directions which the
Security Agent may reasonably request.
Business Activities
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses, except to such
extent as would not be material to the Borrower and its Restricted Subsidiaries
taken as a whole.
 Designation of Restricted and Unrestricted Subsidiaries
The Board of Directors of the Borrower may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default.
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as Unrestricted
will be deemed to be an Investment made as of the time of the designation and
will reduce the amount available for Restricted Payments under the covenant set
forth under “—Part II (General Undertakings and Mandatory Offers)—Restricted
Payments” or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower. That designation will only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Borrower may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.
Any designation of a Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Agent by filing with the Agent a certified
copy of a resolution of the Board of Directors of the Borrower giving effect to
such designation and an Officer’s Certificate certifying that such designation
complied with the preceding conditions and was permitted by the covenant set
forth under “—Part II (General Undertakings and Mandatory Offers)—Restricted
Payments.” If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness
and Issuance of Preferred Stock,” the Borrower will be in default of such
covenant. The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Borrower; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary, and such designation will only be permitted if (1) such
Indebtedness is permitted under the covenant set forth under “—Part II (General
Undertakings and Mandatory Offers)—Incurrence of Indebtedness and Issuance of
Preferred Stock,” calculated on a pro forma basis taking into account such
designation as if such designation had occurred at the beginning of the
applicable reference period; and (2) no Default or Event of Default would be in
existence following such designation.
Part III
Reports
So long as any amounts are outstanding under the Finance Documents and, with
respect to (1), (3) and (5) below only, at all times when the Parent Guarantor
is not subject to the reporting requirements of Section 13 or 15(d) of the U.S.
Exchange Act, the Borrower will furnish to the Agent:
(1)
commencing with the fiscal year ending September 30, 2014, within 120 days after
each fiscal year of the Parent Guarantor: (a) an operating and financial review
of the audited financial statements, including a discussion of the results of
operations, financial condition and liquidity and capital sources and a
discussion of material commitments and contingencies and critical accounting
policies, (b) a description of the business, management and shareholders of the
Parent Guarantor, all material affiliate transactions, Indebtedness and material
financing arrangements and a description of all material contractual
arrangements, (c) material risk factors and material recent developments;
(d) pro forma income statement and balance sheet information of the Parent
Guarantor, together with explanatory footnotes for any acquisition or
disposition that individually represents 20% or more of the consolidated
revenues, earnings before interest, taxation, depreciation and amortization, or
assets of the Parent Guarantor on a pro forma basis in each case unless such pro
forma financial information has been provided in a previous report pursuant to
clause (2) or (3) below or is available only at unreasonable expense; and
(e) audited consolidated statements of income and statements of cash flow of the
Parent Guarantor (or any predecessor company of the Parent Guarantor) as of and
for the most recent three fiscal years and balance sheets as of the two most
recent fiscal years, including appropriate footnotes to such financial
statements, for and as of the end of such fiscal year, and the report of the
independent auditors on such financial statements;

 (2)
commencing with the fiscal year ending September 30, 2014, within 120 days after
each fiscal year of the Borrower, audited consolidated statements of income and
statements of cash flow of the Borrower (or any predecessor company of the
Borrower) as of and for the most recent three fiscal years and balance sheets as
of the two most recent fiscal years, including appropriate footnotes to such
financial statements, for and as of the end of such fiscal year, and the report
of the independent auditors on such financial statements, provided, that the
Borrower need not furnish audited consolidated statements of income and
statements of cash flow of the Borrower as of and for the fiscal years ended
September 30, 2012 and 2013 and balance sheet as of September 30, 2013;



(3)
commencing with the fiscal quarter ending December 31, 2014, within 60 days
following the end of the first and second fiscal quarters in each fiscal year of
the Parent Guarantor and within 75 days following the end of the third fiscal
quarter in each fiscal year of the Parent Guarantor, information including:
(a) an unaudited condensed consolidated balance sheet as of the end of such
quarter and unaudited condensed statements of income and cash flow for the most
recent quarter year-to-date period ending on the unaudited condensed balance
sheet date, and the comparable prior year periods, together with condensed
footnote disclosure; (b) pro forma income statement and balance sheet
information of the Parent Guarantor, together with explanatory footnotes for any
acquisition or disposition that individually represents 20% or more of the
consolidated revenues, earnings before interest, taxation, depreciation and
amortization, or assets of the Parent Guarantor on a pro forma basis in each
case unless such pro forma financial information has been provided in a previous
report pursuant to clause (1) or (3) of this covenant or is available only at
unreasonable expense; (c) an operating and financial review of the unaudited
financial statements, including a discussion of material commitments and
contingencies; (d) material recent developments; and (e) a presentation of
EBITDA;

(4)
commencing with the fiscal quarter ending December 31, 2014, within 60 days
following the end of the first and second fiscal quarters in each fiscal year of
the Borrower and within 75 days following the end of the third fiscal quarter in
each fiscal year of the Borrower, information including an unaudited condensed
consolidated balance sheet as of the end of such quarter and unaudited condensed
statements of income and cash flow for the most recent quarter year-to-date
period ending on the unaudited condensed balance sheet date, and the comparable
prior year periods, together with condensed footnote disclosure; and

(5)
promptly after the occurrence of a material acquisition, disposition,
restructuring, senior management changes, change in auditors, the entering into
of an agreement that will result in a Change of Control or any other material
event that the Parent Guarantor or any Restricted Subsidiary announces publicly,
in each case, a report containing a description of such event.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries, either individually or
collectively, would otherwise have been a Significant Subsidiary of the Parent
Guarantor, then the quarterly and annual financial information required by the
preceding paragraphs will include a reasonably detailed presentation, either on
the face of the financial statements or in the footnotes thereto, and in the
discussion of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Borrower.
Furthermore, within 20 Business Days subsequent to the date of the publication
of the reports described in clauses (1) and (2) above, the Borrower shall hold a
conference call for current Lenders in which at least one member of the senior
management of the Borrower shall participate. Notice of such conference calls
shall be deemed a report required by clause (3) above and will state the date,
time and dial-in number and shall be circulated to the Lenders and the Agent at
least one Business Day in advance of such conference call.
All reports made pursuant to this covenant shall be made in, or translated to,
the English language.
Part IV
Events of Default
Each of the following is an “Event of Default”:
(1)
default for five days in the payment when due of interest on the Loan;

(2)
default in the payment when due (at the Stated Maturity of the Loan or
otherwise) of the principal of the Loan;

(3)
failure by the Borrower or any of its Restricted Subsidiaries to comply with the
provisions set forth under “—Part II (General Undertakings and Mandatory
Offers)—Merger, Consolidation or Sale of Assets”;

(4)
failure by the Borrower or any of its Restricted Subsidiaries for 60 days after
notice to the Borrower by the Agent or the Majority Lenders to comply with any
of the other agreements in this Agreement (other than a default in performance,
or breach, or a covenant or agreement which is specifically dealt with in
clauses (1), (2) or (3));

(5)
default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Borrower or any of its Restricted Subsidiaries (or the payment
of which is guaranteed by the Borrower or any of its Restricted Subsidiaries),
whether such Indebtedness or Guarantee now exists, or is created after the date
of such default (but excluding Indebtedness owed to the Borrower or a Restricted
Subsidiary), if that default:

(i)
is caused by a failure to pay principal of, or interest or premium, if any, on,
such Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such Indebtedness (a “Payment Default”); or

(ii)
results in the acceleration of such Indebtedness prior to its Stated Maturity,

and, in each case, either (i) the principal amount of any such Indebtedness that
is due and has not been paid or which has been accelerated, together with the
principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
€30.0 million or more or (ii) to the extent such Indebtedness is incurred
pursuant to clause (1) of the second paragraph of the covenant set forth under
“—Part II (General Undertakings and Mandatory Offers)—Incurrence of Indebtedness
and Issuance of Preferred Stock” and is designated as a Senior Lender Liability
under the Intercreditor Agreement or assigned a substantially equivalent
designation under any Additional Intercreditor Agreement, the requisite majority
of holders of such Indebtedness has instructed the Security Agent to commence
enforcement of their separate security;
(6)
failure by the Borrower or any of its Restricted Subsidiaries to pay final and
non-appealable judgments entered by a court or courts of competent jurisdiction
aggregating in excess of €30.0 million (net of any amounts which are covered by
insurance or bonded), which judgments are not paid, waived, satisfied,
discharged or stayed for a period of 60 days;

(7)
the Parent Guarantor, the Borrower or any of its Restricted Subsidiaries that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:

(i)
commences proceedings to be adjudicated bankrupt or insolvent;

(ii)
consents to the institution of bankruptcy or insolvency proceedings against it,
or the filing by it of a petition or answer or consent seeking reorganization or
relief under applicable Bankruptcy Law;

(iii)
consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv)
makes a general assignment for the benefit of its creditors; or

(v)
admits in writing that it is unable to pay its debts as they become due;

(8)
a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:

(i)
is for relief against the Parent Guarantor, the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary, in a proceeding in
which the Parent Guarantor, the Borrower or any such Restricted Subsidiaries,
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together (as of the latest audited consolidated financial statements for
the Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary, is to be adjudicated bankrupt or insolvent;

(ii)
appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Parent Guarantor, the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Borrower and its Restricted Subsidiaries), would
constitute a Significant Subsidiary, or for all or substantially all of the
property of the Parent Guarantor, the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Borrower and its Restricted Subsidiaries), would
constitute a Significant Subsidiary; or

(iii)
orders the liquidation of the Parent Guarantor, the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary and the order or decree
remains unstayed and in effect for 60 consecutive days;

(9)
any Loan Guarantee, if any, is held in any judicial proceeding to be
unenforceable or invalid or ceases for any reason to be, or shall for any reason
be asserted in writing by any Guarantor or the Borrower not to be, in full force
and effect and enforceable in accordance with its terms, except to the extent
contemplated by this Agreement and any such Loan Guarantee; or

(10)
(i) any security interest created by any Transaction Security Document shall, at
any time, cease to be in full force and effect (except as permitted by the terms
of this Agreement, the Intercreditor Agreement, any Additional Intercreditor
Agreement or the Transaction Security Documents) with respect to Charged
Property having a Fair Market Value in excess of €7.5 million for any reason
other than the satisfaction in full of all obligations under this Agreement or
the release of any such security interest in accordance with the terms of this
Agreement, the Intercreditor Agreement, any Additional Intercreditor Agreement
or the Transaction Security Documents, or an assertion by the Borrower or any of
its Restricted Subsidiaries that any Charged Property having a Fair Market Value
in excess of €7.5 million is not subject to a valid, perfected security interest
(except as permitted by the terms of this Agreement or Transaction Security
Documents); (ii) the repudiation by the Borrower or any of its Restricted
Subsidiaries of any of its material obligations under any Transaction Security
Document.



SCHEDULE 10    
Form of Exchange Request
Form of Exchange Request pursuant to Clause 6.4(c) (Manner of Exchange of Bridge
Term Loan)
To:    [•]

    as Agent
From:    [The Lender]
Dated:     [•]
Project Woodrow - €300 million Senior Secured Bridge Facility Agreement dated
[                           ] 2014 (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is an Exchange Request pursuant to
Clause 6.4(c) (Manner of Exchange of Bridge Term Loan) of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
notice unless given a different meaning in this notice.

2.
We confirm as follows:

(iii)
our legal name is [ ];

(iv)
the Exchange Date for this Exchange Request is [ ], a Business Day not fewer
than ten Business Days after the date of this Exchange Request;

(v)
the name of the proposed registered Holder of the Exchange Notes to be issued
pursuant to this Exchange Request is [ ];

(vi)
the principal amount of our participation in the Loans to be exchanged for
Exchange Notes pursuant to this Exchange Request is [ ], which amount complies
with the requirements of Clause 6.4(c) of the Facility Agreement; and

(vii)
the amount of each Exchange Note requested hereunder is [ ], which complies with
the requirements of Clause 6.4(c) of the Facility Agreement.

3.
We confirm that:

(viii)
we are either (1) an institutional "accredited investor" within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act), that we are engaged
in the business of purchasing and selling securities of entities such as the
Borrower or (2) [are not a US person and] are acquiring any Exchange Notes
pursuant to an offshore transaction pursuant to Regulation S under the
Securities Act. We are requesting any Exchange Notes hereunder for our own
account or for one or more accounts (each of which is an institutional
"accredited investor" as defined above) as to each of which we exercise sole
investment discretion. We are acquiring Exchange Notes solely for investment
purposes and not with a view to the resale or distribution of Exchange Notes,
except in accordance with U.S. securities laws.

(ix)
we have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of investing in the Exchange Notes,
and we are experienced in investing in capital markets and are able to bear the
economic risk of investing in the Exchange Notes.

(x)
an investment in the Exchange Notes involves a high degree of risk, and the
Exchange Notes are, therefore, a speculative investment.

(xi)
none of the Obligors, the Arrangers, the Agent or any of their respective agents
or affiliates has given any investment advice or rendered any opinion to us as
to whether an investment in the Exchange Notes is prudent or suitable, and we
are not relying on any representation or warranty by the Obligors, the
Arrangers, the Agent or any of their respective agents or affiliates.

(xii)
we acknowledge that none of the Obligors, the Arrangers, the Agent or any of
their respective agents or affiliates has provided, and will not be providing,
us with any material regarding the Exchange Notes or the Borrower. We
acknowledge that neither the Arrangers nor the Agent are responsible for the
contents of any document. We have not requested the Obligors, the Arrangers, the
Agent or any of their respective agents or affiliates to provide us with any
other information. In addition, we acknowledge that the Agent may facilitate the
exchange of information between us and the Borrower, but that such information
is not being provided by the Agent. We also acknowledge that, prior to the date
hereof, the Borrower has (a) offered us the opportunity to ask questions and
receive answers from the Borrower or persons acting on behalf of the Borrower,
(b) offered to furnish us with all other materials that we consider relevant to
an investment in the Exchange Notes and (c) offered to give us the opportunity
fully to perform our own due diligence.

(xiii)
we have access to all information that we believe is necessary, sufficient or
appropriate in connection with our receipt and investment in the Exchange Notes.
We have made an independent decision to invest in the Exchange Notes from the
Borrower based on the information concerning the business and financial
condition of the Borrower and other information available to us, which we have
determined is adequate for that purpose, and we have not relied on any
information (in any form, whether written or oral) furnished by the Agent or on
their behalf in making that decision.

(xiv)
in making our decision to invest in the Exchange Notes, (a) we have not relied
on any investigation that the Agent, or any person acting on their behalf, may
have conducted with respect to the Borrower or the Exchange Notes and (b) we
have made our own investment decision regarding the Exchange Notes (including,
without limitation, the income tax consequences of purchasing, owning or
disposing of the Exchange Notes in light of our particular situation and tax
residence(s) as well as any consequences arising under the laws of any taxing
jurisdiction) based on our own knowledge (and information we may have or which
is publicly available) with respect to the Borrower and the Exchange Notes.

(xv)
we acknowledge that the Agent, the Borrower and their respective agents and
affiliates may possess material non-public information not known to us regarding
or relating to the Borrower or the Exchange Notes, including, but not limited
to, information concerning the business, financial condition, results of
operations, prospects or restructuring plans of the Borrower. We acknowledge
that none of the Agent, the Borrower or any of their respective agents or
affiliates has disclosed any material, non-public information to us and we have
not requested that any such information be disclosed.

(xvi)
we understand that the Exchange Notes have not been registered under the
Securities Act and we are receiving the Exchange Notes in accordance with a
valid exemption from the registration requirements under the Securities Act. We
will not reoffer, resell, pledge or otherwise transfer any Exchange Notes except
(a) pursuant to Rule 144A under the Securities Act (if available) to qualified
institutional buyers (as defined in Rule 144A), (b) in an offshore transaction
complying with Rule 903 or 904 of Regulation S under the Securities Act,
(c) pursuant to Rule 144 under the Securities Act (if available) or (d) pursuant
to another applicable exemption under the Securities Act, and that, in each
case, such offer, sale, pledge or transfer must be made in accordance with any
applicable securities laws of any state of the United States or any other
relevant jurisdiction.

(xvii)
we understand that none of the Obligors, the Arrangers, the Agent or any of
their agents or affiliates make any representation as to the availability of
Rule 144A, Regulation S or Rule 144 under the Securities Act for the reoffer,
resale, pledge or transfer of the Exchange Notes.



[Lender]




By:     




SCHEDULE 11    



2

--------------------------------------------------------------------------------




SIGNATURES
THE BORROWER
UGI INTERNATIONAL ENTERPRISES INC.
 
 
By  /s/ Daniel J. Platt
Address:
460 North Gulph Road, King of Prussia, Pennsylvania 19406
Fax:
1 610 992 3258
Attention:
Treasurer




[Signature pages to the Bridge Facility Agreement]

--------------------------------------------------------------------------------






ARRANGER
 
CREDIT SUISSE AG, LONDON BRANCH
 


By:


/s/ Thomas Vignon
     Director


By: /s/ Robert Wartchow
            Director
 
 
 
Address:
One Cabot Square
London E14 4QJ
 
Fax:
44 20 7888 8125
 
Attention:
Loan Participations
 
Email:
list.csfbi-loans-grp@credit-suisse.com
 





ARRANGER
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED


By:


/s/ Tim Morgan
     Director
 
 
Address:
One Bryant Park, New York, NY 10036
Fax:
1 646 855 1833
Attention:
Bryan Heller
E-mail:
bryan.heller@bankofamerica.com







ARRANGER
NATIXIS, NEW YORK BRANCH


By:


/s/ Michael Plotnik      By: /s/ Matthieu Fulchiron
     Managing Director Vice President
 
 
Address:
1251 Avenue of the Americas – New York, NY 10020
Fax:
1 201 761 6931
Attention:
Martha Sealy
E-mail:
Martha.sealy@us.natixis.com










[Signature pages to the Bridge Facility Agreement]

--------------------------------------------------------------------------------




THE AGENT
 
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
 


By:


/s/ Bill O’Daly
    Authorized Signatory


By: /s/ D. Andrew Maletta
             Authorized Signatory
 
 
 
Address:
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
 
Fax:
1 212 322 2291
 
Attention:
Loan Operations – Agency Manager
 







THE SECURITY AGENT
 
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
 


By:


/s/ Bill O’Daly
    Authorized Signatory


By: /s/ D. Andrew Maletta
             Authorized Signatory
 
 
 
Address:
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
 
Fax:
1 212 322 2291
 
Attention:
Loan Operations – Agency Manager
 







THE ORIGINAL LENDERS
 
CREDIT SUISSE AG, LONDON BRANCH
 


By:




/s/ Thomas Vignon
     Director




By: /s/ Robert Wartchow
            Director
 
 
 
Address:
One Cabot Square
London E14 4QJ
 
Fax:
44 20 7888 8125
 
Attention:
Loan Participations
 
E-mail:
list.csfbi-loans-grp@credit-suisse.com
 








[Signature pages to the Bridge Facility Agreement]

--------------------------------------------------------------------------------




THE ORIGINAL LENDERS
BANK OF AMERICA, N.A. LONDON BRANCH


By:


/s/ Tim Morgan
     Director
 
 
Address:
One Bryant Park, New York, NY 10036
Fax:
1 646 855 1833
Attention:
Bryan Heller
E-mail:
bryan.heller@bankofamerica.com







THE ORIGINAL LENDERS
NATIXIS, NEW YORK BRANCH


By:


/s/ Michael Plotnik      /s/ Matthieu Fulchiron
     Vice President Vice President
 
 
Address:
1251 Avenue of the Americas – New York, NY 10020
Fax:
1 201 761 6931
Attention:
Martha Sealy
E-mail:
Martha.sealy@us.natixis.com




[Signature pages to the Bridge Facility Agreement]